(CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Index Identification Capital Stock Breakdown 1 Earnings Distribution 2 Individual Financial Statements Balance Sheet Assets 3 Balance Sheet Liabilities 4 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2015 to 06/30/2015 9 Statement of Changes in Shareholders' Equity - from 01/01/2014 to 06/30/2014 10 Statement of Added Value 11 Consolidated Financial Statements Balance Sheet Assets 12 Balance Sheet Liabilities 13 Statement of Income 15 Statement of Comprehensive Income 16 Statement of Cash Flows 17 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2015 to 06/30/2015 18 Statement of Changes in Shareholders' Equity - from 01/01/2014 to 06/30/2014 19 Statement of Added Value 20 Management Report 21 Explanatory Notes 57 Breakdown of the Capital by Owner 133 Declarations and Opinion Independent Auditors' Report on Review of Quartely Financial Information 134 Opinion of the Audit Commitee 136 Statement of Executive Board on the Quartely Financial Information and Independent Auditor's Report on Review of Interim Financial Information 137 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Identification / Capital Stock Breakdown Number of shares Current Year (Units) 06.30.15 Paid-in Capital Common 872,473,246 Preferred - Total 872,473,246 Treasury Shares Common 24,888,751 Preferred - Total 24,888,751 1 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Identification / Earnings Distribution Identification/ Earnings distribution Event Approval Corporate action Begin payments Type os shares Earning per share Executive Board Meeting December 18, 2014 Interest on shareholders’ equity February 13, 2015 Ordinary 0.43441 Executive Board Meeting December 18, 2014 Dividend February 13, 2015 Ordinary 0.09972 Executive Board Meeting June 18, 2015 Interest on shareholders’ equity August 14, 2015 Ordinary 0.50244 2 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Individual FS /Balance Sheet Assets (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 1 Total Assets 34,121,518 34,498,283 1.01 Current Assets 12,230,511 13,853,499 1.01.01 Cash and Cash Equivalents 872,793 1,979,357 1.01.02 Marketable Securities 213,854 283,623 1.01.02.01 Financial Investments Evaluated at Fair Value 213,854 283,623 1.01.02.01.01 Held for Trading 213,854 283,623 1.01.03 Trade Accounts Receivable 3,846,056 4,833,222 1.01.03.01 Trade Accounts Receivable 3,669,289 4,663,193 1.01.03.02 Other Receivables 176,767 170,029 1.01.04 Inventories 2,443,142 2,204,822 1.01.05 Biological Assets 1,236,058 1,122,350 1.01.06 Recoverable Taxes 963,213 914,720 1.01.06.01 Current Recoverable Taxes 963,213 914,720 1.01.08 Other Current Assets 2,655,395 2,515,405 1.01.08.02 Assets of Discontinued Operations 1,786,725 1,957,565 1.01.08.02.01 Assets of Discontinued Operations and Held for Sale 1,786,725 1,957,565 1.01.08.03 Other 868,670 557,840 1.01.08.03.01 Interest on Shareholders' Equity Receivable 3,121 13,369 1.01.08.03.02 Derivatives 396,701 42,922 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 77,524 42,516 1.01.08.03.05 Other 391,324 459,033 1.02 Non-current Assets 21,891,007 20,644,784 1.02.01 Non-current Assets 3,542,087 3,775,356 1.02.01.02 Marketable Securities Valued at Amortized Cost 65,791 62,104 1.02.01.02.01 Held to Maturity 65,791 62,104 1.02.01.03 Trade Accounts Receivable 231,888 343,301 1.02.01.03.01 Trade Accounts Receivable 6,354 6,486 1.02.01.03.02 Other Receivables 225,534 336,815 1.02.01.05 Biological Assets 706,346 681,823 1.02.01.06 Deferred Taxes 765,398 751,932 1.02.01.06.01 Deferred Income Tax and Social Contribution 765,398 751,932 1.02.01.09 Other Non-current Assets 1,772,664 1,936,196 1.02.01.09.03 Judicial Deposits 664,376 612,286 1.02.01.09.04 Recoverable Taxes 735,856 898,174 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 94,929 152,965 1.02.01.09.07 Restricted Cash 127,113 115,179 1.02.01.09.08 Other 150,390 157,592 1.02.02 Investments 5,322,248 3,999,729 1.02.02.01 Investments 5,322,248 3,999,729 1.02.02.01.01 Equity in Associates 313,366 378,143 1.02.02.01.02 Interest on Wholly-owned Subsidiaries 5,007,775 3,620,737 1.02.02.01.04 Other 1,107 849 1.02.03 Property, Plant and Equipment, Net 9,566,067 9,424,609 1.02.03.01 Property, Plant and Equipment in Operation 8,916,003 8,823,688 1.02.03.02 Property, Plant and Equipment Leased 133,847 143,144 1.02.03.03 Property, Plant and Equipment in Progress 516,217 457,777 1.02.04 Intangible 3,460,605 3,445,090 1.02.04.01 Intangible 3,460,605 3,445,090 1.02.04.01.02 Software 146,622 138,788 1.02.04.01.03 Trademarks 1,173,000 1,173,000 1.02.04.01.04 Other 11,132 12,052 1.02.04.01.05 Goodwill 2,096,587 2,096,587 1.02.04.01.06 Software Leased 33,264 24,663 3 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Individual FS /Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 2 Total Liabilities 34,121,518 34,498,283 2.01 Current Liabilities 8,530,615 8,783,209 2.01.01 Social and Labor Obligations 95,599 103,788 2.01.01.01 Social Obligations 20,653 9,670 2.01.01.02 Labor Obligations 74,946 94,118 2.01.02 Trade Accounts Payable 4,273,843 3,591,980 2.01.02.01 Domestic Suppliers 3,485,863 3,019,809 2.01.02.02 Foreign Suppliers 787,980 572,171 2.01.03 Tax Obligations 189,564 216,256 2.01.03.01 Federal Tax Obligations 73,385 76,770 2.01.03.01.02 Other Federal 73,385 76,770 2.01.03.02 State Tax Obligations 113,185 136,617 2.01.03.03 Municipal Tax Obligations 2,994 2,869 2.01.04 Short Term Debts 1,886,657 2,601,022 2.01.04.01 Short Term Debts 1,886,657 2,601,022 2.01.04.01.01 Local Currency 1,839,730 2,541,361 2.01.04.01.02 Foreign Currency 46,927 59,661 2.01.05 Other Obligations 1,188,559 1,197,862 2.01.05.01 Liabilities with Related Parties 112,085 16,403 2.01.05.01.04 Other Liabilities with Related Parties 112,085 16,403 2.01.05.02 Other 1,076,474 1,181,459 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 387,129 430,909 2.01.05.02.04 Derivatives 361,423 216,057 2.01.05.02.05 Management and Employees Profit Sharing 160,573 374,575 2.01.05.02.07 Other Obligations 167,349 159,918 2.01.06 Provisions 672,017 564,037 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 231,185 233,636 2.01.06.01.01 Tax Risk Provisions 37,824 34,545 2.01.06.01.02 Social Security and Labor Risk Provisions 146,945 152,880 2.01.06.01.04 Civil Risk Provisions 46,416 46,211 2.01.06.02 Other Provisons 440,832 330,401 2.01.06.02.04 Vacations & Christmas Bonuses Provisions 384,736 274,305 2.01.06.02.05 Employee Benefits Provisions 56,096 56,096 2.01.07 Liabilities of Discontinued Operations 224,376 508,264 2.01.07.01 Liabilities of Discontinued Operations 224,376 508,264 2.02 Non-current Liabilities 11,062,492 10,124,597 2.02.01 Long-term Debt 8,140,132 7,429,599 2.02.01.01 Long-term Debt 8,140,132 7,429,599 2.02.01.01.01 Local Currency 1,221,868 1,451,783 2.02.01.01.02 Foreign Currency 6,918,264 5,977,816 2.02.02 Other Obligations 1,713,234 1,517,578 2.02.02.01 Liabilities with Related Parties 956,976 816,598 2.02.02.01.04 Other Liabilities with Related Parties 956,976 816,598 2.02.02.02 Other 756,258 700,980 2.02.02.02.06 Other Obligations 756,258 700,980 2.02.04 Provisions 1,209,126 1,177,420 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 941,664 919,446 2.02.04.01.01 Tax Risk Provisions 198,638 209,838 2.02.04.01.02 Social Security and Labor Risk Provisions 194,889 162,377 2.02.04.01.04 Civil Risk Provision 12,031 11,125 2.02.04.01.05 Contingent Liability 536,106 536,106 2.02.04.02 Other Provisons 267,462 257,974 2.02.04.02.04 Employee Benefits Provisions 267,462 257,974 4 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Individual FS /Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 2.03 Shareholders' Equity 14,528,411 15,590,477 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves (1,598,580) (195,428) 2.03.02.01 Goodwill on the Shares Issuance 174,014 62,767 2.03.02.04 Granted Options 102,531 92,898 2.03.02.05 Treasury Shares (1,557,071) (304,874) 2.03.02.07 Gain on Disposal of Shares 1,198 2.03.02.08 Goodwill on Acquisition of Non-Controlling Entities (47,417) 2.03.02.09 Acquisition of Non-Controlling Entities - 2.03.04 Profit Reserves 3,999,912 3,945,825 2.03.04.01 Legal Reserves 384,619 384,619 2.03.04.02 Statutory Reserves 3,175,684 3,175,684 2.03.04.07 Tax Incentives Reserve 439,609 385,522 2.03.05 Accumulated Earnings 339,067 - 2.03.08 Other Comprehensive Income (672,459) (620,391) 2.03.08.01 Derivative Financial Intruments (639,218) (448,752) 2.03.08.02 Financial Instruments (Available for Sale) 860 (17,296) 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency (152,595) 2.03.08.04 Actuarial Losses 7,226 (1,748) 5 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Individual FS / Statement of Income (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.15 to 06.30.15 Accumulated Previous Year 01.01.14 to 06.30.14 3.01 Net Sales 12,587,115 12,170,591 3.02 Cost of Goods Sold (9,343,238) (9,280,645) 3.03 Gross Profit 3,243,877 2,889,946 3.04 Operating (Expenses) Income (1,201,727) (2,074,333) 3.04.01 Selling (1,879,969) (1,750,254) 3.04.02 General and Administrative (135,822) (140,769) 3.04.04 Other Operating Income 28,518 156,677 3.04.05 Other Operating Expenses (438,666) (355,658) 3.04.06 Income from Associates and Joint Ventures 1,224,212 15,671 3.05 Income Before Financial and Tax Results 2,042,150 815,613 3.06 Financial Results (1,116,522) (173,449) 3.06.01 Financial Income 698,542 485,576 3.06.02 Financial Expenses (1,815,064) (659,025) 3.07 Income Before Taxes 925,628 642,164 3.08 Income and Social Contribution (99,543) (70,281) 3.08.01 Current 3,798 2,037 3.08.02 Deferred (103,341) (72,318) 3.09 Net Income from Continued Operations 826,085 571,883 3.10 Net Income from Discontinued Operations 10,634 3.10.01 Net Income/Loss of Discontinued Operations, Net 10,634 3.11 Net Income 819,013 582,517 3.99 Earnings per Share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 3.99.01.01 ON 0.96036 0.66859 3.99.02 Earning per Share - Diluted 3.99.02.01 ON 0.95961 0.66827 6 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Individual FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.15 to 06.30.15 Accumulated Previous Year 01.01.14 to 06.30.14 4.01 Net Income 819,013 582,517 4.02 Other Comprehensive Income (52,068) 182,767 4.02.01 Gains (Losses) in Foreign Currency Translation Adjustments 111,268 (44,066) 4.02.02 Unrealized Gains (Losses) in Available for Sale Marketable Securities 18,223 8,903 4.02.03 Taxes on unrealized gains (losses) on investments on available for sale (116) 4.02.04 Unrealized gains (losses) on cash flow hedge 321,264 4.02.05 Taxes on unrealized gains (losses) on cash flow hedge 99,337 (108,573) 4.02.06 Actuarial gains (losses) on pension and post-employment plans 13,596 8,112 4.02.07 Taxes on realized gains (losses) on pension post-employment plans (2,757) 4.03 Comprehensive Income 766,945 765,284 7 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Individual FS / Statement of Cash Flow (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.15 to 06.30.15 Accumulated Previous Year 01.01.14 to 06.30.14 6.01 Net Cash Provided by Operating Activities 2,521,590 989,059 6.01.01 Cash from Operations 1,836,045 1,249,848 6.01.01.01 Net Income for the period 826,085 571,883 6.01.01.03 Depreciation and Amortization 593,517 555,985 6.01.01.04 Results on Disposals of Property, Plant and Equipments 16,840 (94,627) 6.01.01.06 Deferred Income Tax 103,341 72,318 6.01.01.07 Provision for Tax, Civil and Labor Risks 46,837 149,109 6.01.01.08 Other Provisions 193,608 19,173 6.01.01.09 Interest and Exchange Rate Variations 1,280,029 (8,322) 6.01.01.10 Equity Pick-Up (1,224,212) (15,671) 6.01.02 Changes in Operating Assets and Liabilities 657,238 (287,037) 6.01.02.01 Trade Accounts Receivable 1,168,798 (409,189) 6.01.02.02 Inventories (19,268) (7,895) 6.01.02.03 Trade Accounts Payable 387,228 418,704 6.01.02.04 Payment of Tax, Civil and Labor Risks Provisions (123,821) 6.01.02.05 Others Rights and Obligations 9,968 22,294 6.01.02.06 Investment in Held for Trading Securities (175,427) 6.01.02.07 Redemption of Held for Trading Securities 163,466 107,178 6.01.02.10 Other Financial Assets and Liabilities 4,272 6.01.02.11 Payment of Interest (286,240) (164,616) 6.01.02.13 Interest on Shareholders' Equity Received 14,834 28,441 6.01.02.14 Biological assets - Current (113,708) 13,022 6.01.03 Other 28,307 26,248 6.01.03.01 Net Cash Provided by Operating Activities from Discontinued Operations 28,307 26,248 6.02 Net Cash Provided by Investing Activities (539,348) 6.02.05 Restricted Cash Investments (11,934) (9,807) 6.02.06 Additions to Property, Plant and Equipment (323,373) 6.02.07 Receivable from Disposals of Property, Plant and Equipment 60,996 73,862 6.02.08 Capital increase in subsidiaries (93,825) - 6.02.09 Additions to Intangible (24,258) (474) 6.02.10 Additions to Biological Assets - Non-current (251,365) 6.02.11 Investments in associates and joint venturies (1,943) 6.02.17 Net Cash Provided by Investing Activities from Discontinued Operations (26,248) 6.03 Net Cash Provided by Financing Activities 1,192,767 6.03.01 Proceeds from Debt Issuance 2,448,788 2,434,936 6.03.02 Payment of Debt (3,449,588) (896,411) 6.03.03 Dividends and Interest on Shareholders' Equity Paid (365,013) 6.03.06 Treasury Shares Acquisition (1,292,293) (50,278) 6.03.07 Treasury Shares Disposal 27,361 69,533 6.04 Exchange Rate Variation on Cash and Cash Equivalents 13,103 (6,548) 6.05 Decrease in Cash and Cash Equivalents 1,635,930 6.05.01 At the Beginning of the Period 1,979,357 905,176 6.05.02 At the End of the Period 872,793 2,541,106 8 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Individual FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2015 to 06/30/2015 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity 5.01 Balance at January 1, 2015 12,460,471 (195,428) 3,945,825 - (620,391) 15,590,477 5.03 Opening Balance Adjusted 12,460,471 (195,428) 3,945,825 - (620,391) 15,590,477 5.04 Share-based Payments - (1,403,152) - (425,859) - (1,829,011) 5.04.03 Options Granted - 9,633 - - - 9,633 5.04.04 Treasury Shares Acquired - (1,292,293) - - - (1,292,293) 5.04.05 Treasury Shares Sold - 40,096 - - - 40,096 5.04.07 Interest on Shareholders' Equity - - - (425,859) - (425,859) 5.04.08 Gain on Disposal of Shares - (12,735) - - - (12,735) 5.04.10 Valuation of shares - 111,248 - - - 111,248 5.04.11 Acquisition of Non-Controlling Entities - (259,101) - - - (259,101) 5.04.12 Participation of Non-Controlling Shareholders' - 5.05 Total Comprehensive Income - - - 819,013 (52,068) 766,945 5.05.01 Net Income for the Period - - - 819,013 - 819,013 5.05.02 Other Comprehensive Income - (52,068) (52,068) 5.05.02.01 Financial Instruments Adjustments - (289,803) (289,803) 5.05.02.02 Tax on Financial Instruments Adjustments - 99,337 99,337 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - 18,156 18,156 5.05.02.08 Actuarial gains on pension and post-employment plans - 8,974 8,974 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - 111,268 111,268 5.06 Statements of Changes in Shareholders' Equity - - 54,087 (54,087) - - 5.06.08 Tax Incentives Reserve - - 54,087 (54,087) - - 5.07 Balance at June 30, 2015 12,460,471 (1,598,580) 3,999,912 339,067 (672,459) 14,528,411 9 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Individual FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2014 to 06/30/2014 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity 5.01 Balance at January 1, 2014 12,460,471 36,418 2,511,880 - (353,698) 14,655,071 5.03 Opening Balance Adjusted 12,460,471 36,418 2,511,880 - (353,698) 14,655,071 5.04 Share-based Payments - 33,430 - (361,000) - (327,570) 5.04.03 Options Granted - 14,175 - - - 14,175 5.04.04 Treasury Shares Acquired - (50,278) - - - (50,278) 5.04.05 Treasury Shares Sold - 83,336 - - - 83,336 5.04.07 Interest on Shareholders' Equity - - - (361,000) - (361,000) 5.04.08 Gain on Disposal of Shares - (13,803) - - - (13,803) 5.04.12 Participation of Non-Controlling Shareholders' - 5.05 Total Comprehensive Income - - - 582,517 182,767 765,284 5.05.01 Net Income for the Period - - - 582,517 - 582,517 5.05.02 Other Comprehensive Income - 182,767 182,767 5.05.02.01 Financial Instruments Adjustments - 321,264 321,264 5.05.02.02 Tax on Financial Instruments Adjustments - (108,573) (108,573) 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - 8,787 8,787 5.05.02.08 Actuarial gains on pension and post-employment plans - 5,355 5,355 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (44,066) (44,066) 5.06 Statements of Changes in Shareholders' Equity - - 72,321 (72,321) - - 5.06.08 Tax Incentives Reserve - - 72,321 (72,321) - - 5.07 Balance at June 30, 2014 12,460,471 69,848 2,584,201 149,196 (170,931) 15,092,785 10 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Individual FS / Statement of Value Added (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.15 to 06.30.15 Accumulated Previous Year 01.01.14 to 06.30.14 7.01 Revenues 14,108,028 13,576,875 7.01.01 Sales of Goods, Products and Services 13,927,733 13,382,327 7.01.02 Other Income (244,237) (121,924) 7.01.03 Revenue Related to Construction of Own Assets 482,770 314,860 7.01.04 (Provision) Reversal for Doubtful Accounts Reversal 1,612 7.02 Raw Material Acquired from Third Parties (8,988,212) 7.02.01 Costs of Products and Goods Sold (7,448,492) 7.02.02 Materials, Energy, Third Parties Services and Other (1,545,717) 7.02.03 Recovery (Loss) of Assets Values 6,051 5,997 7.03 Gross Added Value 5,026,297 4,588,663 7.04 Retentions (593,517) (555,985) 7.04.01 Depreciation, Amortization and Exhaustion (593,517) (555,985) 7.05 Net Added Value 4,432,780 4,032,678 7.06 Received from Third Parties 1,923,360 504,780 7.06.01 Equity Pick-Up 1,224,212 15,671 7.06.02 Financial Income 698,542 485,576 7.06.03 Other 606 3,533 7.07 Added Value to be Distributed 6,356,140 4,537,458 7.08 Distribution of Added Value 6,356,140 4,537,458 7.08.01 Payroll 1,951,083 1,715,081 7.08.01.01 Salaries 1,508,836 1,313,570 7.08.01.02 Benefits 341,059 309,643 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service - FGTS 101,188 91,868 7.08.02 Taxes, Fees and Contributions 1,637,307 1,471,778 7.08.02.01 Federal 875,402 777,211 7.08.02.02 State 747,068 679,954 7.08.02.03 Municipal 14,837 14,613 7.08.03 Capital Remuneration from Third Parties 1,941,665 778,716 7.08.03.01 Interests 1,824,472 678,382 7.08.03.02 Rents 117,193 100,334 7.08.04 Interest on Own Capital 826,085 571,883 7.08.04.01 Interest on Shareholders' Equity 425,859 361,000 7.08.04.03 Retained Earnings 400,226 210,883 11 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Consolidated FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 1 Total Assets 36,183,583 36,103,735 1.01 Current Assets 17,176,132 17,488,245 1.01.01 Cash and Cash Equivalents 4,635,089 6,006,942 1.01.02 Marketable Securities 588,557 587,480 1.01.02.01 Financial Investments Evaluated at Fair Value 588,557 587,480 1.01.02.01.01 Held for Trading 291,365 283,623 1.01.02.01.02 Available for Sale 297,192 303,857 1.01.03 Trade Accounts Receivable 3,139,371 3,261,938 1.01.03.01 Trade Accounts Receivable 2,915,469 3,046,871 1.01.03.02 Other Receivables 223,902 215,067 1.01.04 Inventories 3,519,633 2,941,355 1.01.05 Biological Assets 1,246,190 1,130,580 1.01.06 Recoverable Taxes 1,081,805 1,009,076 1.01.06.01 Current Recoverable Taxes 1,081,805 1,009,076 1.01.08 Other Current Assets 2,965,487 2,550,874 1.01.08.02 Assets of Discontinued Operations 2,028,036 1,958,007 1.01.08.02.01 Assets of Discontinued Operations and Held for Sale 2,028,036 1,958,007 1.01.08.03 Other 937,451 592,867 1.01.08.03.01 Interest on Shareholders' Equity Receivable - 10,248 1.01.08.03.02 Derivatives 396,723 43,101 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 77,524 42,516 1.01.08.03.05 Other 463,204 497,002 1.02 Non-current Assets 19,007,451 18,615,490 1.02.01 Non-current Assets 3,566,047 3,789,075 1.02.01.02 Marketable Securities Evaluated at Amortized Cost 65,791 62,104 1.02.01.02.01 Held to Maturity 65,791 62,104 1.02.01.03 Trade Accounts Receivable 236,014 369,379 1.02.01.03.01 Trade Accounts Receivable 6,626 7,706 1.02.01.03.02 Other Receivables 229,388 361,673 1.02.01.05 Biological Assets 707,197 683,210 1.02.01.06 Deferred Taxes 753,564 714,015 1.02.01.06.01 Deferred Income Tax and Social Contribution 753,564 714,015 1.02.01.09 Other Non-current Assets 1,803,481 1,960,367 1.02.01.09.03 Judicial Deposits 670,161 615,719 1.02.01.09.04 Recoverable Taxes 756,319 912,082 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 94,929 152,965 1.02.01.09.07 Restricted Cash 127,113 115,179 1.02.01.09.08 Other 154,959 164,422 1.02.02 Investments 446,505 438,423 1.02.02.01 Investments 446,505 438,423 1.02.02.01.01 Equity in Associates 444,966 437,070 1.02.02.01.04 Other 1,539 1,353 1.02.03 Property, Plant and Equipment, Net 10,260,622 10,059,349 1.02.03.01 Property, Plant and Equipment in Operation 9,522,449 9,308,459 1.02.03.02 Property, Plant and Equipment Leased 133,847 143,181 1.02.03.03 Property, Plant and Equipment in Progress 604,326 607,709 1.02.04 Intangible 4,734,277 4,328,643 1.02.04.01 Intangible 4,734,277 4,328,643 1.02.04.01.02 Software 178,787 165,969 1.02.04.01.03 Trademarks 1,275,187 1,267,888 1.02.04.01.04 Other 366,882 344,780 1.02.04.01.05 Goodwill 2,880,157 2,525,343 1.02.04.01.06 Software Leased 33,264 24,663 12 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 2 Total Liabilities 36,183,583 36,103,735 2.01 Current Liabilities 9,730,545 9,569,126 2.01.01 Social and Labor Obligations 136,352 136,749 2.01.01.01 Social Obligations 39,374 23,403 2.01.01.02 Labor Obligations 96,978 113,346 2.01.02 Trade Accounts Payable 4,731,805 3,977,327 2.01.02.01 Domestic Suppliers 3,451,714 3,020,126 2.01.02.02 Foreign Suppliers 1,280,091 957,201 2.01.03 Tax Obligations 305,777 299,951 2.01.03.01 Federal Tax Obligations 132,205 121,533 2.01.03.01.01 Income Tax and Social Contribution Payable 47,229 35,754 2.01.03.01.02 Other Federal 84,976 85,779 2.01.03.02 State Tax Obligations 170,577 175,549 2.01.03.03 Municipal Tax Obligations 2,995 2,869 2.01.04 Short Term Debts 2,080,969 2,738,903 2.01.04.01 Short Term Debts 2,080,969 2,738,903 2.01.04.01.01 Local Currency 1,839,730 2,541,361 2.01.04.01.02 Foreign Currency 241,239 197,542 2.01.05 Other Obligations 1,245,376 1,318,553 2.01.05.02 Other 1,245,376 1,318,553 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 387,216 430,909 2.01.05.02.04 Derivatives 408,901 257,438 2.01.05.02.05 Management and Employees Profit Sharing 162,502 395,767 2.01.05.02.07 Other Obligations 286,757 234,439 2.01.06 Provisions 703,461 589,379 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 239,813 242,974 2.01.06.01.01 Tax Risk Provisions 39,301 35,894 2.01.06.01.02 Social Security and Labor Risk Provisions 154,096 160,869 2.01.06.01.04 Civil Risk Provisions 46,416 46,211 2.01.06.02 Other Provisons 463,648 346,405 2.01.06.02.04 Vacations and Christmas Bonuses Provisions 407,552 290,309 2.01.06.02.05 Employee Benefits Provisions 56,096 56,096 2.01.07 Liabilities of Discontinued Operations 526,805 508,264 2.01.07.01 Liabilities of Discontinued Operations 526,805 508,264 2.02 Non-current Liabilities 11,655,783 10,844,666 2.02.01 Long-term Debt 9,274,080 8,850,432 2.02.01.01 Long-term Debt 9,274,080 8,850,432 2.02.01.01.01 Local Currency 1,221,868 1,451,783 2.02.01.01.02 Foreign Currency 8,052,212 7,398,649 2.02.02 Other Obligations 1,037,194 703,317 2.02.02.02 Other 1,037,194 703,317 2.02.02.02.06 Other Obligations 1,037,194 703,317 2.02.03 Deferred Taxes 115,014 90,184 2.02.03.01 Deferred Income Tax and Social Contribution 115,014 90,184 2.02.04 Provisions 1,229,495 1,200,733 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 962,033 942,759 2.02.04.01.01 Tax Risk Provisions 199,843 216,483 2.02.04.01.02 Social Security and Labor Risk Provisions 207,591 169,555 2.02.04.01.04 Civil Risk Provision 12,056 11,148 2.02.04.01.05 Contingent Liabilities 542,543 545,573 2.02.04.02 Other Provisons 267,462 257,974 2.02.04.02.04 Employee Benefits Provisions 267,462 257,974 13 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 2.03 Shareholders' Equity 14,797,255 15,689,943 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves (1,598,580) (195,428) 2.03.02.01 Goodwill on the Shares Issuance 174,014 62,767 2.03.02.04 Granted Options 102,531 92,898 2.03.02.05 Treasury Shares (1,557,071) (304,874) 2.03.02.07 Gain on Disposal of Shares 1,198 2.03.02.08 Goodwill on Acquisition of Non-Controlling Shareholders (47,417) 2.03.02.09 Acquisition of Non-Controlling Shareholders - 2.03.04 Profit Reserves 3,999,912 3,945,825 2.03.04.01 Legal Reserves 384,619 384,619 2.03.04.02 Statutory Reserves 3,175,684 3,175,684 2.03.04.07 Tax Incentives Reserve 439,609 385,522 2.03.05 Accumulated Earnings / Loss 339,067 - 2.03.08 Other Comprehensive Income (672,459) (620,391) 2.03.08.01 Derivative Financial Instruments (639,218) (448,752) 2.03.08.02 Financial Instrument (Available for Sale) 860 (17,296) 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency (152,595) 2.03.08.04 Actuarial Losses 7,226 (1,748) 2.03.09 Non-controlling Interest 268,844 99,466 14 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Consolidated FS / Statement of Income (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.15 to 06.30.15 Accumulated Previous Year 01.01.14 to 06.30.14 3.01 Net Sales 14,960,876 13,721,850 3.02 Cost of Goods Sold (10,272,597) (10,044,909) 3.03 Gross Profit 4,688,279 3,676,941 3.04 Operating (Expenses) Income (2,989,558) (2,437,699) 3.04.01 Selling (2,237,959) (2,028,684) 3.04.02 General and Administrative (222,417) (195,733) 3.04.04 Other Operating Income 45,109 193,406 3.04.05 Other Operating Expenses (507,215) (428,772) 3.04.06 Income from Associates and Joint Ventures 22,084 3.05 Income Before Financial and Tax Results 1,698,721 1,239,242 3.06 Financial Results (764,171) (590,326) 3.06.01 Financial Income 1,531,382 588,125 3.06.02 Financial Expenses (2,295,553) (1,178,451) 3.07 Income Before Taxes 934,550 648,916 3.08 Income and Social Contribution (100,368) (72,823) 3.08.01 Current (9,744) (16,552) 3.08.02 Deferred (90,624) (56,271) 3.09 Net Income from Continued Operations 834,182 576,093 3.10 Net Income from Discontinued Operations 10,634 3.10.01 Net Income/Loss of Discontinued Operations, Net 10,634 3.11 Net Income 827,110 586,727 3.11.01 Attributable to: Controlling Shareholders 819,013 582,517 3.11.02 Attributable to: Non-controlling Interest 8,097 4,210 3.99 Earnings per share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 3.99.01.01 ON 0.96985 0.67342 3.99.02 Earning per Share - Diluted 3.99.02.01 ON 0.96909 0.67310 15 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Consolidated FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.15 to 06.30.15 Accumulated Previous Year 01.01.14 to 06.30.14 4.01 Net Income 827,110 586,727 4.02 Other Comprehensive Income (52,068) 182,767 4.02.01 Gains (Losses) in Foreign Currency Translation Adjustments 111,268 (44,066) 4.02.02 Unrealized Gains (Losses) in Available for Sale Marketable Securities 18,223 8,903 4.02.03 Taxes on unrealized gains (losses) on investments on available for sale (116) 4.02.04 Unrealized gains (losses) on cash flow hedge 321,264 4.02.05 Taxes on unrealized gains (losses) on cash flow hedge 99,337 (108,573) 4.02.06 Actuarial gains (losses) on pension and post-employment plans 13,596 8,112 4.02.07 Taxes on realized gains (losses) on pension post-employment plans (2,757) 4.03 Comprehensive Income 775,042 769,494 4.03.01 Attributable to: BRF Shareholders 766,945 765,284 4.03.02 Attributable to: Non-Controlling Shareholders 8,097 4,210 16 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Consolidated FS / Statement of Cash Flow (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.15 to 06.30.15 Accumulated Previous Year 01.01.14 to 06.30.14 6.01 Net Cash Provided by Operating Activities 2,249,160 2,150,051 6.01.01 Cash from Operations 3,039,965 1,374,880 6.01.01.01 Net Income for the Period 826,085 571,883 6.01.01.02 Non-controlling Interest 8,097 4,210 6.01.01.03 Depreciation and Amortization 640,454 581,872 6.01.01.04 Results on Disposals of Property, Plant and Equipments 15,399 (96,617) 6.01.01.06 Deferred Income Tax 90,624 56,271 6.01.01.07 Provision for Tax, Civil and Labor Risks 40,786 150,012 6.01.01.08 Other Provisions 230,912 12,770 6.01.01.09 Interest and Exchange Rate Variations 1,120,532 141,526 6.01.01.10 Equity Pick-Up 67,076 (22,084) 6.01.01.11 Results on the business combination - (24,963) 6.01.02 Changes in Operating Assets and Liabilities 748,923 6.01.02.01 Trade Accounts Receivable 112,321 691,620 6.01.02.02 Inventories (495,109) 67,765 6.01.02.03 Trade Accounts Payable 705,055 314,642 6.01.02.04 Payment of Tax, Civil and Labor Risks Provisions (123,821) 6.01.02.05 Others Rights and Obligations (35,197) 95,369 6.01.02.06 Investment in Held for Trading Securities (175,428) 6.01.02.07 Redemption of Held for Trading Securities 163,467 108,316 6.01.02.10 Other Financial Assets and Liabilities 18,668 6.01.02.11 Payment of Interest (369,409) (284,036) 6.01.02.12 Payment of Income Tax and Social Contribution (4,650) 6.01.02.13 Interest on Shareholders' Equity Received 14,834 28,441 6.01.02.14 Biological assets - Current (115,610) 12,037 6.01.03 Other (7,733) 26,248 6.01.03.01 Net Cash Provided by Operating Activities from Discontinued Operations 2,420 26,248 6.01.03.02 Cash and Cash Equivalents from Discontinued Operations - 6.02 Net Cash Provided by Investing Activities (724,568) 6.02.03 Investment in Available for Sale Securities - 6.02.04 Redemptions of Available for Sale Securities 72,742 1,060 6.02.05 Restricted Cash Investments (11,934) (9,807) 6.02.06 Additions to Property, Plant and Equipment (471,178) 6.02.07 Receivable from Disposals of Property, Plant and Equipment 82,348 90,481 6.02.09 Additions to Intangible (24,411) (3,422) 6.02.10 Additions to Biological Assets - Non-current (251,774) 6.02.11 Investments in associates and joint venturies (1,944) 6.02.12 Business Combination, net of cash (51,736) 6.02.17 Net Cash Provided by Investing Activities from Discontinued Operations (12,305) (26,248) 6.03 Net Cash Provided by Financing Activities (3,188,082) 132,378 6.03.01 Proceeds from Debt Issuance 3,197,716 3,052,346 6.03.02 Payment of Debt (4,657,612) (2,574,210) 6.03.03 Dividends and Interest on Shareholders' Equity Paid (463,254) (365,013) 6.03.06 Treasury Shares Acquisition (1,292,293) (50,278) 6.03.07 Treasury Shares Disposal 27,361 69,533 6.04 Exchange Rate Variation on Cash and Cash Equivalents 452,655 (107,188) 6.05 Decrease (Increase) in Cash and Cash Equivalents (1,371,853) 1,450,673 6.05.01 At the Beginning of the Period 6,006,942 3,127,715 6.05.02 At the End of the Period 4,635,089 4,578,388 17 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2015 to 06/30/2015 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity Participation of Non-Controlling Shareholders Total Shareholders' Equity 5.01 Balance at January 1, 2015 12,460,471 (195,428) 3,945,825 - (620,391) 15,590,477 99,466 15,689,943 5.03 Opening Balance Adjusted 12,460,471 (195,428) 3,945,825 - (620,391) 15,590,477 99,466 15,689,943 5.04 Share-based Payments - (1,403,152) - (425,859) - (1,829,011) 161,281 (1,667,730) 5.04.03 Options Granted - 9,633 - - - 9,633 - 9,633 5.04.04 Treasury Shares Acquired - (1,292,293) - - - (1,292,293) - (1,292,293) 5.04.05 Treasury Shares Sold - 40,096 - - - 40,096 - 40,096 5.04.07 Interest on Shareholders' Equity - - - (425,859) - (425,859) - (425,859) 5.04.08 Gain on Disposal of Shares - (12,735) - - - (12,735) - (12,735) 5.04.10 Valuation of shares - 111,248 - - - 111,248 - 111,248 5.04.11 Acquisition of Non-Controlling Entities - (259,101) - - - (259,101) - (259,101) 5.04.12 Participation of Non-Controlling Shareholders' - 161,281 161,281 5.05 Total Comprehensive Income - - - 819,013 (52,068) 766,945 8,097 775,042 5.05.01 Net Income for the Period - - - 819,013 - 819,013 8,097 827,110 5.05.02 Other Comprehensive Income - (52,068) (52,068) - (52,068) 5.05.02.01 Financial Instruments Adjustments - (289,803) (289,803) - (289,803) 5.05.02.02 Tax on Financial Instruments Adjustments - 99,337 99,337 - 99,337 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - 18,156 18,156 - 18,156 5.05.02.08 Actuarial gains on pension and post-employment plans - 8,974 8,974 - 8,974 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - 111,268 111,268 - 111,268 5.06 Statements of Changes in Shareholders' Equity - - 54,087 (54,087) - 5.06.08 Tax Incentives Reserve - - 54,087 (54,087) - 5.07 Balance at June 30, 2015 12,460,471 (1,598,580) 3,999,912 339,067 (672,459) 14,528,411 268,844 14,797,255 18 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2014 to 06/30/2014 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity Participation of Non-Controlling Shareholders Total Shareholders' Equity 5.01 Balance at January 1, 2014 12,460,471 36,418 2,511,880 - (353,698) 14,655,071 41,083 14,696,154 5.03 Opening Balance Adjusted 12,460,471 36,418 2,511,880 - (353,698) 14,655,071 41,083 14,696,154 5.04 Share-based Payments - 33,430 - (361,000) - (327,570) (2,171) (329,741) 5.04.03 Options Granted - 14,175 - - - 14,175 - 14,175 5.04.04 Treasury Shares Acquired - (50,278) - - - (50,278) - (50,278) 5.04.05 Treasury Shares Sold - 83,336 - - - 83,336 - 83,336 5.04.07 Interest on Shareholders' Equity - - - (361,000) - (361,000) - (361,000) 5.04.08 Gain on Disposal of Shares - (13,803) - - - (13,803) - (13,803) 5.04.12 Participation of Non-Controlling Shareholders' - (2,171) (2,171) 5.05 Total Comprehensive Income - - - 582,517 182,767 765,284 4,210 769,494 5.05.01 Net Income for the Period - - - 582,517 - 582,517 4,210 586,727 5.05.02 Other Comprehensive Income - 182,767 182,767 - 182,767 5.05.02.01 Financial Instruments Adjustments - 321,264 321,264 - 321,264 5.05.02.02 Tax on Financial Instruments Adjustments - (108,573) (108,573) - (108,573) 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - 8,787 8,787 - 8,787 5.05.02.08 Actuarial gains on pension and post-employment plans - 5,355 5,355 - 5,355 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (44,066) (44,066) - (44,066) 5.06 Statements of Changes in Shareholders' Equity - - 72,321 (72,321) - 5.06.08 Tax Incentives Reserve - - 72,321 (72,321) - 5.07 Balance at June 30, 2014 12,460,471 69,848 2,584,201 149,196 (170,931) 15,092,785 43,122 15,135,907 19 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Consolidated FS / Statement of Value Added (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.15 to 06.30.15 Accumulated Previous Year 01.01.14 to 06.30.14 7.01 Revenues 16,641,627 15,379,028 7.01.01 Sales of Goods, Products and Services 16,449,234 15,064,737 7.01.02 Other Income (265,317) (146,456) 7.01.03 Revenue Related to Construction of Own Assets 524,093 457,287 7.01.04 (Provision) Reversal for Doubtful Accounts Reversal 3,460 7.02 Raw Material Acquired from Third Parties (9,965,273) 7.02.01 Costs of Products and Goods Sold (8,085,873) 7.02.02 Materials, Energy, Third Parties Services and Other (1,888,615) 7.02.03 Recovery of Assets Values (2,731) 9,215 7.03 Gross Added Value 6,501,811 5,413,755 7.04 Retentions (640,454) (581,872) 7.04.01 Depreciation, Amortization and Exhaustion (640,454) (581,872) 7.05 Net Added Value 5,861,357 4,831,883 7.06 Received from Third Parties 1,464,967 613,745 7.06.01 Equity Pick-Up (67,076) 22,084 7.06.02 Financial Income 1,531,382 588,125 7.06.03 Other 661 3,536 7.07 Added Value to be Distributed 7,326,324 5,445,628 7.08 Distribution of Added Value 7,326,324 5,445,628 7.08.01 Payroll 2,210,388 1,901,974 7.08.01.01 Salaries 1,734,228 1,472,367 7.08.01.02 Benefits 373,754 334,777 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service - FGTS 102,406 94,830 7.08.02 Taxes, Fees and Contributions 1,823,403 1,642,779 7.08.02.01 Federal 1,023,969 907,209 7.08.02.02 State 779,562 715,968 7.08.02.03 Municipal 19,872 19,602 7.08.03 Capital Remuneration from Third Parties 2,458,351 1,324,782 7.08.03.01 Interests 2,305,115 1,202,574 7.08.03.02 Rents 153,236 122,208 7.08.04 Interest on Own Capital 834,182 576,093 7.08.04.01 Interest on Shareholders' Equity 425,859 361,000 7.08.04.03 Retained Earnings 400,226 210,883 7.08.04.04 Non-Controlling Interest 8,097 4,210 20 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Market value R$57.3 billion US$18.2 billion Prices BRFS3 R$65.68 BRFS US$20.91 Shares: 872,473,246 common shares 24,888,751 treasury shares Base: 06.30.2015 Webcast Date: 09:00 Portuguese 10:30 English Telephone: Dial-in with connections in Brazil: +55 11 31931001 or +55 11 28204001 Dial-in with connections in the United States: +1 8887000802 www.brf-br.com/ri IR Contacts: Augusto Ribeiro Junior CFO and IRO Agnes Blanco Querido IR Manager +55 11 23225398 acoes@brf-br.com BRF S.A. Management Report of Second Quarter 2015 Results Financial Highlights · Net operating revenues of R$7.9 billion, 12.8% higher than in 2Q14. · Gross margin of 31.9%, compared with 27.1% in the 2Q14 and 30.7% in 1Q15. · EBITDA was R$1.4 billion, an increase of 43.6% y/y and EBITDA margin was 17.4%, a gain of +3.7 p.p. in the same comparison. · Volume and net revenue from processed products in Brazil were, respectively, 9.4% and 15.2% higher than in 2Q14. · EBIT margin in the Middle East and Africa (MEA) of 18.3%, resulting mainly from the structural changes adopted in the area. · The Return on Invested Capital (ROIC) was 13.3% (LTM) compared with 7.9% in 2Q14 and 12.3% in 1Q15. · Issuance of €500.0 million in Senior Notes compliant with the Green Bonds principles, being the first issuance of this type by a Brazilian company. Key Financial Indicators - Continued Operations Results - R$ Million 2Q15 2Q14 y/y 1Q15 q/q Net Revenues 7,913 7,015 12.8% 7,048 12.3% Gross Profit 2,525 1,901 32.8% 2,164 16.7% Gross Margin (%) 31.9% 27.1% 4.8 p.p. 30.7% 1.2 p.p. EBIT 1,058 667 58.6% 641 65.0% EBIT Margin (%) 13.4% 9.5% 3.9 p.p. 9.1% 4.3 p.p. EBITDA 1,380 961 43.6% 951 45.1% EBITDA Margin (%) 17.4% 13.7% 3.7 p.p. 13.5% 3.9 p.p. Net Income 364 249 46.6% 462 (21.0%) Net Margin (%) 4.6% 3.5% 1.1 p.p. 6.5% (1.9) p.p. Earnings per share 1 0.43 0.29 50.8% 0.54 (20.7%) 1 Consolidated Earnings per Share (in R$), excluding Treasury Shares. 21 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Dear Shareholders, BRF closes the second quarter of 2015 with strong results, mainly arising from international markets. The effort of management, growth and implementation of a culture inspired by solid values ​​is reflected in the results presented here today. Special highlight to the performance in the Middle East, a result of the modern management and new Company profile, that produces consumer goods and not commodities. This successful trajectory is inextricably linked to the structural changes adopted over the last two years, strengthened by the more decentralized management model and greater independence granted to the markets. The acknowledgement also comes from the upgrade received on the Company´s rating given by Standard & Poor's, a notch above the sovereign credit of the country in foreign currency and the successful issuance of Green Bonds, unprecedented for the southern part of the American continent. Therefore, BRF closes the first half of the year well positioned, despite the unfavorable and equally challenging period for the country given the current macroeconomic scenario and starts the second half with an important milestone in its history, the return of some of Perdigão’s products. The relaunch of the Perdigão brand, envisioned since the reorganization of the Company, defines a new chapter for the Brazilian retail and a dream come true. The Company is now able to fully show the strength of its brand. With a product well established line of products, Perdigão returns in 83% of processed foods categories, bringing an innovative message, both in marketing strategies and visibility at the point of sale and in the relationship with retailers. Following Sadia, the leading brand that now complements the portfolio, focusing on quality and affordability, Perdigão establishes itself as the second brand in market share. Lastly, nothing could have happened without a culture that includes our employees at the heart of the strategy. This has been successfully accomplished. Fully focused on the consumer, the perspective remains encouraging and we continue to invest for the long run, with a view to deepen the sustainable growth model and extend our practices across borders to all partners and communities. Abilio Diniz Chairman of the Board of Directors Pedro Faria Global CEO 22 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance 2nd Quarter 2015 Results (2Q15) (The results presented below refer to the Company's continued operations and exclude the discontinued operations (Dairy products) that, as announced in December 2014, were sold to Lactalis). * In early 2015, BRF announced its new organizational structure in Brazil and abroad. Due to this reorganization, the Company started to report its results per region from 1Q15 (Brazil, Middle East and Africa, Asia, Europe/Eurasia, and Latin America) in line with the new structure. In addition, as previously announced, the Food Services division, which was previously reported separately, is now part of the regions and its results are integrated within the regions. Strategic Highlights · In June 2015, BRF announced the conclusion of the acquisition of a 49% stake in SATS BRF Food Pte. Ltd stakes (“SATS BRF”), a new company created by the joint venture ("JV") with Singapore Food Industries Pte. Ltd. ("SFI"), a wholly owned subsidiary of SATS Ltd. SATS BRF will focus on expanding the the processed and semi-processed food offer, of high value-added, initially to the Singapore market. · In April, the Company signed with the shareholders of Invicta Food Group Limited ("IFGL") the final documents for the establishment of a joint venture between BRF GmbH and IFGL, which will focus on the distribution of processed foods in UK, Ireland and Scandinavia markets. · On May 7, 2015, the General Superintendence of the Administrative Council for Economic Defense ("CADE") approved, without restrictions, the acquisition by Lactalis do Brasil, a company controlled by Parmalat S.p.A., of BRF´S dairy division. · In May 2015, the international credit rating agency, Standard & Poor's (“S&P”), announced the upgrade of the global scale corporate rating and existing issuances of BRF S.A. from "BBB-" to "BBB", based on the Company´s strong cash flow generation and low indebtedness. S&P also confirmed BRF´s national scale ratings of “brAAA”. It was assigned a stable outlook on the global corporate rating. · In May 2015, BRF priced an offering abroad of a seven year Senior Note ("Notes") in the total amount of €500.0 million. The Notes comply with the Green Bond Principles, these beingthe first Green Bonds issued by a Brazilian company. The Notes, due June 3, 2022, were issued at a coupon of 2.750% per year. The funds will be used to finance sustainable projects such as energy efficiency, reducing greenhouse gases emissions, renewable energy, water use management, waste management, use of sustainable and efficient packaging, sustainable management of forest areas and reducing the use of raw materials. · Also in May 2015, BRF completed the tender offer in the amount of US$725 million (64.21% of acceptance) to repurchase some of the 2017, 2020 and 2022 Notes. Thus, BRF withdrew from the market debts with higher interest rates. 23 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance · At an extraordinary meeting held on June 18, 2015, BRF´s Board of Directors approved shareholders' compensation in the form of interest on own capital in the gross amount of R$0.5024 per outstanding share. Subsequent Events · In July 2015, BRF informed its shareholders and the market in general that it had concluded the sale of its dairy product division to Lactalis ("Transaction"), including the sale of 100% of Elebat Alimentos S.A. shares, a company into which BRF granted the rights and obligations related to its dairy product division. The Transaction amount was approximately R$2.1 billion. · Perdigão’s Return § On July 2, 2015, BRF announced the return of the sales of relevant categories under the Perdigão brand suspended by CADE at the time of the merger between Sadia and Perdigão in 2011, such as ham, cooked ham, smoked sausage and pork products (pork loin, pork leg, among others). § The return of these categories represent a portfolio diversification for BRF, which will become more affordable for Brazilian consumers, bringing back the quality and tradition both characteristics of Perdigão’s brand products. § It is noteworthy that, despite the suspension of some categories, Perdigão remained the second most recalled brand by Brazilian consumers in the categories in which BRF operates (Top of Mind) and that even during the standstill period, it remained available in points of sales with 13 out of 22 categories in which the brand was present before the CADE decision. 24 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Consolidated Result 2Q15 Slaughter and Production Production 2Q15 2Q14 y/y 1Q15 q/q Poultry Slaughter (Million Heads) 421 399 5.5% 407 3.5% Hog Slaughter (Thousand Heads) 2,287 2,282 0.2% 2,209 3.5% Cattle Slaughter (Thousand Heads) 49 125 (60.8%) 38 28.0% Production (Thousand Tons) 1,091 1,053 3.6% 1,056 3.4% Meats* 961 930 3.4% 944 1.8% Other Processed Products 130 123 5.7% 112 16.3% Feed and Premix (Thousand Tons) 2,622 2,562 2.4% 2,589 1.3% * Volumes of Meat of 1Q15 changed from 942.9 to 944 due to the inclusion of Middle East's production Poultry slaughtering activities in 2Q15 increased by 5.5% y/y and 3.5% q/q. The same with hog slaughtering, which increased 0.2% y/y and 3.5% q/q. Beef slaughtering decreased by 60.8% y/y due to the disposal of the beef slaughtering plants to Minerva in October 2014. However, in the quarterly comparison, the beef slaughtering remained 28.0% higher due to higher beef slaughter in Argentina. The volume of food produced in 2Q15 was 3.6% higher y/y, mainly due to the increase in meat production. In the quarterly comparison, there was a growth of 3.4% in production, also leveraged by other processed products. Net Operating Revenues (NOR) NOR - R$ Million 2Q15 2Q14 y/y 1Q15 q/q Total 7,913 7,015 12.8% 7,048 12.3% 25 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Consolidated NOR was R$7.9 billion in 2Q15, +12.8% y/y, boosted by a 15.3% y/y higher average price in Reais. During the period, the Company saw revenue growth across all regions, especially in the Middle East and Africa ("MEA") and Asia regions, which showed an increase in average prices in Reais associated with a slight increase in volumes. On a quarterly comparison, NOR increased by 12.3% impacted by 5.5% higher volumes associated with a 6.4% increase in average prices in Reais. All regions contributed to this result. Cost of Goods Sold (COGS) COGS - R$ Million 2Q15 2Q14 y/y 1Q15 q/q COGS (5,388) (5,114) 5.4% (4,885) 10.3% % of the NOR (68.1%) (72.9%) 4.8 p.p. (69.3%) 1.2 p.p. COGS totaled R$5.4 billion in 2Q15, 5.4% higher compared to same period of the previous year, mainly due to an increase in the price of feed components (vitamins and amino acids), packaging and imported supplies due to exchange rate variation, as well as higher costs for utilities and energy. Grains, a key component of Company's cost, remained in a downward trend. Soybeans and corn fell by 6.8% and 4.2%, respectively. Conversely, soybean meal showed a slight increase of 1.2%. COGS as a percentage of NOR, was 68.1%, compared to 72.9% in 2Q14, a decrease of 4.8 p.p. on a yearly comparison. 26 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Compared to 1Q15, COGS increased by 10.3%, mainly due to the start of the lighter weight turkey slaughtering (ahead of the Christmas season), which consequently raises the cost per kilogram. During the period, corn showed a slight increase (+ 1.2%) and soybeans and soybean meal showed a slight drop of 0.7% and 0.4%, respectively. As a percentage of NOR, however, COGS fell 1.2 p.p. due to a higher increase in NOR in the period. Gross Income Gross Profit - R$ Million 2Q15 2Q14 y/y 1Q15 q/q Gross Profit 2,525 1,901 32.8% 2,164 16.7% Gross Margin (%) 31.9% 27.1% 4.8 p.p. 30.7% 1.2 p.p. Gross income totaled R$2.5 billion in 2Q15, compared to R$1.9 billion in 2Q14, an increase of 32.8% in the period. Gross margin was 4.8 p.p. higher, rising from 27.1% in 2Q14 to 31.9% in 2Q15. This increase was mainly driven by better average prices in Reais in all regions, especially led by MEA (+28.5% y/y), Asia (+21.1% y/y) and LATAM (+48.1% y/y). Compared to 1Q15, gross income increased by 16.7%, with a marginal increase of 1.2 p.p., also impacted by the increase in average prices in Reais in all regions. Operating Expenses Operating Expenses - R$ Million 2Q15 2Q14 y/y 1Q15 q/q Selling Expenses (1,154) (1,029) 12.2% (1,084) 6.5% % of the NOR (14.6%) (14.7%) 0.1 p.p. (15.4%) 0.8 p.p. General and Administrative Expenses (115) (102) 13.1% (108) 6.8% % of the NOR (1.5%) (1.4%) (0.1) p.p. (1.5%) 0.0 p.p. Operating Expenses (1,269) (1,130) 12.3% (1,191) 6.6% % of the NOR (16.0%) (16.1%) 0.1 p.p. (16.9%) 0.9 p.p. Operating expenses increased by 12.3% in 2Q15 compared to the same period last year, mainly due to the increase in selling expenses (+12.2%), a result of higher expenditures on freight, wages, marketing and trade marketing, in line with the Company's strategy to improve its positioning in the sales’ points, through the increase of merchandising actions. As well as an increase of 13.1% in administrative expenses compared to 2Q14. In comparison with the previous quarter, operating expenses increased by 6.6%. As a percentage of NOR, operating expenses were stable y/y, but fell by 0.9 p.p. in the quarterly comparison. It is noteworthy that the line of operating expenses started to consolidate Federal Foods´s expenses (a distribution company acquired in the Middle East in April 2014), Alyasra (distribution company in the Middle East in which BRF holds 75% stake since November 2014) and Invicta (acquired by BRF in May 2015). 27 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Other Operating Results Other Operating Results - R$ Million 2Q15 2Q14 y/y 1Q15 q/q Other Operating Revenues 30 145 (79.2%) 15 100.6% Other Operating Expenses (219) (259) (15.5%) (288) (23.9%) Other Operating Results (189) (115) 64.9% (273) (30.7%) % of the NOR (2.4%) (1.6%) (0.8) p.p. (3.9%) 1.5 p.p. The Company recorded a negative result of R$189 million in other operating results in 2Q15, which was 64.9% higher than that of R$115 million in 2Q14. This amount includes R$82 million in non-recurring expenses, as follows: R$17 million in restructuring; R$35 million in tax provisions; and several other items amounting to R$30 million. Excluding the impact of these non-recurring items, other operating results totaled a negative R$107 million, 7.0% lower than 2Q14. Operating Result (EBIT) EBIT R$ Million EBIT Margin 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q Total 1,058 667 58.6% 641 65.0% 13.4% 9.5% 3.9 p.p. 9.1% 4.3 p.p. Consolidated EBIT for the 2Q15 reached R$1.1 billion, 58.6% higher compared to the same period of the last year (+65.0% compared to q/q). This was mainly due to higher gross income (+32,8% y/y), which more than offset the increase in operating expenses (+12.3% y/y), higher net expenses in line with other operating results (+64.9% y/y), as well as the impact of equity income, which rose from R$11 million in 2Q14 to an expense of R$8 million in 2Q15. The consolidated operating margin was 13.4%, compared to 9.5% in 2Q14, an increase of 3.9 p.p. in the annual comparison and 4.3% on a quarterly comparison, as a results of the structural changes and initiatives implemented during the last twelve months. Net Financial Result R$ Million 2Q15 2Q14 y/y 1Q15 q/q Financial Income (345) 337 (202.4%) 1,877 (118.4%) Financial Expenses (311) (731) (57.4%) (1,984) (84.3%) Net Financial Result (657) (394) 66.7% (108) 510.6% 28 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Net financial result was R$657 million in 2Q15 compared to R$394 million in the same period last year, ( +66.7% y/y), mainly due to the payment of the premium in the amount of R$310 million (US$100 million) regarding the repurchase of bonds made in May 2015, as well as the impact of exchange rate variation on the exposure for the Dairy´s operation sales Agreement in the amount of R$ 116 million (see Explanatory Note 13.2). During the period, the Company moved from a net currency exposure with an impact on results of US$557 million "long" in 1Q15 due to the sales agreement of Dairy products being fixed in US dollars upon the signing without the creation of a hedge, to a US$ 92 million "short" in 2Q15. Net Income Net Income - R$ Million 2Q15 2Q14 y/y 1Q15 q/q Net Income from Continued Operations 364 249 46.6% 462 (21.0%) Net Margin (%) 4.6% 3.5% 1.1 p.p. 6.5% (1.9) p.p. Net Income from Discontinued Operations 18 - 3 - Net Income Total 354 267 32.7% 465 (23.7%) Net Margin (%) 4.2% 3.5% 0.7 p.p. 6.1% (1.9) p.p. The net income from continued operations totaled R$364 million in the 2Q15, showing growth of 46.6% y/y and a net margin of 4.6%, 1.1p.p. higher on an annual comparison. On a quarterly comparison, the net income from continued operations declined 21.0%, contracting 1.9 p.p. in net margin, mainly due to the extraordinary financial expenses related to the repurchase of bonds as previously mentioned. The Company's total net income in 2Q15 (including discontinued operations) amounted to R$354 million, increasing 32.7% y/y, leading to an increase of 0.7 p.p. in net margin. Compared to 1Q15, the Company's total net income fell by 23.7%, resulting in a net margin contraction of 1.9 p.p EBITDA EBITDA - R$ Million 2Q15 2Q14 y/y 1Q15 q/q Net Income 364 249 46.6% 462 (21.0%) Income Tax and Social Contribution 29 24 18.5% 72 (60.0%) Net Financial 657 394 66.7% 108 510.6% Depreciation and Amortization 330 295 12.1% 310 6.4% EBITDA from Continued Operations 1,380 961 43.6% 951 45.1% EBITDA Margin (%) 17.4% 13.7% 3.7 p.p. 13.5% 3.9 p.p. EBITDA Total 1,373 1,002 36.9% 955 43.7% EBITDA Margin (%) 16.2% 13.0% 3.2 p.p. 12.6% 3.6 p.p. 29 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance EBITDA (Continued Op.) - Quarterly History (R$ Million) EBITDA from c ontinued operations was R$1.4 billion in 2Q15, 43.6% higher y/y with an EBITDA margin of 17.4%, +3.7p.p. on yearly comparison. Compared to 1Q15, EBITDA for the continued operations recorded an increase of 45.1%, a gain of 3.9 p.p. in margin, as a result of stronger operating results, particularly in the international markets. Performance by region Net Operating Revenues (NOR) 30 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance EBIT Brazil Brazil R$ Million Thousand Tons Average Price - R$ 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q In Natura (1.5%) (3.1%) 6.3% (6.2%) (7.3%) 3.3% Poultry 538 466 15.3% 566 (5.1%) 96 82 17.0% 108 (10.9%) 5.60 5.68 (1.5%) 5.25 6.6% Pork 191 164 16.3% 170 12.0% 27 24 13.3% 22 20.9% 7.06 6.88 2.6% 7.62 (7.4%) Beef 8 118 (93.4%) 22 (64.2%) 0 10 (96.2%) 1 (71.8%) 20.05 11.46 74.9% 15.83 26.7% Others 1 0 117.2% 2 (71.1%) 0 0 6.4% 0 (55.3%) 15.27 7.48 104.1% 23.58 (35.2%) Processed Foods 15.2% 6.4% 9.4% 4.6% 5.3% 1.8% Others Sales (35.8%) 6.4% 36 84 (57.1%) 42 (14.4%) 49.7% 24.2% Total without Other Sales 11.5% 4.4% 8.7% 1.9% 2.6% 2.4% Total 8.0% 4.5% (0.8%) 0.7% 6.80 6.25 8.8% 3.7% EBIT R$ Million EBIT Margin 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q Brazil 389 405 (3.9%) 306 27.1% 9.8% 11.0% (1.2) p.p. 8.1% 1.7 p.p. Brazil is facing a challenging scenario for 2015, with consumption slowdown, interest rates, inflation and unemployment increases. However, despite this unfavorable scenario, BRF was able to improve the performance of its main business areas in Brazil, a result of the initiatives and structural changes implemented over recent years. The sales volume in Brazil reached 582 million tons, 0.8% lower in the annual comparison due to the 57.1% decrease in other sales (feed, breeders and byproducts). In the quarterly comparison, there was an increase of 0.7%, mainly coming from higher processed foods volumes (+4.6%) and pork (+15.3%). Excluding other sales, volume grew by 8.7% y/y and 1.9% in the quarterly comparison. 31 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Net operating revenues from the Brazilian operations totaled R$4.0 billion in the period, 8.0% higher in the annual comparison, mainly due to a 15.2% increase in the revenue of processed foods and 15.3% in poultry in natura. Compared to 1Q15, NOR increased by 4.5%, mainly due to a 6.4% increase in processed foods. Excluding the impact of other sales, NOR increased by 11.5% y/y and 4.4% q/q. Another highlight in Brazil’s results was the improvement in gross margin, which increased 3.5 p.p. compared to the same period the previous year and 2.9 p.p. in the quarterly comparison. The results for the period in Brazil, however, were also impacted by higher expenses, mainly due to the shaping of the commercial area, now divided into five regions, as well as larger investments in marketing and trade marketing, in line with the Company’s long term investment strategy, the growth of Perdigão and strengthening of the brands in the Brazilian market. Brazil’s EBIT was R$389 million, 3.9% lower than 2Q14 and 27.1% higher than 1Q15, increasing 1.7 p.p. in margin in a quarterly comparison, despite the reduction of 1.2 p.p. in the margin on an annual comparison, mainly due to higher operating expenses including other operating income. Ø Sales Team Productivity gains after the creation of a regional structure in the beginning of the year have been bringing good results. During the first six months of the year, the Company improved distribution by 21% (active customers) compared to the same period last year. A significant increase in the adherence to the visit plan was also recorded, double compared to the beginning of 2015, mainly due to improvements in geolocation of sales points, supporting the routing planning and the logistics delivery grid. Another highlight was the achievement of more KPIs by the sales teams related to the execution on the sales points such as pricing, materials, shelf space and refrigeration growth, as well as the number of SKU’s per sales point. For 2016, the new Go-to-Market, a project that began in 2014 and continued to grow stronger and reshape in 2015, will increase efficiency in team productivity even further, assisting in the routing adjustments, balancing seller’s visits and logistic gains, not only for the self service segment, but also for the traditional retail channel. Sales by Channel - Brazil (% of Net Operating Revenues - NOR) 32 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Market Share - Value (Last Reading) Regarding market share, BRF maintains a leading position in the specialty meat, frozen products, pizzas and margarine categories (core businesses). 33 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Middle East/Africa (MEA) MEA R$ Million Thousand Tons Average Price - R$ 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q In Natura 36.6% 19.7% 5.6% 9.8% 6.49 5.02 29.4% 9.0% Poultry 1,597 1,125 42.0% 1,340 19.2% 245 228 7.6% 225 9.0% 6.51 4.93 32.0% 5.95 9.3% Pork 29 35 (17.5%) 20 41.5% 6 7 (16.2%) 4 55.4% 5.01 5.09 (1.6%) 5.50 (9.0%) Beef 1 31 (97.7%) 1 (23.7%) 0 3 (97.5%) 0 (30.5%) 9.37 10.19 (8.1%) 8.52 9.9% Others 8 6 36.2% 5 62.9% 0 0 18.8% 0 56.7% 15.82 13.80 14.7% 15.22 4.0% Processed Foods (26.0%) (12.0%) 19 31 (37.7%) 24 (18.3%) 6.09 5.12 18.8% 7.7% Total 29.3% 16.8% 0.6% 7.2% 6.47 5.03 28.5% 9.0% EBIT R$ Million EBIT Margin 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q MEA 321 4 8076.4% 115 177.9% 18.3% 0.3% 18.0 p.p. 7.7% 10.6 p.p. MEA NOR totaled R$1.8 billion in 2Q15, an increase of 29.3% over 2Q14, boosted by an increase of 28.5% in average prices in Reais (-6.8% in US dollars) and 0.6% in volumes with the Middle East, compensating the fall in volume in Angola. In the quarterly comparison, NOR increased by 16.8%, due to an increase of 7.2% in volume and 9.0% in average prices in Reais (+1.6% in US dollars), with a positive contribution from both Africa and the Middle East, which had a seasonal boost in food sales during Ramadan in the second quarter. MEA EBIT in 2Q15 showed a significant increase, going from R$4 million in 2Q14 to R$321 million in 2Q15, an increase of 18.0 p.p. in margin, mainly due to higher revenues in the period, combined with the reorganization of Federal Foods in 2Q14, which reduced BRF's margins at the time. In comparison to 1Q15, EBIT for the region grew 177.9%, an increase of 10.6 p.p. in the margin. Ø Middle East The second quarter has a seasonal effect in the Middle East due to Ramadan. The period that precedes Ramadan is therefore a strong sales period for the food sector, during which BRF took the opportunity to implement several marketing initiatives, such as promotions to boost sales in the region. In the period, there was an increase both in volumes (+1.3% y/y and +7.0% q/q) in the region and average prices (+30.2% y/y and 9.5% q/q) in both comparisons. Volumes increased mainly in the United Arab Emirates and Oman, with growth of volumes in Saudi Arabia as well in the quarterly comparison. These increases are the result of the Company's strategy to acquire distributors in the region, which allowed BRF to move forward in the value chain and introduce new products, increase volume, improve prices and have more control over the retail. Ø Africa Africa is facing shortage of dollars due to trade deficit, , as a result of oil price decrease, thus reducing its ability to import several products, including animal protein. Because of this, volumes in the region dropped 3.6% y/y but increased 8.3% in the q/q comparison. This volume recovery in the quarterly comparison show that BRF’s local team has already mitigated the situation and hopes to continue increasing volumes in the subsequent quarters. 34 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Asia Asia R$ Million Thousand Tons Average Price - R$ 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q In Natura 23.2% 20.4% 1.8% 12.9% 7.11 5.87 21.1% 6.7% Poultry 798 626 27.4% 652 22.4% 114 109 4.5% 100 13.8% 7.00 5.74 21.9% 6.51 7.6% Pork 72 75 (3.1%) 74 (2.3%) 9 11 (20.0%) 9 (1.4%) 8.26 6.82 21.2% 8.33 (0.9%) Beef 7 10 (35.3%) 2 196.2% 1 1 (44.1%) 0 200.2% 10.98 9.49 15.7% 11.13 (1.3%) Processed Foods 22 16 33.4% 17 30.0% 3 2 11.2% 2 31.0% 8.33 6.94 19.9% (0.8%) Total 23.5% 20.7% 2.0% 13.2% 7.14 5.89 21.1% 6.6% EBIT R$ Million EBIT Margin 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q Asia 223 92 143.0% 164 36.3% 24.9% 12.6% 12.2 p.p. 22.0% 2.9 p.p. Asia NOR totaled R$899 million in 2Q15, representing an increase of 23.5% over 2Q14. This increase is mainly due to better average prices in Reais (up 21.1% y/y, 12.1% in US dollars) and the increase of 2.0% in volume in this region compared with the same period of the previous year. In comparison with 1Q15, NOR grew 20.7% due primarily to an increase of 13.2% in volume and average prices in Reais 6.6% higher (-0.7% in dollars). Asia EBIT totaled R$223 million in 2Q15 compared to R$92 million in the same period of the previous year, an increase of 143.0% y/y. Thus, the EBIT margin expanded 12.2 p.p., from 12.6% in 2Q14 to 24.9% in 2Q15. In comparison with 1Q15, the Asia EBIT margin showed an increase of 2.9 p.p Ø Japan and South Korea In Japan, Asia’s most representative market, the Company saw an increase in volume both in the annual comparison (+7.9% y/y) and quarterly comparison (+19.2% q/q). There was also an increase in average prices in Reais (+10.7% y/y and 6.3% q/q). This is the result of BRF's strategy to improve its position in the Japanese market, increasing the proximity with the local clients with greater focus on service level improvement. The import ban imposed by South Korea to United States also contributed to the increasing volumes exported into the region, that also experienced average price increase in US dollars. Ø China and Hong Kong China and Hong Kong together decreased volumes in the yearly comparison (-8.7% y/y) and a slight volume increase in the quarterly comparison (+1.8% q/q). The second most important market in Asia, the Chinese market, also experienced growth in volume and improved prices in Reais in both comparisons. However, Hong Kong decreased volumes in both the quarterly and yearly comparison due to higher inventories in the region, which also compromised prices. Despite the volume decrease, average prices in this region presented a relevant growth (+35.6% y/y and 6.0% q/q) mostly because of China. 35 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Ø Singapore and Southeast Asia In Singapore and Southeast Asia, the Company’s strategic markets, saw both volume (+10.5%y/y and +23.4% q/q) and average prices in Reais (+25.2% y/y and +7.9% q/q) grow in both comparisons. BRF is increasing its participation in the region, especially in Singapore, where a joint venture was celebrated with SFI, a subsidiary of SATS for the creation of SATS BRF. The JV aims mainly to process and distribute products with higher added value through existing distribution channels as well as increase distribution. Europe/Eurasia Europe/Eurasia R$ Million Thousand Tons Average Price - R$ 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q In Natura 3.7% 81.3% 44 40 8.5% 30 45.5% (4.4%) 24.6% Poultry 177 98 79.7% 117 51.2% 23 17 31.7% 20 13.1% 7.79 5.71 36.5% 5.83 33.6% Pork 186 236 (21.4%) 72 158.2% 19 21 (8.3%) 9 120.7% 9.56 11.15 (14.3%) 8.17 17.0% Beef 35 49 (27.9%) 31 15.5% 1 2 (17.9%) 1 32.7% 25.54 29.05 (12.1%) 29.36 (13.0%) Processed Foods 5.0% 11.4% 45 48 (6.0%) 42 5.4% 11.8% 5.6% Total 4.4% 36.0% 88 88 0.6% 72 22.0% 9.59 9.24 3.8% 11.5% EBIT R$ Million EBIT Margin 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q Europe 119 148 (19.6%) 59 101.1% 14.0% 18.2% (4.2) p.p. 9.5% 4.5 p.p. Europe/Eurasia NOR was R$846 million in 2Q15, an increase of 4.4% in the annual comparison due to a slight increase in volumes (+0.6%), associated with a 3.8% increase in average prices in Reais in the same comparison (-24.7% in US dollars). Despite the effect of lower US dollar prices in Russia, where prices were very high in 2Q14, due to supply constraint caused by the banning of United States and European imports. In the quarterly comparison, NOR for this region grew 36%, primarily due to an increase of 22% in volume and average prices in Reais 11.5% higher in the same comparison (+3.9% in US dollars). Volume increased both in the European market (Germany, Netherlands, France, Switzerland, Italy, Spain, Greece, Ireland, among other countries) and in Eurasia, as the Company started selling to Russia again during2Q15. EBIT for this region declined by 19.6% y/y but increased 101.1% q/q, totaling R$119 million in 2Q15. EBIT margin fell by 4.2 p.p. on the annual comparison, mainly due to the reduction in average prices in Reais in Eurasia as mentioned previously. However, the margin improved by 4.5 p.p. in a quarterly comparison due to the combination of higher prices with increased volumes. Ø Europe In Europe,the increase in price during the quarter (+14.0% y/y), mainly driven by the sale of turkey, more than compensated the slight fall in volumes recorded in the period (-3.1% y/y). In the quarterly comparison, both volumes and average prices in Reais increased 9.2% y/y and 8.8%, respectively. During 2014, the Company decided to adopt the strategy of reducing volumes sold outside the quota in this market to improve the profitability of the business. Today, BRF seeks to increasingly qualify its presence in that market through product customization, consistently adding value to its portfolio. 36 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance The Company has been doing an important work in this market, aiming to improve quality and increase participation in the food services segment, and it was in this context that the JV with Invicta was announced, a local distributor that services pubchains in the UK, Ireland and Scandinavia. The presence in the European market, is not only strategic for the Company, but also provides access to multiple markets as well as being key in the monitoring process of key trends for the food industry and ultimately being an important innovation center. Ø Eurasia In Eurasia, volume increased both on an annual and quarterly comparison (+11.6% y/y and +75.3% q/q). However, average prices in Reais were 19.4% below compared to the same period last year mostly because of lower average prices in Russia, despite the 35.2% growth compared to the previos quarter. Within Eurasia, where the most representative country is Russia,BRF has a strong presence, especially in the pork market. The year of 2014 was an important year for the Russian market, first marked by the banning of poultry and pork trade from the United States and Europe, which significantly increased average prices, and subsequently marked by the economic crisis at the end of 2014, which led to the devaluation of the currency and payment difficulties. It is precisely this scenario that explains the reduction in average prices in Reais for this market on an annual comparison. However, in 2Q15, as the economy started recovering in Russia, the Company restarted sales to this country, taking advantage of this, without increasing production. This explains the increase in volume and prices for this region on the quarterly comparison. Latin America (LATAM) LATAM R$ Million Thousand Tons Average Price - R$ 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q In Natura (35.9%) 16.4% 23 47 (50.9%) 20 15.3% 30.5% 1.0% Poultry 97 187 (48.2%) 79 23.1% 17 39 (55.7%) 14 21.7% 5.67 4.85 16.9% 5.61 1.2% Pork 10 7 47.6% 8 31.0% 1 1 22.3% 1 8.6% 7.26 6.02 20.7% 6.02 20.7% Beef 46 54 (13.6%) 44 6.1% 4 7 (45.3%) 3 3.7% 12.94 8.19 58.1% 12.65 2.3% Others 9 6 49.4% 9 (3.7%) 1 1 8.1% 1 (14.1%) 7.73 5.60 38.2% 6.90 12.1% Processed Foods 47.1% 17.2% 29 30 (3.5%) 27 8.1% 52.5% 8.4% Others Sales 13 12 15.8% 14 (2.2%) 0 0 - 0 - Total without Other Sales (0.2%) 16.9% 53 78 (32.4%) 47 11.2% 47.5% 5.2% Total 0.2% 16.2% 53 78 (32.4%) 47 11.2% 8.70 5.87 48.1% 4.5% EBIT R$ Million EBIT Margin 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q LATAM 6 19 (68.0%) (3) (270.9%) 1.3% 4.1% (2.8) p.p. (0.9%) 2.2 p.p. In LATAM, volume fell by 32.4% y/y, mainly due to the absence of shipments to Venezuela, and grew 11.2% q/q, with significant increase in volumes to Peru, the Caribbean and Chile, as well as higher volumes in Argentina. 37 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Excluding the impact of Venezuela, volumes in LATAM grew 5.6% compared to the same period last year and 11.2% compared to the previous quarter. LATAM NOR was R$457 million in 2Q15, remaining stable on an annual comparison driven by an increase of 48.1% in average prices in Reais (+7.5% in US dollars), which more than offset the decline in volumes for the period. In the quarterly comparison, NOR increased by 16.2% with 11.2% higher volumes and average prices in Reais 4.5% above the previous quarter (-2.6% in US dollars). Excluding the impact of Venezuela, NOR for this region was 52.9% higher y/y and 16.2% q/q. Finally, LATAM operating result was 68.0% lower in the annual comparison, but having significantly recovered in the quarter, going from a loss of R$3 million in 1Q15 to a gain of R$6 million in 2Q15. Ø Southern Cone The Southern Cone region presented a slight decrease in volumes compared to last year (-2.8% y/y) but grew 6.2% in the quarterly comparison. Average prices in Reais increased 52.7% y/y and 7.2% q/q. BRF recorded a decline in volumes sold in Argentina in 2Q15 compared do 2Q14, which is Southern Cone’s most representative market, but saw an increase in volume in the quarterly comparison. The fall in volumes observed in the annual comparison can be partly explained by lower production of other processed products, notably margarine and mayonnaise, as the Company faced a strike for about a month at two of its plants that practically didn´t produce in May. Moreover, it was also affected by the Company's strategy to optimize the product mix in the region and thus prioritizing profitability. The Chilean market showed significant volume increase, which partly compensated this decline. Ø Americas In the Americas, the Company saw a significant decrease in volumes in the annual comparison (-71.3%), driven by the absence of shipments to Venezuela. In the quarterly comparison, volumes grew 40.3%, stemming from an increase in volumes for Peru, Chile and the Caribbean countries. Excluding the impact of shipments to Venezuela from the analysis, the Company recorded significant volume growth year over year in this region. 38 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Debt R$ Million ∆ % Current Non-Current Total Total Debt Local Currency (1,840) (1,222) (3,062) (3,993) (23.3%) Foreign Currency (650) (8,052) (8,702) (7,854) 10.8% Gross Debt (2,490) (9,274) (11,764) (11,847) (0.7%) Cash Investments Local Currency 866 193 1,059 2,220 (52.3%) Foreign Currency 4,754 0 4,754 4,594 3.5% Total Cash Investments 5,620 193 5,813 6,815 (14.7%) Net Debt 3,130 (9,081) (5,951) (5,032) 18.3% Exchange Rate Exposure - US$ Million - - (154) 567 (127.1%) The Total Gross Debt amounting R$ 11,764 million, as shown above, accounts for the total financial debt, plus other financial liabilities amounting to R$ 409 million, as stated in the Explanatory Note 4.1.f of the Financial Statements of June 30, 2015. Net Debt/EBITDA Evolution The Company's net debt amounted to R$5.9 billion in 2Q15, 4.5% lower than that registered on March 31st, 2015, resulting in a net debt to EBITDA ratio (last twelve months) of 1.12x compared to 1.04x in 4Q14 and 1.26x in 1Q15. BRF had a strong generation of operating income in the period, as well as a positive impact from exchange rate variation. On the other hand, net debt was negatively impacted by the share buyback, in the amount of R$264 million, and a premium of US$100 million paid in relation to the bond buyback (approximately R$310 million). 39 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Rating The Company has a BBB credit rating given by Standard & Poor's, and a BBB- given by Fitch Ratings and Baa by Moody's; all of them with stable outlook. Investments (CAPEX) Investments in the quarter totaled R$645 million, 37.2% higher than the 2Q14 and 106.4% higher in the quarterly comparison, being R$382 million in efficiency, growth and support, R$144 million for biological assets and R$120 million for other investments and leasing. Among the main projects in the quarter are: · Operational Footprint: production optimization between factories, aiming to minimize the service cost for each product. At this moment, the review of the operational footprint also takes the opportunity to improve the Company's mix of products. Additionally, we are maximizing investments for higher value-added products in line with the Company's strategy, for example, migration from whole in natura products to trays or Assa Fácil (easy bake) . The reassessment of the footprint project will also provide higher flexibility, so that the Company is more agile in adapting its production as according to market opportunities. · Automation: This project aims to provide financial return and contribute towards the improvement in the Company's ROIC, as well as to reduce factory turnover and possible problems concerning employees' ergonomics. Both of the aforementioned projects will continue being the focus of the Company's CAPEX for next two years. Financial Cycle Financial Cycle (Acc. Receivable + Inventories - Acc. Payable)/NOR *For calculation of the financial cycle, it is only considered the result of the continued operations (without Dairy products), further quarters consider continued and discontinued operations. 40 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance The financial cycle at the end of 2Q15 totaled 35.2 days versus 36.4 days at the end of 2Q14 and 32.6 days at the end of 1Q15. This represents an improvement of 1.2 days on an annual comparison, and a decrease of 2.6 days on a quarterly comparison. The improvement over the same period last year was mainly due to the continued improvement from accounts payable. Compared to 1Q15, the deterioration was mostly a result of inventories, due to the acquisition of the distributors in the Middle East and Invicta's inventory consolidation. There was also an increase in accounts receivable, as a result of good sale performance in the end of the period, particularly in the international market. BRF continues to improve the accounts payable on a gradual basis; this is a result of the projects implemented throughout 2014, which continue to generate good results. In percentage terms, there was a change from 9.8% of NOR in 2Q14 and 8.8% of NOR in 1Q15 to 9.7% of NOR in 2Q15. Free Cash Flow Simplified free cash flow (FCF EBITDA – Variation in Financial Cycle – CAPEX) totaled R$3.7 billion over the last 12 months, which represents a decrease of 9.3% compared to the accumulated FCF of the previous period. Despite the operating improvement registered in the period, FCF was affected by the expansion of the financial cycle, due to the aforementioned factors, and CAPEX, which was higher than the previous period due to investment phasing, with the acceleration of projects as from the second quarter of the year. 41 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Interests on Capital and Dividends The Board of Directors' extraordinary meeting held on June 18, 2015 approved the distribution of R$426 million referring to interest on capital, corresponding to R$0.5024 per outstanding share, subject to withholding tax at the source by applying the respective rate. Payments shall be made to shareholders on August 14, 2015, based on the shareholding position of June 30, 2015 (see Explanatory Note 26.2). Detailed Results of Discontinued Operations (Dairy Products) As previously mentioned, in 2014, we announced the signing of a sales agreement with Lactalis do Brasil, a Parmalat S.p.A subsidiary, setting forth the terms and conditions for the sale of BRF's dairy industry plants, including the corresponding assets and trademarks dedicated to such segment. As announced on July 1 st , 2015, the transaction was approved by CADE and the transaction was concluded. The Company will report its results without the operation starting from 3Q15, period during which the sales cash proceeds will be credited. In accordance with the legislation in force, in this report, the results of such operation are presented as discontinued operation results (see Explanatory Note 13.2), which are described as follows: Net Operating Revenue (NOR) of the Discontinued Operations Dairy R$ Million Thousand Tons Average Price - R$ 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q 2Q15 2Q14 y/y 1Q15 q/q Dry Division 350 386 (9.2%) 320 9.4% 140 140 0.1% 140 0.4% 2.50 2.75 (9.3%) 2.29 9.0% Frozen and Fresh Division 195 290 (32.7%) 204 (4.5%) 44 56 (20.2%) 48 (7.8%) 4.40 5.21 (15.7%) 4.24 3.6% Other sales 33 0 - 20 63.5% 32 0 - 26 22.8% 1.03 - - 0.78 33.2% Total without Other Sales 545 676 (19.3%) 525 3.9% 185 196 (5.7%) 188 (1.7%) 2.95 3.45 (14.4%) 2.79 5.8% Total 578 676 (14.4%) 545 6.1% 216 196 10.5% 214 1.2% 2.67 3.45 (22.6%) 2.55 4.9% In 2Q15, NOR for Dairy discontinued operations reached R$578 million, 14.4% lower in the annual comparison, boosted by a 22.6% average price decrease in Reais in the same comparison, which was partially offset by the 10.5% volume increase y/y, particularly impacted by other sales. On a quarterly comparison, there was an increase of 9.4% in NOR, boosted by higher average prices in Reais (+9.0%) and almost stable volumes. Operating Income (EBIT) of Discontinued Operations Dairy - R$ Million 2Q15 2Q14 y/y 1Q15 q/q NOR 578 676 (14.4%) 545 6.1% EBIT (11) 25 (145.3%) 4 (381.0%) EBIT Margin (%) (1.9%) 3.7% (5.6) p.p. 0.7% (2.7) p.p. 42 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance In 2Q15, EBIT for discontinued operations represented R$11 million negative, versus R$25 million positive in 2Q14 and R$4 million positive in 1Q15. EBIT margin remained in -1.9%, versus 3.7% in 2Q14 and 0.7% in 1Q15. Stock Market At the end of the quarter, the Company's market value was R$57.3 billion. 43 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Performance of shares at BM&FBovespa (1S15) Performance of ADRs at NYSE (1S15) 44 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Diffused Control Base: 06.30.2015 Number of shares: 872,473,246 (common) Capital Stock: R$12.5 billion Social Balance Sheet and Human Capital BRF continues to capture operational synergies and efficiencies. In its operation, the Company relies on a strategic geographic positioning of its 34 plants in Brazil (excluding the Dairy plants which are the subject of the sales contract signed with Lactalis), 7 industrial plants in Argentina, 2 in Europe (England and Netherlands), and 1 in United Arab Emirates (Abu Dhabi), 20 distribution centers in Brazil and 17 overseas, 23 offices in the foreign market, in addition to TSPs, farms and sales offices. Currently, the Company has over 104 thousand employees around the world, focused on continuous improvement of quality indicators, service level and work performance. The Company's transformation movement along with “Viva BRF” is still valuing the human capital and implementing development programs for the present and future BRF's leaders. Health, Safety and Environment Management (“HSE”) The HSE Management continues to focus on reducing workplace accidents and has been consolidating its performance on an annual basis. In 1H15, we obtained a frequency rate of accidents with lost time of 1.69, an improvement when compared to 1.82 in 1Q15. The Company's challenge is to reach 1.30 as the maximum admissible value for 2015. Whereas the rate of severity of lost time accidents was 63% lower compared to the 1H14. Stock Option Plan The Company has currently 10,295,963 stock options granted to 211 executives, with a maximum exercise period of five years, as established in the Regulation of the Stock Based Remuneration Plan, approved on March 31, 2015 and amended on April 24, 2012, September 4, 2013, March 4, 2014 and April 8, 2015 at the Annual Ordinary/Extraordinary General Shareholder’s Meeting, contenplating the CEO, vice-president, directors and other BRF executives. 45 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance Relationship with independent auditors Pursuant to CVM Instruction no. 381, on January 14, 2003, the Company informs that its policy of hiring services not related to the external audit is based on principles that preserve the independence of the auditor. In compliance with CVM Instruction No. 381/03, we hereby inform that, during the six month period ended June 30, 2015, Ernst & Young Auditores Independentes S.S. was hired to perform the services not related to external audit (assessment report of net assets and the senior notes issuing a comfort letter), representing roughly 21% of the total annual audit fees related to the external audit services to BRF and its subsidiaries. Such services did not affect the Independent Auditors' independence and objectivity by reason of definition of the scope and procedures performed. Pursuant to CVM Instruction 480/09, the management, in a meeting held on July 30, 2015, hereby states that it discussed, reviewed and agreed on the information expressed in the independent auditor's review report on financial information relating to 2Q15. Disclaimer The statements herein contained with regard to the Company's business perspective, projected operating and financial results and the Company’s growth potential are merely forecasts based on Management’s expectations for the Company’s future. These estimates are highly dependent on market changes and on the economic performance of Brazil, the electricity industry and the international market and are, therefore, subject to changes. 46 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance (The following tables present the Income Statement, the Balance Sheet and Cash Flow Statement of the continued operations and, as a base for comparison, also the statements of the continued + discontinued operations). BRF S.A. Consolidated Financial Statement from Continued Operations - R$ Million 2Q15 2Q14 y/y 1Q15 q/q Net Operating Revenues 12.8% 12.3% Cost of Sales 5.4% 10.3% % of the NOR (68.1%) (72.9%) 4.8 p.p. (69.3%) 1.2 p.p. Gross Profit 32.8% 16.7% % of the NOR 31.9% 27.1% 4.8 p.p. 30.7% 1.2 p.p. Operating Expenses 12.3% 6.6% % of the NOR (16.0%) (16.1%) 0.1 p.p. (16.9%) 0.9 p.p. Selling Expenses 12.2% 6.5% % of the NOR (14.6%) (14.7%) 0.1 p.p. (15.4%) 0.8 p.p. Fixed (751) (643) 16.8% (701) 7.1% Variable (403) (386) 4.6% (382) 5.5% General and Administrative Expenses 13.1% 6.8% % of the NOR (1.5%) (1.4%) (0.1) p.p. (1.5%) 0.0 p.p. Honorary of our Administrators (6) (6) 1.4% (7) (4.5%) % of the NOR (0.1%) (0.1%) 0.0 p.p. (0.1%) 0.0 p.p. General and Administrative (108) (95) 13.9% (101) 7.6% % of the NOR (1.4%) (1.4%) 0.0 p.p. (1.4%) 0.0 p.p. Operating Income 62.8% 29.1% % of the NOR 15.9% 11.0% 4.9 p.p. 13.8% 2.1 p.p. Other Operating Results 64.9% (30.7%) Equity Income 11 (179.4%) (85.6%) EBIT 58.6% 65.0% % of the NOR 13.4% 9.5% 3.9 p.p. 9.1% 4.3 p.p. Net Financial Income 66.7% 510.6% Income before Taxes 46.9% (24.8%) % of the NOR 5.1% 3.9% 1.2 p.p. 7.6% (2.5) p.p. Income Tax and Social Contribution (24) 18.5% (72) (60.0%) % of Income before Taxes (7.1%) (8.9%) 1.7 p.p. (13.4%) 6.3 p.p. Net Income before Non-Controlling Shareholders 49.7% (19.3%) Non-Controlling Shareholders 0 3696.7% - Net Income from Continued Operations 46.6% (21.0%) % of the NOR 4.6% 3.5% 1.1 p.p. 6.5% (1.9) p.p. Net Income from Discontinued Operations 18 (154.4%) 3 (437.4%) Net Income (Continued + Discontinued Operations) 32.7% (23.7%) % of the NOR 4.2% 3.5% 0.7 p.p. 6.1% (1.9) p.p. EBITDA From Continued Operations 43.6% 45.1% % of the NOR 17.4% 13.7% 3.7 p.p. 13.5% 3.9 p.p. EBITDA (Continued + Discontinued Operations) 36.9% 43.7% % of the NOR 16.2% 13.0% 3.2 p.p. 12.6% 3.6 p.p. 47 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance BRF S.A. Consolidated Financial Statement from Continued Operations - R$ Million 1H15 1H14 ∆% Net Operating Revenues 9.0% Cost of Sales 2.3% % of the NOR (68.7%) (73.2%) 4.5 p.p. Gross Profit 27.5% % of the NOR 31.3% 26.8% 4.5 p.p. Operating Expenses 10.6% % of the NOR (16.4%) (16.2%) (0.2) p.p. Selling Expenses 10.3% % of the NOR (15.0%) (14.8%) (0.2) p.p. Fixed (1,452) (1,246) 16.5% Variable (786) (782) 0.4% General and Administrative Expenses 13.6% % of the NOR (1.5%) (1.4%) (0.1) p.p. Honorary of our Administrators (13) (13) 2.9% % of the NOR (0.1%) (0.1%) 0.0 p.p. General and Administrative (209) (183) 14.4% % of the NOR (1.4%) (1.3%) (0.1) p.p. Operating Income 53.4% % of the NOR 14.9% 10.6% 4.3 p.p. Other Operating Results 96.3% Equity Income 22 (403.7%) EBIT 37.1% % of the NOR 11.4% 9.0% 2.4 p.p. Net Financial Income 29.4% Income before Taxes 44.0% % of the NOR 6.2% 4.7% 1.5 p.p. Income Tax and Social Contribution (73) 37.8% % of Income before Taxes (10.7%) (11.2%) 0.5 p.p. Net Income before Non-Controlling Shareholders 44.8% Non-Controlling Shareholders 92.3% Net Income from Continued Operations 44.5% % of the NOR 5.5% 4.2% 1.3 p.p. Net Income from Discontinued Operations 11 (166.5%) Net Income (Continued + Discontinued Operations) 40.6% % of the NOR 5.1% 3.9% 1.2 p.p. EBITDA From Continued Operations 28.3% % of the NOR 15.6% 13.2% 2.4 p.p. EBITDA (Continued + Discontinued Operations) 24.9% % of the NOR 14.5% 12.4% 2.1 p.p. 48 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance BRF S.A. Consolidated Balance Sheet from Continued Operations - R$ Million Assets Current Assets Cash and Cash Equivalents 4,635 5,874 6,007 Financial Investments 589 614 587 Accounts Receivable 2,915 2,562 3,047 Recoverable Taxes 1,082 990 1,009 Dividends/Interest on shareholders' equity receivable 0 1 10 Securities Receivable 224 221 215 Inventories 3,520 3,337 2,941 Biological Assets 1,246 1,201 1,131 Other Financial Assets 397 476 43 Other Receivables 277 262 268 Anticipated expenses 264 272 271 Non-Current Assets held to sale and discontinued operation 2,028 1,963 1,958 Total Current Assets Non-Current Assets Long-term assets Cash Investments 66 64 62 Accounts Receivable 7 9 8 Judicial Deposits 670 627 616 Biological Assets 707 697 683 Securities Receivable 229 337 362 Recoverable Taxes 756 933 912 Deferred Taxes 754 888 714 Other Receivables 127 120 115 Restricted Cash 250 308 317 Permanent Assets Investments 447 391 438 Property, Plant and Equipment 10,261 10,090 10,059 Intangible 4,734 4,477 4,329 Total Non-Current Assets Total Assets Liabilities and Equity Current Liabilities Loans and Financing 2,081 2,427 2,739 Suppliers 4,732 4,381 3,977 Payroll and Mandatory Social Charges 544 478 427 Taxes Payable 306 366 300 Dividends/Interest on Shareholders’ Equity 387 3 431 Management and Staff Profit Sharing 163 107 396 Other Financial Liabilities 409 656 257 Provisions 240 255 243 Employee Pension Plan 56 56 56 Other Liabilities 287 219 234 Liabilities related to non-current assets held for sale and discontinued operations 527 520 508 Total Current Liabilities Non-Current Liabilities Loans and Financing 9,274 10,295 8,850 Suppliers 148 154 161 Taxes and Social Charges Payable 31 28 26 Provision for Tax, Civil and Labor Contingencies 962 924 943 Deferred Taxes 115 126 90 Employee Pension Plan 267 269 258 Other Liabilities 858 530 516 Total Non-Current Liabilities Total Liabilities Shareholders' Equity Capital Stock 12,460 12,460 12,460 Capital Reserves (42) 104 109 Profit Reserves 4,000 3,974 3,946 Other Related Results (672) (864) (620) Retained Profits 819 465 0 Transfer Reserves and Tax Incentives (28) - Treasury Shares (1,557) (1,304) (305) Non-Controling Shareholders 269 117 99 Total Shareholders' Equity Total Liabilities and Shareholders' Equity 49 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance BRF S.A. Consolidated Cash Flow from Continued Operations - R$ Million 2Q15 2Q14 y/y 1Q15 q/q Operating Activities Result for the Fiscal Year 364 249 46.6% 462 (21.0%) Adjustments to the Result 764 489 56.2% 935 (18.3%) Changes in Assets and Liabilities Accounts Receivable from Clients (312) 208 (250.2%) 424 (173.5%) Inventory (100) 9 (1189.9%) (395) (74.6%) Biological Assets (45) 10 (570.1%) (71) (36.3%) Interest on Shareholders' Equity Received 6 28 (79.6%) 9 (35.7%) Suppliers 325 261 24.5% 380 (14.5%) Payment of Contingencies (27) (85) (68.6%) (55) (51.3%) Interest Payments (249) (162) 54.1% (120) 107.7% Payment of Income Tax and Social Contribution (2) 60.6% (1) 186.7% Salaries, Social Obligations and Others 59 181 (67.6%) (94) (162.4%) Net Cash provided by the Continued Operating Activities (34.1%) (47.0%) Net Cash provide by the Discontinued Operating Activities 13 (127.9%) 6 (159.7%) Cash and Cash Equivalents by Discontinued Operating Activities - Net Cash provided by Operating Activities (35.9%) (48.1%) Investment Activities Financial Investments (3) (2) 41.4% 75 (103.9%) Investment in Restricted Cash (7) (5) 22.0% (5) 26.2% Acquisition of Companies (74) (52) 43.6% - - Acquisition of Interests in Joint Venture (0) - (0) - Acquisition of Fixed Assets/Investments (271) 55.8% (157) 169.0% Acquisition of Biological Assets (144) (132) 9.6% (132) 9.2% Revenue from the Sale of Fixed Assets 42 42 (0.4%) 40 4.7% Intangible Investments (18) (3) 456.3% (7) 156.2% Net Cash provided by the Continued Investment Activities 62.3% 267.0% Net Cash provided by the discontinued Investment Activities (13) (50.8%) (6) 5.1% Net Cash provided by Investment Activities 59.0% 258.9% Financing Activities Loans and Financing (956) 547 (274.8%) (504) 89.7% Interest on Shareholders' Equity 0 0 - (463) (100.0%) Sale of Treasury Shares (264) (50) 424.1% (1,029) (74.4%) Disposal of Treasury Shares 8 45 (82.3%) 19 (58.4%) Net Cash provided by Financing Activities (323.4%) (38.7%) Effect of Exchange Rate Variation on Cash and Cash Equivalents 157.9% (118.5%) Net Increase (Decrease) in Cash Held (197.9%) 830.2% Cash and Cash Equivalents at the Beginning of the Period 77.3% (2.2%) Cash and Cash Equivalents at the End of the Period 1.2% (21.1%) 50 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance BRF S.A. Consolidated Cash Flow from Continued Operations - R$ Million 1H15 1H14 ∆% Operating Activities Result for the Fiscal Year 826 572 44.5% Adjustments to the Result 1,699 755 125.2% Changes in Assets and Liabilities Accounts Receivable from Clients 112 692 (83.8%) Inventory (495) 68 (830.6%) Biological Assets (116) 12 (1060.5%) Interest on Shareholders' Equity Received 15 28 (47.8%) Suppliers 705 315 124.1% Payment of Contingencies (81) (124) (34.3%) Interest Payments (369) (284) 30.1% Payment of Income Tax and Social Contribution (5) (15.8%) Salaries, Social Obligations and Others 95 (136.9%) Net Cash provided by the Continued Operating Activities 6.3% Net Cash provide by the Discontinued Operating Activities 2 26 (90.8%) Cash and Cash Equivalents by Discontinued Operating Activities 0 - Net Cash provided by Operating Activities 4.6% Investment Activities Financial Investments 72 1 6658.7% Investment in Restricted Cash (12) (10) 21.7% Acquisition of Companies (74) (52) 43.6% Acquisition of Interests in Joint Venture (2) 3024.9% Acquisition of Fixed Assets/Investments (471) 23.0% Acquisition of Biological Assets (277) (252) 9.8% Revenue from the Sale of Fixed Assets 82 90 (9.0%) Intangible Investments (24) (3) 613.4% Net Cash provided by the Continued Investment Activities 25.1% Net Cash provided by the discontinued Investment Activities (26) (53.1%) Net Cash provided by Investment Activities 22.2% Financing Activities Loans and Financing (1,460) 478 (405.3%) Interest on Shareholders' Equity (463) (365) 26.9% Sale of Treasury Shares (1,292) (50) 2470.3% Disposal of Treasury Shares 27 70 (60.7%) Net Cash provided by Financing Activities (2508.3%) Effect of Exchange Rate Variation on Cash and Cash Equivalents (522.3%) Net Increase (Decrease) in Cash Held (194.6%) Cash and Cash Equivalents at the Beginning of the Period 92.1% Cash and Cash Equivalents at the End of the Period 1.2% 51 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance BRF S.A. Consolidated Financial Statement (Continued + Discontinued Operations) - R$ Million 2Q15 2Q14 y/y 1Q15 q/q Net Operating Revenues 10.4% 11.8% Cost of Sales 3.7% 10.1% % of the NOR (69.0%) (73.4%) 4.4 p.p. (70.1%) 1.1 p.p. Gross Profit 28.9% 15.9% % of the NOR 31.0% 26.6% 4.4 p.p. 29.9% 1.1 p.p. Operating Expenses 10.5% 7.0% % of the NOR (16.2%) (16.2%) - (16.9%) 0.7 p.p. Selling Expenses 10.3% 6.9% % of the NOR (14.8%) (14.8%) - (15.4%) 0.7 p.p. Fixed (797) (707) 12.7% (742) 7.4% Variable (457) (429) 6.4% (431) 6.0% General and Administrative Expenses 12.7% 8.4% % of the NOR (1.4%) (1.4%) - (1.5%) - Honorary of our Administrators (7) (7) (5.6%) (7) (8.7%) % of the NOR (0.1%) (0.1%) - (0.1%) - General and Administrative (116) (102) 14.0% (106) 9.6% % of the NOR (1.4%) (1.3%) - (1.4%) - Operating Income 57.5% 27.5% % of the NOR 14.8% 10.4% 4.4 p.p. 13.0% 1.8 p.p. Other Operating Results 71.4% (28.5%) Equity Income 11 (184.9%) (84.3%) EBIT 51.3% 62.3% % of the NOR 12.3% 9.0% 3.3 p.p. 8.5% 3.8 p.p. Net Financial Income 66.8% 510.8% Income before Taxes 30.8% (27.5%) % of the NOR 4.6% 3.9% 0.7 p.p. 7.1% (2.5) p.p. Income Tax and Social Contribution (31) (10.8%) (73) (62.5%) % of Income before Taxes (7.0%) (10.3%) 3.3 p.p. (13.5%) 6.5 p.p. Net Income before Non-Controlling Shareholders 35.6% (22.0%) Non-Controlling Shareholders 0 - 0 - Net Income 32.7% (23.7%) % of the NOR 4.2% 3.5% 0.7 p.p. 6.1% (1.9) p.p. EBITDA 36.9% 43.7% % of the NOR 16.2% 13.0% 3.1 p.p. 12.6% 3.6 p.p. 52 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance BRF S.A. Consolidated Financial Statement (Continued + Discontinued Operations) - R$ Million 1H15 1H14 ∆% Net Operating Revenues 7.0% Cost of Sales 0.8% % of the NOR (69.5%) (73.8%) 4.3 p.p. Gross Profit 24.6% % of the NOR 30.5% 26.2% 4.3 p.p. Operating Expenses 8.2% % of the NOR (16.6%) (16.4%) (0.2) p.p. Selling Expenses 7.9% % of the NOR (15.1%) (15.0%) (0.1) p.p. Fixed (1,539) (1,380) 11.5% Variable (887) (869) 2.1% General and Administrative Expenses 12.0% % of the NOR (1.5%) (1.4%) (0.1) p.p. Honorary of our Administrators (14) (14) (1.8%) % of the NOR (0.1%) (0.1%) - General and Administrative (222) (197) 12.9% % of the NOR (1.4%) (1.3%) (0.1) p.p. Operating Income 51.9% % of the NOR 13.9% 9.8% 4.1 p.p. Other Operating Results 96.2% Equity Income 23 (406.2%) EBIT 34.9% % of the NOR 10.5% 8.3% 2.2 p.p. Net Financial Income 29.5% Income before Taxes 39.8% % of the NOR 5.8% 4.4% 1.4 p.p. Income Tax and Social Contribution (76) 30.7% % of Income before Taxes (10.8%) (11.5%) 0.7 p.p. Net Income before Non-Controlling Shareholders 41.0% Non-Controlling Shareholders 92.3% Net Income 40.6% % of the NOR 5.1% 3.9% 1.2 p.p. EBITDA 24.9% % of the NOR 14.5% 12.4% 2.1 p.p. 53 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance BRF S.A. Consolidated Balance Sheet (Continued + Discontinued Operations) - R$ Million Assets Current Assets Cash and Cash Equivalents 4,645 5,874 6,007 Financial Investments 589 614 587 Accounts Receivable 3,067 2,795 3,280 Recoverable Taxes 1,098 990 1,009 Dividends/Interest on shareholders' equity receivable 0 1 10 Assets held for Sale 105 73 75 Securities Receivable 224 221 215 Inventories 3,800 3,550 3,154 Biological Assets 1,246 1,201 1,131 Other Financial Assets 397 476 43 Other Receivables 279 262 268 Anticipated expenses 266 272 271 Total Current Assets Non-Current Assets Long-term assets Cash Investments 66 64 62 Accounts Receivable 7 9 8 Judicial Deposits 670 627 616 Biological Assets 708 697 683 Securities Receivable 229 337 362 Recoverable Taxes 756 933 912 Deferred Taxes 538 676 714 Other Receivables 127 120 115 Restricted Cash 250 308 317 Permanent Assets Investments 461 407 454 Property, Plant and Equipment 11,697 10,800 10,810 Intangible 4,734 5,195 5,000 Total Non-Current Assets Total Assets Liabilities and Equity Current Liabilities Loans and Financing 2,081 2,427 2,739 Suppliers 4,956 4,660 4,256 Payroll and Mandatory Social Charges 582 492 441 Taxes Payable 326 380 314 Dividends/Interest on Shareholders’ Equity 387 3 431 Management and Staff Profit Sharing 163 107 396 Other Financial Liabilities 409 656 257 Provisions 240 255 243 Employee Pension Plan 56 56 56 Other Liabilities 294 219 234 Total Current Liabilities Non-Current Liabilities Loans and Financing 9,274 10,295 8,850 Suppliers 148 154 161 Taxes and Social Charges Payable 31 28 26 Provision for Tax, Civil and Labor Contingencies 962 924 943 Deferred Taxes 115 126 291 Employee Pension Plan 279 269 258 Other Liabilities 858 530 516 Total Non-Current Liabilities Total Liabilities Shareholders' Equity Capital Stock 12,460 12,460 12,460 Capital Reserves (42) 104 109 Profit Reserves 4,000 3,974 3,946 Other Related Results (672) (864) (620) Retained Profits 819 465 0 Transfer Reserves and Tax Incentives (28) - Treasury Shares (1,557) (1,304) (305) Non-Controling Shareholders 269 117 99 Total Shareholders' Equity Total Liabilities and Shareholders' Equity 54 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance BRF S.A. Consolidated Cash Flow (Continued + Discontinued Operations) - R$ Million 2Q15 2Q14 y/y 1Q15 q/q Operating Activities Result for the Fiscal Year 354 267 32.7% 465 (23.7%) Adjustments to the Result 760 505 50.5% 936 (18.8%) Changes in Assets and Liabilities Accounts Receivable from Clients (230) 208 (210.8%) 424 (154.3%) Inventory (168) 9 (1923.6%) (395) (57.5%) Biological Assets (45) 10 (570.1%) (71) (36.3%) Interest on Shareholders' Equity Received 6 28 (79.6%) 9 (35.7%) Suppliers 270 261 3.6% 380 (28.9%) Payment of Contingencies (27) (85) (68.6%) (55) (51.3%) Interest Payments (249) (162) 54.1% (120) 107.7% Payment of Income Tax and Social Contribution (2) 60.6% (1) 186.7% Salaries, Social Obligations and Others 109 159 (31.2%) (92) (219.4%) Net Cash provided by Operating Activities (35.1%) (47.4%) Investment Activities Financial Investments (3) (2) 41.4% 75 (103.9%) Investment in Restricted Cash (7) (5) 22.0% (5) 26.2% Acquisition of Companies (74) (52) 43.6% - - Acquisition of Interests in Joint Venture (0) - (0) - Acquisition of Fixed Assets/Investments (284) 51.0% (163) 163.0% Acquisition of Biological Assets (144) (132) 9.6% (132) 9.2% Revenue from the Sale of Fixed Assets 42 42 (0.4%) 40 4.7% Intangible Investments (18) (3) 456.3% (7) 156.2% Net Cash provided by Investment Activities 59.0% 258.9% Financing Activities Loans and Financing (956) 547 (274.8%) (504) 89.7% Interest on Shareholders' Equity - - - (463) - Sale of Treasury Shares (264) (50) 424% (1,029) (74.4%) Disposal of Treasury Shares 8 45 (82.3%) 19 (58.4%) Net Cash provided by Financing Activities 542 (323.4%) (38.7%) Effect of Exchange Rate Variation on Cash and Cash Equivalents 157.9% 556 (118.5%) Net Increase (Decrease) in Cash Held 1,265 (197.1%) 822.5% Cash and Cash Equivalents at the Beginning of the Period 77.3% (2.2%) Cash and Cash Equivalents at the End of the Period 1.5% (20.9%) 55 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Management Report / Comments on the Performance BRF S.A. Consolidated Cash Flow (Continued + Discontinued Operations) - R$ Million 1H15 1H14 ∆% Operating Activities Result for the Fiscal Year 819 583 40.6% Adjustments to the Result 1,696 786 115.8% Changes in Assets and Liabilities Accounts Receivable from Clients 194 692 (72.0%) Inventory (563) 68 (930.2%) Biological Assets (116) 12 (1060.5%) Interest on Shareholders' Equity Received 15 28 (47.8%) Suppliers 650 315 106.7% Payment of Contingencies (81) (124) (34.3%) Interest Payments (369) (284) 30.1% Payment of Income Tax and Social Contribution (5) (15.8%) Salaries, Social Obligations and Others 18 79 (77.6%) Net Cash provided by Operating Activities 5.1% Investment Activities Financial Investments 72 1 6658.7% Investment in Restricted Cash (12) (10) 21.7% Acquisition of Companies (74) (52) 43.6% Acquisition of Interests in Joint Venture (2) 3024.9% Acquisition of Fixed Assets/Investments (497) 18.9% Acquisition of Biological Assets (277) (252) 9.8% Revenue from the Sale of Fixed Assets 82 90 (9.0%) Intangible Investments (24) (3) 613.4% Net Cash provided by Investment Activities 22.2% Financing Activities Loans and Financing (1,460) 478 (405.3%) Interest on Shareholders' Equity (463) (365) 26.9% Sale of Treasury Shares (1,292) (50) 2470.3% Disposal of Treasury Shares 27 70 (60.7%) Net Cash provided by Financing Activities 132 (2508.3%) Effect of Exchange Rate Variation on Cash and Cash Equivalents 453 (522.3%) Net Increase (Decrease) in Cash Held 1,451 (193.9%) Cash and Cash Equivalents at the Beginning of the Period 92.1% Cash and Cash Equivalents at the End of the Period 1.5% 56 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 1. COMPANY’S OPERATIONS BRF S.A. (“BRF”) and its consolidated subsidiaries (collectively the “Company”) is one of Brazil’s largest companies in the food industry. BRF is a public company, listed on the New Market of Brazilian Securities, Commodities & Futures Exchange (“BM&FBOVESPA”), under the ticker BRFS3, and listed on the New York Stock Exchange (“NYSE”), under the ticker BRFS. Its headquarter are located at 475, Rua Jorge Tzachel in the City of Itajaí, State of Santa Catarina. With a focus on raising, producing and slaughtering of poultry and pork for processing, production and sale of fresh meat, processed products, pasta, sauce, mayonnaise, frozen vegetables and soybean by-products, among which the following are highlighted: · Whole chickens and turkeys, frozen cuts of chicken, turkey and pork; · Ham products, bologna, sausages, frankfurters and other smoked products; · Hamburgers, breaded meat products and meatballs; · Lasagnas, pizzas, cheese breads, pies and frozen vegetables; · Margarine, sauces and mayonnaise; and · Soy meal and refined soy flour, as well as animal feed. As disclosed in the consolidated financial statements for the year ended December 31, 2014, the Company's Management decided to discontinue segment of dairy products after analyzing an offer for acquisition made by a subsidiary of Groupe Lactalis, details of which are presented in note 13. The Company's Management has also changed its management structure and thus, six-month period ended June 30, 2015, the Company’s activities became organized in 5 operating segments, being: Brazil, Europe, Middle East and Africa ("MEA"), Asia and Latin America ("LATAM") (note 5). In Brazil, the Company operates 34 meat processing plants, 3 margarine processing plants, 3 pasta processing plants, 1 dessert processing plant and 3 soybean crushing plants, located close to the Company’s raw material suppliers or the main consumer centers. The Company has an advanced distribution system and uses 20 distribution centers to deliver its products to supermarkets, retail stores, wholesalers, restaurants and other institutional customers in domestic and foreign markets. 57 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) In the foreign market, the Company operates 7 meat processing plants, 1 margarine and oil processing plant, 1 sauces and mayonnaise processing plant, 1 frozen vegetables processing plant and 17 distribution centers, besides subsidiaries or sales offices in Argentina, Austria, Cayman Islands, Chile, China, France, Germany, Hungary, Italy, Japan, Kuwait, Nigeria, Oman, Portugal, Russia, Saudi Arabia, Singapore, South Africa, South Korea, Spain, The Netherlands, United Arab Emirates, United Kingdom, Uruguay andVenezuela. The Company exports to more than 120 countries. The table below summarizes the direct and indirect ownership interests of the Company, as well as the activities of each subsidiary, associate and joint venture: 58 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Interest in subsidiaries % equity interest Entity Main activity Country Participation 12.31.14 Avipal Centro-Oeste S.A. (a) Industrialization and commercializations of milk Brazil Direct 100.00% 100.00% BRF GmbH Holding Austria Direct 100.00% 100.00% Al Khan Foodstuff LLC Import, commercialization and distribution of products Oman Joint venture 40.00% 40.00% Al-Wafi Food Products Factory LLC Industrialization and commercialization of products United Arab Emirates Indirect 49.00% 49.00% Badi Ltd. Import and commercialization of products United Arab Emirates Indirect 100.00% 100.00% Al-Wafi Al-Takamol Imp. Import and commercialization of products Saudi Arabia Indirect 75.00% 75.00% BRF Al Yasra Food K.S.C.C. Import and commercialization and distribution of products Kuwait Indirect 75.00% 75.00% BRF Foods GmbH Industralization, import and commercialization of products Austria Indirect 100.00% 100.00% BRF Foods LLC Import and commercialization of products Russia Indirect 90.00% 90.00% BRF France SARL (k) Marketing and logistics services France Indirect 100.00% 100.00% BRF Global Company Nigeria Ltd. Marketing and logistics services Nigeria Indirect 99.00% 99.00% BRF Global Company South Africa Proprietary Ltd. Import and commercialization of products South Africa Indirect 100.00% 100.00% BRF Global Company Nigeria Ltd. Marketing and logistics services Nigeria Indirect 1.00% 1.00% BRF Global GmbH (b) Holding and trading Austria Indirect 100.00% 100.00% Qualy 5201 B.V. (b) Import, commercialization of products and holding The Netherlands Indirect 100.00% 100.00% Xamol Consultores Serviços Ltda. (a) Import and commercialization of products Portugal Indirect 100.00% 100.00% BRF Japan KK Marketing and logistics services Japan Indirect 100.00% 100.00% BRF Korea LLC Marketing and logistics services Korea Indirect 100.00% 100.00% BRF Singapore PTE Ltd. Marketing and logistics services Singapore Indirect 100.00% 100.00% BRF Germany GmbH (j) Import and commercialization of products Germany Indirect 100.00% 100.00% BRF Holland B.V. (g) Administrative services The Netherlands Indirect 100.00% 100.00% BRF B.V. (f) Industrialization, import and commercializations of products The Netherlands Indirect 100.00% 100.00% BRF Hungary LLC (c) Import and commercialization of products Hungary Indirect 100.00% 100.00% BRF Iberia Alimentos SL (l) Marketing and logistics services Spain Indirect 100.00% 100.00% BRF Invicta Ltd. (o) Import and commercialization and distribution of products England Indirect 62.00% - BRF UK Ltd. (d) Import and commercialization of products England Indirect 100.00% 100.00% BRF Wrexham Ltd. (e) Industrialization, import and commercializations of products England Indirect 100.00% 100.00% Invicta Food Group Ltd. (b) (p) Import and commercialization and distribution of products England Indirect 100.00% - Invicta Foods Ltd. Import and commercialization and distribution of products England Indirect 100.00% - Invicta Foodservice Ltd. Import and commercialization and distribution of products England Indirect 100.00% - BRF Italia SPA (h) Import and commercialization of products Italy Indirect 67.00% 67.00% Federal Foods LLC Import and commercialization of products United Arab Emirates Indirect 49.00% 49.00% Perdigão Europe Ltd. Import and commercialization of products Portugal Indirect 100.00% 100.00% Perdigão International Ltd. Import and commercialization of products Cayman Island Indirect 100.00% 100.00% BFF International Ltd. Financial fundraising Cayman Island Indirect 100.00% 100.00% Highline International (a) Financial fundraising Cayman Island Indirect 100.00% 100.00% Sadia Chile S.A. Import and commercialization of products Chile Indirect 40.00% 40.00% Sadia Foods GmbH (a) Import and commercialization of products Germany Indirect 100.00% 100.00% BRF Foods LLC Import and commercialization of products Russia Indirect 10.00% 10.00% SATS BRF Food PTE Ltd. (s) Import, industrialization, commercialization and distribution of products Singapore Indirect 49.00% - Wellax Food Logistics C.P.A.S.U. Lda. Import and commercialization of products Portugal Indirect 100.00% 100.00% Elebat Alimentos S.A. (i) Industrialization and commercialization of products Brazil Direct 99.99% 99.00% Nutrifont Alimentos S.A. Industrialization and commercialization of products Brazil Affiliate 50.00% - Establecimiento Levino Zaccardi y Cia. S.A. Industrialization and commercializations of dairy products Argentina Direct 98.26% 98.26% K&S Alimentos S.A. Industrialization and commercialization of products Brazil Affiliate 49.00% 49.00% Minerva S.A. Industrialization and commercialization of products Brazil Affiliate 16.29% 16.29% Nutrifont Alimentos S.A. Industrialization and commercialization of products Brazil Affiliate - 50.00% PP-BIO Administração de bem próprio S.A. Management of assets Brazil Affiliate 33.33% 33.33% PSA Laboratório Veterinário Ltda. Veterinary activities Brazil Direct 100.00% 100.00% Elebat Alimentos S.A. (i) Industrialization and commercialization of products Brazil Indirect 0.01% 1.00% Sino dos Alpes Alimentos Ltda. (a) Industrialization and commercializations of products Brazil Indirect 99.99% 99.99% PR-SAD Administração de bem próprio S.A. Management of assets Brazil Affiliate 33.33% 33.33% Quickfood S.A. Industrialization and commercialization of products Argentina Direct 90.05% 90.05% Sadia Alimentos S.A. (n) Import and commercialization of products Argentina Direct 43.00% 99.98% Avex S.A. (q) Industrialization and commercialization of products Argentina Indirect 94.60% 95.00% Flora Dánica S.A. (r) Industrialization and commercialization of products Argentina Indirect - 95.00% GB Dan S.A. (r) Industrialization and commercialization of products Argentina Indirect - 5.00% Flora San Luis S.A. (r) Industrialization and commercialization of products Argentina Indirect - 95.00% Flora Dánica S.A. (r) Industrialization and commercialization of products Argentina Indirect - 5.00% GB Dan S.A. (r) Industrialization and commercialization of products Argentina Indirect - 95.00% Flora San Luis S.A. (r) Industrialization and commercialization of products Argentina Indirect - 5.00% Sadia International Ltd. Import and commercialization of products Cayman Island Direct 100.00% 100.00% Sadia Chile S.A. Import and commercialization of products Chile Indirect 60.00% 60.00% Sadia Uruguay S.A. (m) Import and commercialization of products Uruguay Indirect 13.90% 100.00% Avex S.A. (q) Import and commercialization of products Argentina Indirect 5.40% 5.00% Sadia Alimentos S.A. (n) Import and commercialization of products Argentina Indirect 57.00% 0.02% Sadia Overseas Ltd. Financial fundraising Cayman Island Direct 100.00% 100.00% Sadia Uruguay S.A. (m) Import and commercialization of products Uruguay Indirect 86.10% - UP Alimentos Ltda. Industrialization and commercializations of products Brazil Affiliate 50.00% 50.00% Vip S.A. Emp. Part. Imobiliárias Commercialization of owned real state Brazil Direct 100.00% 100.00% Establecimiento Levino Zaccardi y Cia. S.A. Industrialization and commercializations of dairy products Argentina Indirect 1.74% 1.74% Sino dos Alpes Alimentos Ltda. (a) Industrialization and commercializations of products Brazil Indirect 0.01% 0.01% 59 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) (a) Dormant subsidiaries. (b) The wholly-owned subsidiary BRF Global GmbH started to operate as a trading in the European market as from May 1, 2013. In addition, it owns 101 direct subsidiaries in Madeira, Portugal, with an investment of R$4,745 as of June 30, 2015 (R$2,964 as of December 31, 2014) and 1 direct subsidiary in Den Bosch, The Netherlands, denominated Qualy 20 with an investment of R$5,234 as of June 30, 2015 (R$4,372 as of December 31, 2014). The wholly-owned subsidiary Qualy 5201 B.V. owns 213 subsidiaries in Den Bosch The Netherlands being the amount of this investment of R$17,349 as of June 30, 2015 (R$14,553 as of December 31, 2014). The indirect subsidiary Invicta Food Group Ltd. owns 118 direct subsidiaries in Ashford, England, with an investment of R$9,033 as of June 30, 2015. The purpose of these subsidiaries is to operate in the European market to increase the Company’s market share, which is regulated by a system of poultry and turkey meat import quotas. (c) On January 20, 2015, change the corporate name from Plusfood Hungary Trade and Service LLC to BRF Hungary LLC. (d) On February 06, 2015, change the corporate name from Plusfood UK Ltd. to BRF UK Ltd. (e) On February 06, 2015, change the corporate name from Plusfood Wrexham to BRF Wrexham Ltd. (f) On February 20, 2015, change the corporate name from Plusfood B.V. to BRF B.V. (g) On February 20, 2015, change the corporate name from Plusfood Holland B.V. to BRF Holland B.V. (h) On February 23, 2015, change the corporate name from Plusfood Italy SRL to BRF Italia SPA. (i) On February 27, 2015, change in equity interest through capital increase. (j) On March 16, 2015, change the corporate name from Plusfood Germany GmbH to BRF Germany GmbH. (k) On March 18, 2015, change the corporate name from Perdigão France SARL to BRF France SARL. (l) On March 23, 2015, change the corporate name from Plusfood Iberia SL to BRF Iberia Alimentos SL. (m) On April 08, 2015, acquisition of equity interest. (n) On April 17, 2015, acquisition of equity interest. (o) On April 22, 2015, acquisition of 62% equity interest of BRF Invicta Ltd. (p) On April 22, 2015, Invicta Food Group Ltd., contributed with its current operation in BRF Invicta Ltd. (q) On April 30, 2015, change in equity interest through capital increase. (r) On June 01, 2015, merged by Avex S.A. (s) On June 03, 2015, acquisition of 49% of equity interest of SATS BRF Food PTE Ltd. Seasonality The Company does not operate with any significant seasonality through the year. In general, during the fourth quarter of each year demand in Brazil is slightly stronger than in the other quarters, due to Christmas and New Year Celebrations, being the best-selling products in this period are: turkey, Chester ® and ham. 60 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 2. MANAGEMENT’S STATEMENT AND BASIS OF PREPARATION AND PRESENTATION OF FINANCIAL STATEMENTS The Company’s individual and consolidated financial statements are prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”) and interpretation issued by the International Financial Reporting Interpretations Committee (“IFRIC”), implemented in Brazil through Brazilian Accounting Pronouncements Committee (“CPC”) and its technical interpretations (“ICPC”) and guidelines (“OCPC”), approved by the Brazilian Securities Exchange Commission (“CVM”). The Company’s individual and consolidated financial statements are expressed in millions of Brazilian Reais (“R$”), as well as the amounts disclosed therein, when applicable, were also expressed in thousands. The result information is prepared by their accumulated over the same period last year. The preparation of the Company’s individual and consolidated financial statements requires Management to make judgments, use estimates and adopt assumptions that affect the reported amounts of revenues, expenses, assets and liabilities, as well as the disclosures of contingent liabilities as of the reporting date. However, the uncertainty inherent to these judgments, assumptions and estimates could result in material adjustments to the carrying amounts of the affected assets and liabilities in future periods. The Company reviews its judgments, estimates and assumptions on a quarterly basis. The individual and consolidated financial statements were prepared on the historical cost except for the following items which are measured at fair value: · derivative and non-derivative financial instruments, being changes to fair value recognized through the statement of income; · available for sale financial assets; and · share-based payments and employee benefits. As a result of the Company’s decision to discontinue the operating segment of dairy products the consolidated statements of income and cash flows for the six-months ended June 30, 2015 and 2014 are disclosed in accordance with the requirements of CPC 31 – Non-current Assets Held for Sale and Discontinued Operations. 61 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The quarterly financial information was prepared according to CVM Deliberation Nº 673/11, which establishes the minimum content of interim financial statement and the principles for measurement and recognition of a full or condensed set of financial statements for an interim period. The interim financial statements, in this case denominated as quarterly financial information, aims to provide update information based on the last annual financial statements disclosed. Therefore, the quarterly financial information focused on new activities, events and circumstances and do not duplicate the information previously disclosed, except in the case where Management judged that the maintenance of the information was relevant. The current quarterly financial information was consistently prepared based on the accounting policies and estimates calculation methodology adopted in the preparation of the annual financial statements for the year ended December 31, 2014 (note 3). There were no changes of any nature related to such policies and estimates calculation methodology. As allowed by CVM Deliberation Nº 673/11, Management decided not to disclose again the details of the accounting policies adopted by the Company. Hence, the quarterly financial information should be read in conjunction with the annual financial statements for the year ended December 31, 2014, in order to allow the users of this financial information to further understand the Company’s capacity of profit and future cash flows generation as well as its financial conditions and liquidity. The exchange rates in Brazilian Reais that are effective at the balance sheet dates are as follows: Exchange rate at the balance sheet date 12.31.14 U.S. Dollar (US$ or USD) 3.1026 2.6562 Euro (€ or EUR) 3.4603 3.2270 Pound Sterling (£ or GBP) 4.8795 4.1405 Argentine Peso ($ or ARS) 0.3415 0.3172 Rial Omã (OMR) 8.0608 6.8992 Dirhan (AED) 0.8448 0.7232 Average rates U.S. Dollar (US$ or USD) 2.9678 2.3536 Euro (€ or EUR) 3.3084 3.1221 Pound Sterling (£ or GBP) 4.5241 3.8721 Argentine Peso ($ or ARS) 0.3364 0.2905 Rial Omã (OMR) 7.7097 6.1134 Dirhan (AED) 0.8080 0.6408 62 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 4. FINANCIAL INSTRUMENTS AND RISK MANAGEMENT Overview In the normal course of its business, the Company is exposed to credit, liquidity and market risks, which are actively managed in conformity with the Risk Policy and internal guidelines subject to such policy. The policy and guidelines, as well as monitoring process, evolution and approval of risk management were disclosed in detail in the financial statements for the year ended December 31, 2014 (note 4) and there is no change in the six-months ended June 30, 2015. a. Credit risk management The Company is subject to the credit risk related to trade accounts receivable, financial investments and derivative contracts, as follows: · Credit risk associated with trade accounts receivable is actively managed by dedicated team, through specific systems. Furthermore, it should be noted the diversification of the customer portfolio and the concession of credit to customers with good financial and operational conditions. The Company does not usually require collateral for sales to customer, and it has contracted credit insurance policy for specific markets; and · Credit risk associated with financial investments and derivative contracts is mitigated by the Company’s policy of working with prime institutions. On June 30, 2014, the Company had financial investments over R$10,000 at the following financial institutions: Banco BNP, Banco Bradesco, Banco do Brasil, Banco do Nordeste, Banco HSBC, Banco Itaú, Banco Safra, Banco Santander, Caixa Econômica Federal, Standard Chartered and Societe Generale. The Company also held derivative contracts with the following financial institutions: Banco Bradesco, Banco do Brasil, Banco HSBC, Banco Itaú, Banco Santander, Banco Votorantim, Barclays, Citibank, Deutsche Bank, ING Bank, JP Morgan, Merrill Lynch, Banco BNP and Rabobank. b. Liquidity risk management Liquidity risk management aims to reduce the impacts caused by events that may affect the Company’s cash flow. Thus, the Company utilizes the following metrics: · Cash Flow at Risk (“CFaR”), which aims to statistically estimates the cash flows for the next twelve months and the Company’s liquidity exposure. The Company determined that the minimum cash available should be equivalent mainly to the average monthly billing and Earnings Before Income, Tax, Depreciation and Amortization (“EBITDA”) for the last twelve-month period; and 63 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) · Value at Risk ("VaR") is used for derivative transactions that require payments of periodic adjustments. Currently, the Company holds only BM&F operations with daily adjustments and in order to monitor them, such methodology is utilized, which statistically measures potential maximum adjustments to be paid at intervals of 1 to 21-days. The Company maintains its leverage levels in order to avoid any impact to its ability to settle commitments and obligations. As a guideline, the majority of the debt should be in long term. On June 30, 2015, the long term debt portion accounted for 81.7% (76.4% as of December 31, 2014) of the total outstanding debt with an average term greater than 5 years. The table below summarizes the commitments and contractual obligations that may impact the Company’s liquidity: Parent company Book value Cash flow contracted Up to 6 months After 5 years Non derivative financial liabilities Loans and financing 3,517,619 3,989,893 1,076,984 1,081,644 551,904 651,719 174,261 453,381 BRF bonds 6,509,170 8,799,605 144,823 289,646 289,646 770,271 250,896 7,054,323 Trade accounts payable 4,273,843 4,273,843 4,273,843 - Capital lease 197,348 297,251 40,508 51,818 29,287 22,945 22,409 130,284 Operational lease - 586,048 79,749 134,064 99,906 80,416 67,809 124,104 Derivative financial liabilities Financial instruments designated as cash flow hedge Interest rate and exchange rate derivatives 180,869 138,335 1,685 3,372 3,127 130,151 - - Currency derivatives (NDF) 66,739 (124,643) (62,138) (62,505) - Fixed exchange rate 54,692 56,977 48,788 8,189 - Currency derivatives (options) 48,999 5,185 5,028 157 - Commodities derivatives (options) 221 - Financial instruments not designated as cash flow hedge Currency derivatives (NDF) 1,166 2,520 2,520 - Currency derivatives (Future) 5,229 5,229 5,229 - Interest rate and exchange rate derivatives 3,204 3,128 2,368 325 324 111 - - Commodities derivatives (options) 304 - It does not include the capital leases contracted with financial institutions which are included in loans and financing line above. 64 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Consolidated Book value Cash flow contracted Up to 6 months After 5 years Non derivative financial liabilities Loans and financing 3,928,371 4,434,306 1,178,040 1,101,000 560,949 966,675 174,261 453,381 BRF bonds 6,509,170 8,799,605 144,823 289,646 289,646 770,271 250,896 7,054,323 BFF bonds 375,476 500,015 13,303 26,606 26,606 26,606 26,606 380,288 Sadia bonds 352,254 397,953 12,026 24,052 361,875 - - - Quickfood bonds 189,778 204,451 34,352 91,341 38,699 40,059 - - Trade accounts payable 4,731,805 4,731,805 4,731,805 - Capital lease 197,348 297,251 40,508 51,818 29,287 22,945 22,409 130,284 Operational lease - 592,786 79,953 135,803 101,645 82,248 67,809 125,328 Derivative financial liabilities Financial instruments designated as cash flow hedge Interest rate and exchange rate derivatives 223,879 259,988 18,958 37,383 37,328 165,587 732 - Currency derivatives (NDF) 66,739 (124,643) (62,138) (62,505) - Fixed exchange rate 54,692 56,977 48,788 8,189 - Currency derivatives (options) 48,999 5,185 5,028 157 - Commodities derivatives (options) 221 - Financial instruments not designated as cash flow hedge Currency derivatives (NDF) 5,634 2,520 2,520 - Currency derivatives (Future) 5,229 5,229 5,229 - Interest rate and exchange rate derivatives 3,204 3,128 2,368 325 324 111 - - Commodities derivatives (options) 304 - It does not include the capital leases contracted with financial institutions which are included in loans and financing line above. c. Interest rate risk management Interest rate risk is the one the Company incurs in economic losses resulting from changes in these rates, which could affect its assets and liabilities. The Company’s Risk Policy does not restrict exposure to different interest rates, neither establishes limits for fixed or floating rates. However, the Company continually monitors the market interest rates, in order to evaluate any need to enter into hedging transaction to protect from the exposure to fluctuation such rates and manage the mismatch between its financial investments and debts. In these transactions the Company enters into contracts that exchange floating rate for fixed rate or vice-versa. Such transactions were designated by the Company as cash flow hedge. The Company’s indebtedness is essentially tied to the London Interbank Offered rate ("LIBOR"), fixed coupon (“R$ and USD”), Long Term Interest Rate ("TJLP") and Monetary Unit of the Bank National Economic and Social Development ("UMBNDES") rates. In case of adverse changes in the market that result in LIBOR, TJLP and UMBNDES rise, the cost of the floating indebtedness rises and on the other hand, the cost of the fixed indebtedness decreases in relative terms. With regards to the Company's marketable securities, the main index is the Interbank Deposit Certificate ("CDI") for investments in the domestic market and fixed coupon (“USD”) for investments in the foreign market. 65 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) d. Foreign exchange risk management Foreign exchange risk is related to variations of foreign exchange rates that may cause the Company to incur unexpected losses, leading to a reduction of assets or an increase in liabilities. Assets and liabilities denominated in foreign currency are as follows: Consolidated 12.31.14 Total exposure Cash and cash equivalents and marketable securities 4,357,265 4,551,213 Trade accounts receivable 1,775,154 1,693,314 Accounts receivable from subsidiaries 7,678 1,243 Future dollar agreements 961,806 252,339 Embedded derivative (see note 13.2) - 1,853,379 Inventories 1,848 21,128 Exchange rate contracts (Swap) - (4,571) Loans and financing (7,596,191) Bonds designated as cash flow hedge 930,780 796,860 Exports prepayments designated as cash flow hedge 930,780 796,860 Trade accounts payable (957,201) Other assets and liabilities, net 131,343 97,608 1,505,981 Foreign exchange exposure (in US$) (liabilities)/assets 566,968 Foreign exchange exposure impacting the statement of income (in US$) 550,542 Foreign exchange exposure included in other comprehensive income (in US$) 16,426 Foreign exchange exposure (in US$) (liabilities)/assets 566,968 On June 30, 2015, the net foreign exchange exposure is within the limit set by the Company's Risk Policy. e. Commodity price risk management In the normal course of its operations, the Company purchases commodities, mainly corn, soymeal and oil and live hogs, which are used in production process. Corn, soymeal and oil prices are subject to volatility resulting from weather conditions, crop yield, transportation and storage costs, government’s agricultural policy, foreign exchange rates and the prices of these commodities on the international market, among others factors. The prices of hogs acquired from third parties are subject to market conditions and are influenced by internal availability and levels of demand in the international market, among other aspects. The Risk Policy establishes limits for hedging the corn and soymeal purchase flow, aiming to reduce the impact resulting from a price increase of these raw materials, and may utilize derivative instruments or inventory management for this purpose. Currently, the management of inventory levels is used as a hedging instrument. Since June 2015, the company began using derivative financial instruments as hedge for variations in corn purchase prices. 66 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) f. Capital management The Company’s definition of the adequate capital structure is essentially associated with (i) cash strength as a tolerance factor to liquidity volatility, (ii) financial leverage and (iii) maximization of the opportunity cost of capital. The cash and liquidity strategy takes into consideration the historical scenarios of volatility of results as well as simulations of sectorial and systemic crises and is based on permitting the resilience in scenarios of restricted access to capital. Financial leverage aims the balance between the different sources of funding and their conditions of allocation in order to maximize the opportunity cost to BRF in its business expansion initiatives. Moreover, the objective of maintaining the investment grade disciplines the weighting of using own and third party capital. The Company monitors levels of debt and net debt, which are shown below: Consolidated 12.31.14 Current Non-current Total Total Foreign currency debt (7,596,191) Local currency debt (3,993,144) Other financial liabilities - (257,438) Gross debt (11,846,773) Marketable securities and cash and cash equivalents 5,223,646 65,791 5,289,437 6,656,526 Other financial assets 396,723 - 396,723 43,101 Restricted cash - 127,113 127,113 115,179 Net debt 3,130,499 (5,031,967) Derivative and non-derivative financial instruments designated as hedge accounting The Company applies hedge accounting to its derivative instruments classified as cash flow hedges, in accordance with the Risk Policy. Cash flow hedges consist of hedging the exposure to variations in cash flows attributable to a particular risk associated with a recognized asset or liability, or a highly probable transaction that could affect profit and loss. The Risk Policy has also the purpose of determining parameters of use of financial instruments, including derivatives, which are designed to protect the operating and financial assets and liabilities, which are exposed to the variations of foreign exchange rates, the fluctuation of the interest rates and changes to the commodity prices. 67 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The Company, within its hedge accounting strategy, utilizes the following financial instruments: · Non-deliverable forwards (“NDF”) · Interest rate and currency swap · Fixed exchange rate · Options · Export prepayments (“PPEs”) · Senior unsecured notes – Bonds 4.2.1 Breakdown of the balances of derivative financial instruments The positions of outstanding derivative financial instruments as follows: Parent company and Consolidated 06.30.15 12.31.14 Instrument Hedge object Reference currency (notional) Reference value (notional) Fair value (1) Reference value (notional) Fair value (1) Financial instruments designated as cash flow hedge NDF - Dollar sale Currency USD 205,005 439,655 (62,699) NDF - Euro sale Currency EUR 36,239 74,042 184 NDF - Pound Sterling sale Currency GBP 19,302 41,574 (2,097) NDF - Iene sale Currency JPY 22,680,394 16,993,208 (2,761) Currency swap - US$ Currency BRL 250,000 250,000 (90,328) Interest rate swap - US$ Interest USD 200,000 200,000 (29,060) Fixed exchange rate - US$ Currency USD 167,566 102,470 (2,848) Fixed exchange rate - Euro Currency EUR 11,000 8,000 299 Options (Collar) - US$ Currency USD 677,000 9,029 164,000 (3,995) Options (Put) - US$ Currency USD 70,000 8,170 - - NDF - Corn purchase Commodities Ton/US$ 700,500 48,708 - - Options (Collar) - Corn Commodities Ton/US$ 235,000 16,541 - - Total in Parent company (193,305) Interest rate swap - US$ Interest USD 200,000 200,000 (38,587) Total Consolidated (231,892) Financial instruments not designated as cash flow hedge NDF - Iene sale Currency JPY - - 1,000,000 1,125 NDF - Purchase of US$ Currency USD 40,000 - - Embedded derivative - (note 12.2) Currency USD 697,756 258,057 697,756 27,955 Currency swap - US$ Currency USD - - 2,798 (1,750) Interest rate - R$ Interest BRL 450,000 590,000 (1,466) NDF - Corn purchase Commodities Ton/US$ 10,000 557 - - Options (Collar) - Corn Commodities Ton/US$ 31,000 936 - - Future - BM&FBovespa Currency USD 310,000 95,000 (5,694) Total in Parent company 249,951 20,170 NDF - Purchase of US$ Currency USD 150,000 - - NDF - Euro Currency EUR - - 150,000 87 NDF - Pound Sterling Currency GBP 20,000 22 20,000 (2,638) NDF - Peso Currency USD - - 3,360 (64) Total Consolidated 245,505 17,555 Total in Parent company 35,278 (173,135) Total Consolidated (214,337) The market value determination method used by the Company consists of calculating the future value based on the contracted conditions and determining the present value based on market curves, obtained from the database of Bloomberg and BM&FBOVESPA. 68 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) a. Non-deliverable forwards – NDF i. Non-deliverable forwards of currency - NDF The position of the outstanding non-deliverable forward of currency – NDF by maturity, as well as the weighted average exchange rates and the fair value, are presented as follows: Parent company and Consolidated PUT R$ x US$ R$ x EUR Maturities Notional (US$) Average rate Fair value Notional (EUR) Average rate Fair value Financial instruments designated as cash flow hedge July 2015 96,532 2.9448 (16,186) 6,116 3.4803 70 August 2015 39,694 2.9201 (8,884) 4,623 3.5175 39 September 2015 21,571 3.0897 (2,039) 7,500 3.5087 (273) October 2015 7,694 2.8035 (3,067) 2,000 3.4507 (238) November 2015 10,000 2.9434 (2,820) 5,000 3.5387 (339) December 2015 4,514 3.4673 767 4,000 3.6068 (162) January 2016 - - - 4,000 3.6356 (227) February 2016 - - - 3,000 3.7165 (36) April 2016 25,000 3.3586 (754) - - - 205,005 3.0119 36,239 3.5480 PUT R$ x GBP R$ x JPY Maturities Notional (GBP) Average rate Fair value Notional (JPY) Average rate Fair value Financial instruments designated as cash flow hedge July 2015 4,934 4.3278 (2,803) 2,008,791 0.0241 (3,073) August 2015 3,123 4.4591 (1,498) 2,008,790 0.0242 (3,340) September 2015 3,064 4.4951 (1,496) 2,840,300 0.0249 (3,408) October 2015 2,700 4.4360 (1,600) 3,080,623 0.0254 (3,084) November 2015 1,481 4.4760 (868) 4,057,928 0.0252 (5,534) December 2015 1,500 5.1397 10 2,188,170 0.0268 (165) January 2016 1,500 5.2066 32 2,324,067 0.0271 (114) February 2016 1,000 5.1300 (101) 1,959,297 0.0273 (217) March 2016 - - - 2,001,050 0.0276 (127) April 2016 - - - 105,694 0.0278 (14) May 2016 - - - 105,684 0.0281 (11) 19,302 4.5751 22,680,394 0.0258 CALL BRL x USD USD x EUR Maturities Notional (US$) Average rate Fair value Notional (US$) Average rate Fair value Financial instruments not designated as cash flow hedge August 2015 40,000 3.1656 (1,166) - - - September 2015 - - - 150,000 1.1222 (4,468) 40,000 3.1656 150,000 1.1222 CALL BRL x USD Maturities Notional (US$) Average rate Fair value Financial instruments not designated as cash flow hedge July 2015 697,756 2.7327 258,057 697,756 2.7327 258,057 69 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) PUT USD x GBP Maturities Notional (GBP) Average rate Fair value Financial instruments not designated as cash flow hedge September 2015 20,000 1.5720 22 20,000 1.5720 22 ii. Non-deliverable forwards of commodities - NDF Parent company and Consolidated Call Quantity Average rate Fair Maturities Ton US$/Ton value Designated as cash flow hedge August 2015 9,000 148.18 717 September 2015 59,500 147.19 4,339 October 2015 56,500 147.20 4,125 November 2015 61,500 147.61 4,515 December 2015 58,500 151.87 4,029 January 2016 118,500 152.15 8,206 February 2016 84,500 152.10 5,916 March 2016 83,500 154.91 5,644 April 2016 98,500 155.43 6,734 May 2016 70,500 156.66 4,483 700,500 152.09 48,708 Call Quantity Average rate Fair Maturities Ton US$/Ton value Not designated as cash flow hedge July 2015 10,000 148.18 557 10,000 148.18 557 b. Interest rate and currency swaps The position of interest rate and currency swaps is presented as follows: 70 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Parent company Consolidated Instrument Maturity Assets (Hedged object) Liabilities (Protected risk) Notional Fair value Notional Fair value Financial instruments designated as cash flow hedge Interest rate 01.22.18 LIBOR 6M + 2.82% p.a. 5.86% p.a. 100,000 100,000 Interest rate 06.18.18 LIBOR 3M + 2.60% p.a. 5.47% p.a. 100,000 100,000 Interest rate 02.01.19 LIBOR 6M + 2.70% p.a. 5.90% p.a. - - 100,000 Interest rate 02.01.19 LIBOR 6M + 2.70% p.a. 5.88% p.a. - - 100,000 Currency swap 05.22.18 R$ + 7.75% US$ + 1.60% 250,000 250,000 Financial instruments not designated as cash flow hedge Interest rate - Bond 05.22.18 R$ (Fixed rate of 7.75% p.a.) 68.84% CDI 50,000 50,000 Interest rate - NCE 11.19.15 R$ (Fixed rate of 10.84% p.a.) 89.84% CDI 300,000 300,000 Interest rate - NCE 10.29.15 R$ (Fixed rate of 10.84% p.a.) 89.35% CDI 100,000 100,000 c. Fixed exchange rate The position of fixed exchange rate designated as cash flow hedge is presented as follows: Parent company and Consolidated R$ x US$ R$ x EUR Maturities Notional US$ Average US$ Fair value Notional EUR Average EUR Fair value July 2015 4,968 2.7910 (1,640) 5,000 3.4126 (307) August 2015 14,968 2.8302 (4,718) 3,000 3.4977 (27) September 2015 44,968 2.8281 (15,373) - - - October 2015 34,968 2.8779 (11,223) 3,000 3.3037 (807) November 2015 17,694 2.8964 (5,949) - - - December 2015 20,000 2.9440 (6,294) - - - January 2016 30,000 3.0070 (8,354) - - - 167,566 2.8907 11,000 3.4061 d. Options i. Currency options The Company designates as a cash flow hedge only the variation in the intrinsic value of its options, recognizing the time value of the premium in the financial result. If the hedge is not effective and the option is not exercised due to devaluation of the Brazilian Real, the losses related to the options will be recognized as financial expenses in the statement of income. The Company has designated transactions involving options denominated collar which is a purchase of a put option ("PUT") and a sale of a call option ("CALL"). When the market price of any of the options is not available in an active market, the fair value is based on an option pricing model (Black-Scholes or Binomial). 71 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Parent company and Consolidated R$ x US$ Type Maturities Notional (US$) Average US$ Fair value Financial instruments designated as cash flow hedge Collar - Call (Sale) July 2015 (42,000) 3.2192 (1,986) Collar - Put (Purchase) July 2015 42,000 2.9626 1,808 Collar - Call (Sale) August 2015 (77,000) 3.4997 (850) Collar - Put (Purchase) August 2015 77,000 3.1370 5,569 Collar - Call (Sale) September 2015 (60,000) 3.5973 (938) Collar - Put (Purchase) September 2015 60,000 3.1733 6,017 Collar - Call (Sale) October 2015 (86,000) 3.5611 (3,795) Collar - Put (Purchase) October 2015 86,000 3.1047 6,216 Collar - Call (Sale) November 2015 (108,000) 3.5174 (7,135) Collar - Put (Purchase) November 2015 108,000 3.1259 8,477 Collar - Call (Sale) December 2015 (77,000) 3.5178 (5,343) Collar - Put (Purchase) December 2015 77,000 3.1178 6,124 Collar - Call (Sale) January 2016 (45,000) 3.5793 (3,546) Collar - Put (Purchase) January 2016 45,000 3.2121 4,633 Collar - Call (Sale) February 2016 (83,000) 3.6167 (7,495) Collar - Put (Purchase) February 2016 83,000 3.2220 8,665 Collar - Call (Sale) March 2016 (75,000) 3.3186 (11,750) Collar - Put (Purchase) March 2016 75,000 3.1696 4,966 Collar - Call (Sale) April 2016 (24,000) 3.5490 (3,217) Collar - Put (Purchase) April 2016 24,000 3.2667 2,609 Total Option (Collar) - 9,029 Put (Purchase) July 2015 14,000 3.3400 3,215 Put (Purchase) August 2015 26,000 3.0585 1,124 Put (Purchase) September 2015 20,000 3.1000 1,196 Put (Purchase) October 2015 10,000 3.4400 2,635 Total Option (Put) 70,000 8,170 72 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) ii. Commodity options Parent company and Consolidated Quantity Average rate Fair value Type Maturities Ton US$/Bushel Financial instruments designated as cash flow hedge Collar - Call (Purchase) August 2015 26,000 153.93 1,095 Collar - Put (Sale) August 2015 (26,000) 142.22 548 Collar - Call (Purchase) September 2015 21,000 159.44 802 Collar - Put (Sale) September 2015 (21,000) 145.66 554 Collar - Call (Purchase) October 2015 20,000 158.26 834 Collar - Put (Sale) October 2015 (20,000) 145.96 569 Collar - Call (Purchase) November 2015 10,000 158.26 437 Collar - Put (Sale) November 2015 (10,000) 145.66 290 Collar - Call (Purchase) December 2015 18,000 162.57 850 Collar - Put (Sale) December 2015 (18,000) 151.17 379 Collar - Call (Purchase) January 2016 47,000 162.49 2,119 Collar - Put (Sale) January 2016 (47,000) 151.00 1,282 Collar - Call (Purchase) February 2016 45,000 161.55 2,146 Collar - Put (Sale) February 2016 (45,000) 150.25 1,177 Collar - Call (Purchase) March 2016 39,000 165.28 1,794 Collar - Put (Sale) March 2016 (39,000) 153.91 994 Collar - Call (Purchase) April 2016 9,000 159.44 429 Collar - Put (Sale) April 2016 (9,000) 149.00 242 Total Opção (Collar) - 16,541 Quantity Average rate Fair value Type Maturities Ton US$/Bushel Financial instruments not designated as cash flow hedge Collar - Call (Purchase) July 2015 31,000 143.69 (304) Collar - Put (Sale) July 2015 (31,000) 154.72 1,240 Total Opção (Collar) - 936 4.2.2 Breakdown of the balances of non-derivative financial instruments The position of non-derivative financial instruments is presented as follows: Parent company and Consolidated 12.31.14 Hedge Instrument Hedge object Reference currency (notional) Value (notional) Fair value Value (notional) Fair value Financial instruments designated as cash flow hedge Export prepayment - PPEs Exchange USD 300,000 930,780 300,000 796,860 Senior unsecured notes - Bonds Exchange USD 300,000 930,780 300,000 796,860 600,000 1,861,560 600,000 1,593,720 Notional converted by Ptax rate in effect at year-end. a. Export prepayment – PPE The position of PPE is presented as follows: 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Parent company and Consolidated Hedge Instrument Type of risk hedged Maturities Notional (US$) Average rate Fair value Export prepayment - PPE US$ (E.R.) 02.2017 to 02.2019 300,000 1.7796 930,780 b. Senior unsecured notes – Bonds The position of bonds designated as cash flow hedge is presented as follows: Parent company and Consolidated Hedge Instrument Type of risk hedged Maturities Notional (US$) Average rate Fair value BRF SA BRFSBZ5 US$ (E.R.) 150,000 2.0213 465,390 BRF SA BRFSBZ3 US$ (E.R.) 150,000 2.0387 465,390 300,000 2.0300 930,780 Gains and losses of derivative and non-derivative financial instruments The unrealized gains and losses of derivative and non-derivative financial instruments designated as cash flow hedge are recorded as a component of other comprehensive income, as set forth below: Shareholders' Equity Parent company Consolidated 12.31.14 12.31.14 Derivatives designated as cash flow hedges Foreign exchange risks (152,670) (152,670) Interest risks (26,072) (59,300) Commodity risks 8,988 - 8,988 - (178,742) (211,970) Non derivatives designated as cash flow hedges Foreign exchange risks (450,840) (450,840) Gross losses (629,582) (662,810) Deferred taxes on losses 313,395 214,058 313,395 214,058 OCI recognized by subsidiaries (33,228) - - Losses, net of taxes (448,752) (448,752) Change in gross losses (163,975) (162,817) Income taxes on financial instruments adjustments 99,337 55,752 99,337 55,752 OCI recognized by subsidiaries 2,366 1,158 - - Impact in other comprehensive income (107,065) (107,065) On June 30, 2015, the realized transactions with derivative and non-derivative financial instruments designated as cash flow hedge resulted in a loss of R$155,576 (loss of R$66,048 as of June 30, 2014), composed by a net loss amounting to R$139,024 (loss of R$63,752 as of June 30, 2014) recorded as gross revenues and a net loss of R$16,552 (loss of R$2,296 as of June 30, 2014) recorded in the financial result. 74 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Breakdown of financial instruments by category – except derivatives Parent company Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Marketable securities - - - 65,791 - 65,791 Restricted cash - - - 127,113 - 127,113 Trade accounts receivable 3,675,643 - 3,675,643 Other credits 402,301 - 402,301 Trade accounts receivable from disposal 172,453 - 172,453 Fair value Marketable securities - - 213,854 - - 213,854 Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - Capital lease payable - Fair value Loans and financing - NCE - 4,250,397 - 213,854 192,904 Parent company 12.31.14 Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Marketable securities - - - 62,104 - 62,104 Restricted cash - - - 115,179 - 115,179 Trade accounts receivable 4,669,679 - 4,669,679 Other credits 506,844 - 506,844 Trade accounts receivable from disposal 195,481 - 195,481 Fair value Marketable securities - - 283,623 - - 283,623 Liabilities Amortized cost Trade accounts payable - (3,591,980) (3,591,980) Loans and financing Local currency - (3,454,444) (3,454,444) Foreign currency - (6,037,477) (6,037,477) Capital lease payable - (243,606) (243,606) Fair value Loans and financing - NCE - (538,700) (538,700) 5,372,004 - 283,623 177,283 (13,866,207) (8,033,297) 75 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Consolidated Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Marketable securities - - - 65,791 - 65,791 Restricted cash - - - 127,113 - 127,113 Trade accounts receivable 2,922,095 - 2,922,095 Other credits 453,290 - 453,290 Trade accounts receivable from disposal 172,453 - 172,453 Fair value Marketable securities - 297,192 291,365 - - 588,557 Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - Capital lease payable - Fair value Loans and financing - NCE - 3,547,838 297,192 291,365 192,904 Consolidated 12.31.14 Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Marketable securities - - - 62,104 - 62,104 Restricted cash - - - 115,179 - 115,179 Trade accounts receivable 3,054,577 - 3,054,577 Other credits 576,740 - 576,740 Trade accounts receivable from disposal 195,481 - 195,481 Fair value Marketable securities - 303,857 283,623 - - 587,480 Liabilities Amortized cost Trade accounts payable - (3,977,327) (3,977,327) Loans and financing Local currency - (3,454,444) (3,454,444) Foreign currency - (7,596,191) (7,596,191) Capital lease payable - (243,790) (243,790) Fair value Loans and financing - NCE - (538,700) (538,700) 3,826,798 303,857 283,623 177,283 (15,810,452) (11,218,891) Determination of the fair value of financial instruments The Company discloses its financial assets and liabilities at fair value, based on the appropriate accounting pronouncements, which refer to concepts of valuation and disclosure requirements. The fair value measurement is based on 3 levels of hierarchy which considers observable and non-observable inputs. Observable inputs reflect market data obtained from independent sources, while non-observable inputs reflect the Company’s valuation methodologist. These 2 types of inputs create the hierarchy of fair value set forth below: 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) · Level 1 – Prices quoted (unadjusted) for identical instruments in active markets; · Level 2 – Prices quoted in active markets for similar instruments, prices quoted for identical or similar instruments in non-active markets and evaluation models for which inputs are observable; and · Level 3 – Instruments whose significant inputs are non-observable. The table below presents the overall classification of financial assets and liabilities according to the valuation hierarchy. During the six-month period ended June 30, 2015, there were no changes between the 3 levels of hierarchy. Parent company Level 1 Level 2 Level 3 Total Assets Financial assets Held for trading Bank deposit certificates - 68,630 - 68,630 Financial treasury bills 145,224 - - 145,224 Other financial assets Derivatives designed as hedges - 136,847 - 136,847 Derivatives not designated as hedges - 259,854 - 259,854 145,224 465,331 - 610,555 Liabilities Financial liabilities Loans and financing - - Other financial liabilities Derivatives designed as hedges - - Derivatives not designated as hedges - Parent company 12.31.14 Level 1 Level 2 Level 3 Total Assets Financial assets Held for trading Bank deposit certificates - 64,820 - 64,820 Financial treasury bills 218,803 - - 218,803 Other financial assets Derivatives designed as hedges - 13,842 - 13,842 Derivatives not designated as hedges - 29,080 - 29,080 218,803 107,742 - 326,545 Liabilities Financial liabilities Loans and financing - (538,700) - (538,700) Other financial liabilities Derivatives designed as hedges - (207,147) - (207,147) Derivatives not designated as hedges - (8,910) - (8,910) - (754,757) - (754,757) 77 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Consolidated Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Brazilian foreign debt securities 297,192 - - 297,192 Held for trading Bank deposit certificates - 68,630 - 68,630 Financial treasury bills 145,224 - - 145,224 Investment funds 77,511 - - 77,511 Other financial assets Derivatives designed as hedges - 136,847 - 136,847 Derivatives not designated as hedges - 259,876 - 259,876 519,927 465,353 - 985,280 Liabilities Financial liabilities Loans and financing - - Other financial liabilities Derivatives designed as hedges - - Derivatives not designated as hedges - Consolidated 12.31.14 Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Credit linked notes 187,867 - - 187,867 Brazilian foreign debt securities 92,356 - - 92,356 Investment funds 23,634 - - 23,634 Held for trading Bank deposit certificates - 64,820 - 64,820 Financial treasury bills 218,803 - - 218,803 Other financial assets Derivatives designed as hedges - 13,842 - 13,842 Derivatives not designated as hedges - 29,259 - 29,259 522,660 107,921 - 630,581 Liabilities Financial liabilities Loans and financing - (538,700) - (538,700) Other financial liabilities Derivatives designed as hedges - (245,734) - (245,734) Derivatives not designated as hedges - (11,704) - (11,704) - (796,138) - (796,138) The following is a description of the valuation methodologies utilized by the Company for measuring financial instruments at fair value: · Investments in Credit linked notes, Brazilian foreign debt securities, Financial Treasury Bills (“LFT”), investment funds and stocks are classified at Level 1 of the fair value hierarchy, as the market prices are available in an active market; 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) · Investments in Bank Deposit Certificates (“CDB”) are classified at Level 2, since the determination of fair value is based on the price quotation of similar financial instruments in non-active markets; and · Derivative financial instruments are valued through existing pricing models widely accepted by the financial market and described in Appendix III of the Risk Policy. Readily observable market inputs are used, such as interest rate forecasts, volatility factors and foreign currency rates. These instruments are classified at Level 2 in the valuation hierarchy, including interest rates swap and foreign currency derivatives. Comparison between book value and fair value of financial instruments Except for the items presented below, the book value of all other financial instruments approximate fair value. Parent company and Consolidated 12.31.14 Maturity Book value Fair value Book value Fair value BRF bonds BRF SA BRFSBZ5 2022 (1,995,163) (2,101,511) BRF SA BRFSBZ4 2024 (1,961,020) (1,953,912) BRF SA BRFSBZ3 2023 (1,245,013) (1,241,545) BRF SA BRFSBZ7 2018 (501,192) (439,461) BRF SA BRFSBZ2 2022 - - Parent company (5,702,388) (5,736,429) BFF bonds Sadia Overseas BRFSBZ7 2020 (595,372) (679,571) Sadia bonds Sadia Overseas BRFSBZ6 2017 (427,285) (457,477) Quickfood bonds Quickfood 2016 (190,139) (190,139) Consolidated (6,915,184) (7,063,616) 79 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Table of sensitivity analysis In preparation of the sensitivity analysis, Management considered the derivative financial instruments used to mitigate the currency risk and commodities as relevant risks and could impact the Company's results. Currently, Management believes that fluctuations in interest rates do not significantly affect its financial results, since have opted for fixing through derivative financial instruments (interest rate swap), a considerable part of its post fixed debt. The table below presents the possible impacts of derivative and non-derivative financial instruments considering scenarios of appreciation and depreciation of the main traded currencies by the Company with respect to its functional currency (Real) and changes in corn prices on the Chicago Board of Trade (“CBOT”). The amount of exports utilized corresponds to notional value of derivative financial instruments entered into in order to hedge highly probable transaction. Quantitative and qualitative information used in preparing these analyzes are based on the position for the period ended June 30, 2015. Future results to be measured may differ significantly from those estimates amounts, if the reality becomes different from the assumptions used. 80 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 3.1026 2.7923 2.3270 3.8783 4.6539 Parity - Brazilian Reais x U.S. Dollar Current Scenario I Scenario II Scenario III Scenario IV Transaction/Instrument Risk Scenario 10% appreciation 25% appreciation 25% devaluation 50% devaluation Financial instruments designated as cash flow hedge Non-deliverable forward and Deliverable forward (cash flow hedge) Devaluation of R$ (18,601) 45,003 140,411 (177,614) (336,626) Fixed exchange rate Devaluation of R$ (35,514) 16,475 94,458 (165,487) (295,459) Options - currencies Devaluation of R$ 34,173 265,937 613,583 252,727 777,842 Export prepayments Devaluation of R$ (396,900) (303,822) (164,205) (629,595) (862,290) Bonds Devaluation of R$ (321,780) (228,702) (89,085) (554,475) (787,170) Swaps Devaluation of R$ (132,489) (94,240) (36,867) (228,112) (323,734) Exports Appreciation of R$ 19,942 (327,415) (848,452) 90,374 (145,757) Financial instruments not designated as cash flow hedge NDF - Purchase Appreciation of R$ (2,520) (14,930) (33,546) 28,506 59,532 Dollar Future sales - BM&FBovespa Devaluation of R$ 44,031 140,211 284,482 (196,421) (436,872) Net effect Shareholders' equity (851,169) (626,764) (290,157) (1,412,182) (1,973,194) Statement of income 41,511 125,281 250,936 (167,915) (377,340) 3.4603 3.1143 2.5952 4.3254 5.1905 Parity - Brazilian Reais x Euro Current Scenario I Scenario II Scenario III Scenario IV Transaction/Instrument Risk Scenario 10% appreciation 25% appreciation 25% devaluation 50% devaluation Financial instruments designated as cash flow hedge Non-deliverable forward and Deliverable forward (cash flow hedge) Devaluation of R$ 3,178 15,717 34,527 (28,172) (59,521) Fixed exchange rate Devaluation of R$ (596) 3,210 8,920 (10,112) (19,628) Exports Appreciation of R$ (2,582) (18,927) (43,447) 38,284 79,149 Financial instruments not designated as cash flow hedge NDF and Deliverable forward (cash flow hedge) Devaluation of R$ (3,211) (55,116) (132,974) 126,551 256,314 Net effect 126,551 256,314 Shareholders' equity - Statement of income (3,211) (55,116) (132,974) 126,551 256,314 4.8795 4.3916 3.6596 6.0994 7.3193 Parity - Brazilian Reais x GBP Current Scenario I Scenario II Scenario III Scenario IV Transaction/Instrument Risk Scenario 10% appreciation 25% appreciation 25% devaluation 50% devaluation NDF and Deliverable forward (cash flow hedge) Devaluation of R$ (5,877) 3,542 17,669 (29,423) (52,969) Exports Appreciation of R$ 5,877 (3,542) (17,669) 29,423 52,969 Financial instruments not designated as cash flow hedge NDF and Deliverable forward (cash flow hedge) Devaluation of R$ 43 (9,715) (24,354) 24,441 48,838 Net effect 43 24,441 48,838 Shareholders' equity - Statement of income 43 (9,715) (24,354) 24,441 48,838 0.0254 0.0229 0.0191 0.0318 0.0381 Parity - Brazilian Reais x JPY Current Scenario I Scenario II Scenario III Scenario IV Transaction/Instrument Risk Scenario 10% appreciation 25% appreciation 25% devaluation 50% devaluation NDF and Deliverable forward (cash flow hedge) Devaluation of R$ 8,011 65,641 152,088 (136,067) (280,144) Exports Appreciation of R$ (8,011) (65,641) (152,088) 136,067 280,144 Price parity CBOT - US$/Ton 173.32 155.99 129.99 216.66 259.99 Current Scenario I Scenario II Scenario III Scenario IV Transaction/Instrument Risk Scenario Decrease 10% Decrease 25% Increase 25% Increase 50% Designated as cash flow hedge NDF Increase in the price of corn 46,144 8,474 (48,031) 140,318 234,493 Commodity options Decrease in the price of corn 9,057 - (13,983) 40,650 72,244 Not designated as cash flow hedge NDF - Corn purchase Increase in the price of corn 780 242 (564) 2,124 3,469 Options - Corn Decrease in the price of corn 2,850 1,183 (2,378) 7,017 11,185 Net effect 58,831 9,899 190,109 321,391 Shareholders' equity - Statement of income 58,831 9,899 (64,956) 190,109 321,391 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 5. SEGMENT INFORMATION The operating segments are reported consistently with the management reports provided to the Board of Directors and Directors for assessing the performance of each segment and allocating assets. As disclosed in note 1, in order to reflect the Company’s Organizational Charger, segment information in the six-month period ended June 30, 2015, have been prepared based on 5 reportable segments, as follows: Brazil, Europe, Middle East and Africa (“MEA”), Asia and Latin America (“LATAM”), which primarily observe the Company’s business regions. These segments comprise operations sales of all distribution channels and are subdivided according to the nature of products as described below: · Poultry : involves the production and sale of whole poultry and in-natura cuts. · Pork and beef cuts : involves the production and sale of in-natura cuts. · Processed products : involves the production and sale of processed foods, frozen and processed products derived from poultry, pork and beef. · Other processed products : involves the production and sale of processed foods like margarine, vegetable and soybean-based products. · Other sales : involves trade of animal feed, soy meal, refined soy flour, cheese and cream cheese. 82 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The net sales for each reportable segment are presented below: Consolidated 06.30.14 Brazil Poultry 1,103,866 913,840 Pork and beef 393,356 552,383 Processed products 5,909,066 5,262,917 Other sales 340,784 512,095 7,747,072 7,241,235 Europe Poultry 293,849 202,646 Pork and beef 323,283 473,420 Processed products 851,224 844,222 1,468,356 1,520,288 MEA Poultry 2,936,814 2,277,066 Pork and beef 63,149 144,081 Processed products 251,157 236,529 Other sales 47 - 3,251,167 2,657,676 Asia Poultry 1,449,379 1,216,349 Pork and beef 155,545 179,624 Processed products 38,387 31,340 1,643,311 1,427,313 LATAM Poultry 175,654 324,815 Pork and beef 127,060 153,209 Processed products 521,001 375,903 Other sales 27,255 21,411 850,970 875,338 14,960,876 13,721,850 The operating income for each reportable segment is presented below: Consolidated 06.30.14 Brazil 695,014 784,680 Europe 177,766 232,483 MEA 436,151 29,435 Ásia 387,313 164,893 LATAM 2,477 27,751 1,698,721 1,239,242 83 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) No customer was individually or in aggregate responsible for more than 5% of net sales for the period ended June 30, 2015 and 2014. The goodwill and intangible assets with indefinite useful life (trademarks) arising from business combination were allocated to the reportable operating segments, considering the nature of the products manufactured in each segment (cash-generating unit), as presented below: Consolidated Goodwill Trademarks Total 12.31.14 12.31.14 12.31.14 Brazil 1,151,498 1,151,498 982,478 982,478 2,133,976 2,133,976 Europe 619,218 303,258 20,143 20,115 639,361 323,373 MEA 677,869 749,654 170,407 170,407 848,276 920,061 Ásia 78,270 78,270 - - 78,270 78,270 LATAM 353,302 242,663 102,159 94,888 455,461 337,551 2,880,157 2,525,343 1,275,187 1,267,888 4,155,344 3,793,231 Information referring to the total assets by operating segments is not being disclosed, as it is not included in the set of information made available to the Company’s Management, which take investment decisions and determine allocation of assets on a consolidated basis. 84 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 6. BUSINESS COMBINATION AND ACQUISITION OF ENTITIES INTEREST 6.1 Business combination 6.1.1 Business combination – Invicta Food Group Limited. (“IFGL”). On April 22, 2015, BRF through its wholly-owned subsidiary BRF GmbH, it has signed with the shareholders of the entire share capital of Invicta Food Group Limited ("IFGL"), the final documents for the formation of a new company, which shall have as main objective the distribution of processed food in the United Kingdom, Ireland and Scandinavia. IFGL contributed with its current operation to the new company, with a strong presence in the food service market in the United Kingdom and BRF GmbH contributed its current operation in Europe (represented by business of BRF UK, former corporate name of Plusfood UK) and plus the amount of GBP18.000 (equivalent to R$87.831), such that BRF GmbH will holds 62% of the new company's total share capital (denominated BRF Sirius). Additionally, BRF GmbH recorded a provision of GBP8.000 (equivalent to R$39,036) as contingent consideration, which amount can be adjusted, as it depends on the business operating performance and the appreciation of the shares of BRF S.A. The transaction gave the BRF participation and control 62% of the share capital of BRF Invicta. The agreement signed between BRF GmbH and IFGL also includes a call option held by BRF GmbH, to be exercised until December 31, 2020 and a put option held by shareholders of the 38% remaining, such that BRF GmbH will holds 100% of share capital of BRF Sirius. BRF recognized a financial liability related to the put option in the amount of GBP53.100 (equivalent to R$259,101) referring to the fair value of exercise price of put option in counterparty to the BRF GmbH’s shareholders’ equity to reflect the acquisition of non-controlling interest. 6.2 Acquisition of Entities Interest 6.2.1 Acquisition of Entities Interest of SATS BRF Food Pte. Ltd. (“SATS BRF”) On April 16, 2015, BRF, through its wholly-owned subsidiary BRF GmbH, signed with Singapore Food Industries Pte. Ltd. ("SFI") documents for the formation of a joint venture in Singapore and an acquisition of 49% of the shares of a new company to be formed by SFI namely SATS BRF Food Pte. Ltd. ("SATS BRF"), for the purchase price of approximately USS19,000 (equivalent to R$58.949). SFI is a wholly-owned subsidiary of SATS Ltd., which is the leading provider of gateway services in Asia, and listed on the Singapore Exchange ("SGX"). 85 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) On June 02, 2015, BRF acquired 49% of share capital of SATS BRF, in Singapore, for the amount SGD26.000 (equivalent to R$59.883). SATS BRF will focus on expand the offer of processed foods and semi-processed of high value added, initially for the Singapore market. The conclusion of the transaction is subject to the compliance of the parties with the precedent conditions The SATS BRF’s investment is measured based on the equity method and classified as joint venture. 7. CASH AND CASH EQUIVALENTS Average rate (p.a.) Parent company Consolidated 12.31.14 12.31.14 Cash and bank accounts U.S. Dollar - 31,930 13,049 1,278,292 1,309,800 Brazilian Reais - 80,641 101,422 81,060 101,654 Euro - 150,018 122,282 314,409 311,339 Other currencies - 569 626 188,128 115,719 263,158 237,379 1,861,889 1,838,512 Cash equivalents In Brazilian Reais Investment funds 13.81% 13,872 13,863 13,872 13,863 Savings account 5.42% 7,986 - 7,986 - Bank deposit certificates 13.52% 500,467 1,617,420 549,609 1,644,069 522,325 1,631,283 571,467 1,657,932 In U.S. Dollar Term deposit 0.85% 46,684 39,888 1,598,972 1,521,420 Overnight 0.04% 40,626 22,267 566,353 901,851 In Euro Term deposit 1.20% - 48,540 36,118 78,190 Other currencies Term deposit 0.20% - - 290 9,037 87,310 110,695 2,201,733 2,510,498 872,793 1,979,357 4,635,089 6,006,942 Matures in the maximum date up to March 18, 2016. Matures in the maximum date up to October 12, 2015. 86 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 8. MARKETABLE SECURITIES Average interest rate (p.a.) Parent company Consolidated WATM Currency 12.31.14 12.31.14 Available for sale Credit linked note 4.93 US$ 3.80% - - - 187,867 Brazilian foreign debt securities 2.57 US$ 2.98% - - 297,192 92,356 Investment funds - ARS - 23,634 - - 297,192 303,857 Held for trading Bank deposit certificates ("CDB") 3.48 R$ 13.46% 68,630 64,820 68,630 64,820 Financial treasury bills 5.04 R$ 13.55% 145,224 218,803 145,224 218,803 Investment funds 1.00 ARS 12.48% - - 77,511 - 213,854 283,623 291,365 283,623 Held to maturity Financial treasury bills 2.22 R$ 13.55% 65,791 62,104 65,791 62,104 65,791 62,104 65,791 62,104 279,645 345,727 654,348 649,584 Current 213,854 283,623 588,557 587,480 Non-current 65,791 62,104 65,791 62,104 Weighted average maturity in years. There were no changes in the characteristics of marketable disclosed above as compared to the information disclosed in the financial statements for the year ended December 31, 2014 (note 8). The unrealized gain from the change in fair value of the available for sale securities, recorded in other comprehensive income, corresponds to an accumulated loss of R$860 net of income tax of R$292 (loss of R$17,296 net of income tax of R$225 as of December 31, 2014). Additionally, on June 30, 2015, of the total of marketable securities, R$125,080 (R$32,433 as of December 31, 2014) were pledged as collateral for operations with future contracts denominated in U.S. Dollars, traded on the Futures and Commodities Exchange (“BM&FBOVESPA”). The Company has also restricted cash of R$127,113 on June 30, 2015 (R$115,179 on December 31, 2014), represented by investments in national treasury certificates which matures in 2020, and were pledged as collateral for the loan obtained through the Special Program Asset Restructuring (“PESA”) (note 19). The Company conducted an analysis of sensitivity to foreign exchange rate as presented in note 4.7. 87 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 9. TRADE ACCOUNTS RECEIVABLE, NET AND NOTES RECEIVABLE Parent company Consolidated 12.31.14 12.31.14 Trade accounts receivable, net Domestic customers 1,320,531 1,476,399 1,320,531 1,476,399 Domestic related parties 14,600 1,622 1,280 1,622 Foreign customers 378,991 410,943 1,775,154 1,693,314 Foreign related parties 2,126,694 2,889,486 7,678 1,243 3,840,816 4,778,450 3,104,643 3,172,578 ( - ) Adjustment to present value (10,220) (10,220) ( - ) Allowance for doubtful accounts (98,551) (107,781) 3,675,643 4,669,679 2,922,095 3,054,577 Current 3,669,289 4,663,193 2,915,469 3,046,871 Non-current 6,354 6,486 6,626 7,706 Credit notes 427,304 532,148 478,915 602,987 ( - ) Adjustment to present value (8,640) (9,583) ( - ) Allowance for doubtful accounts (16,664) (16,664) 402,301 506,844 453,290 576,740 Current 176,767 170,029 223,902 215,067 Non-current 225,534 336,815 229,388 361,673 Weighted average maturity of 3.42 years. On June 30, 2015 notes receivable are comprised mainly by receivables from the (i) sale of Ana Rech assets to JBS, of R$125,322, (ii) sale of assets of Vila Anastácio, former headquarters of Sadia, of R$46,984 and (iii) sale of Carambeí plant to Seara, of R$86,128 and (iv) disposal of various other assets and farms, R$170,598. The trade accounts receivable from related parties are disclosed in note 28 and in the consolidated balances, refers to transaction with associates UP!, in domestic market and with joint venture AKF, in foreign market. The rollforward of allowance for doubtful accounts is presented below: Parent company Consolidated 12.31.14 12.31.14 Beginning balance 98,551 99,874 107,781 107,478 Additions 103,404 85,163 118,712 91,315 Business combination - - - 2,798 Reversals (54,479) (57,838) Write-offs (32,089) (33,953) Exchange rate variation 117 82 (2,019) Ending balance 156,789 98,551 174,164 107,781 88 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The aging of trade accounts receivable is as follows: Parent company Consolidated 12.31.14 12.31.14 Current 3,530,745 4,494,352 2,599,228 2,793,427 Overdue 01 to 60 days 20,585 45,872 198,590 118,902 61 to 90 days 4,889 29,504 3,907 29,988 91 to 120 days 32,893 34,367 35,383 42,092 121 to 180 days 13,839 72,658 17,743 73,992 181 to 360 days 136,530 13,317 139,749 13,758 More than 361 days 101,335 88,380 110,043 100,419 ( - ) Adjustment to present value (10,220) (10,220) ( - ) Allowance for doubtful accounts (98,551) (107,781) 3,675,643 4,669,679 2,922,095 3,054,577 INVENTORIES Parent company Consolidated 12.31.14 12.31.14 Finished goods 1,403,775 1,045,232 1,882,389 1,551,383 Goods for resale 15,768 16,764 15,768 23,025 Work in process 130,725 193,228 145,966 207,039 Raw materials 429,831 482,863 457,736 517,460 Packaging materials 54,258 75,745 82,355 96,275 Secondary materials 247,886 217,604 275,042 232,657 Spare parts 126,152 145,311 158,782 164,925 Goods in transit 3,686 - 446,092 77,576 Imports in transit 69,496 74,864 102,939 122,593 Advances to suppliers 19,616 10,678 24,186 10,678 (-) Provision for adjustment to realizable value (67) (1,205) (-) Provision for deterioration (17,411) (19,521) (-) Provision for obsolescense (16,522) (18,063) (-) Adjustment to present value (23,467) (23,467) 2,443,142 2,204,822 3,519,633 2,941,355 The write-offs of products sold from inventories to cost of sales during six-months ended June 30, 2015 totaled R$9,343,238 in the parent company and R$10,272,597 in the consolidated (R$9,280,645 in the parent company and R$10,044,909 in the consolidated as of June 30, 2014). Such amounts include the additions and reversals of inventory provisions presented in the table below: 89 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Parent company Additions Reversals Write-offs Provision for adjustment to realizable value (779) 583 - Provision for deterioration (17,411) (10,286) - 11,413 Provision for obsolescence (16,522) (1,625) - 6,745 583 18,158 Consolidated Additions Reversals Write-offs Exchange rate variation Provision for adjustment to realizable value (2,683) 1,357 - (3,296) Provision for deterioration (19,521) (16,884) - 12,878 (764) Provision for obsolescence (18,063) (1,625) - 7,072 1,214 1,357 19,950 On June 30, 2015, there were no inventory items pledged as collateral for rural credit operations (R$40,000 as of December 31, 2014). BIOLOGICAL ASSETS The current and non-current balances of biological assets are segregated are presented below: Parent company Consolidated 12.31.14 12.31.14 Live animals 1,236,058 1,122,350 1,246,190 1,130,580 Total current 1,236,058 1,122,350 1,246,190 1,130,580 Live animals 484,080 459,381 484,931 460,768 Forests 222,266 222,442 222,266 222,442 Total non-current 706,346 681,823 707,197 683,210 1,942,404 1,804,173 1,953,387 1,813,790 Live animals are classified in the categories: poultry and pork and separated into consumable and for production. There were no changes in classification of nature of biological assets as compared to the information disclosed in the financial statements for the year ended December 31, 2014 (note 11). During the six-months period ended June 30, 2015, Management did not identify any event that could impact the business model on the assumptions utilized in the analyses performed in 2014. The quantities and balances per category of live animals are presented below: 90 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Parent company 12.31.14 Quantity (thousand of heads) Value Quantity (thousand of heads) Value Consumable biological assets Immature poultry 187,227 555,044 174,855 507,707 Immature pork 3,427 681,014 3,370 614,643 Total current 190,654 1,236,058 178,225 1,122,350 Production biological assets Immature poultry 6,720 98,134 6,793 88,652 Mature poultry 11,263 160,976 11,378 154,238 Immature pork 179 47,835 174 44,547 Mature pork 382 177,135 379 171,304 Immature cattle - - - 395 Mature cattle - - - 245 Total non-current 18,544 484,080 18,724 459,381 209,198 1,720,138 196,949 1,581,731 Consolidated 12.31.14 Quantity (thousand of heads) Value Quantity (thousand of heads) Value Consumable biological assets Immature poultry 190,537 565,176 177,914 515,937 Immature pork 3,427 681,014 3,370 614,643 Total current 193,964 1,246,190 181,284 1,130,580 Production biological assets Immature poultry 6,720 98,135 6,836 89,308 Mature poultry 11,337 161,826 11,451 154,969 Immature pork 179 47,835 174 44,547 Mature pork 382 177,135 379 171,304 Immature cattle - - - 395 Mature cattle - - - 245 Total non-current 18,618 484,931 18,840 460,768 212,582 1,731,121 200,124 1,591,348 The rollforward of biological assets for the year is presented below: Parent company Current Non-current Poultry Pork Total Poultry Pork Cattle Forests Total Balance as of 12.31.14 507,707 614,643 1,122,350 242,890 215,851 640 222,442 681,823 Acquisition 80,891 578,506 659,397 14,922 67,412 - - 82,334 Increase due to reproduction, consumption of animal feed, medication and remuneration of outgrowers 612,993 68,764 681,757 185,066 8,810 322 - 194,198 Depreciation/Depletion - - - (157,600) (37,941) (15) (13,987) (209,543) Transfer between current and non-current 26,168 29,162 55,330 (26,168) (29,162) (378) - (55,708) Transfer of property, plan and equipment - 13,811 13,811 Reduction due to slaughtering (672,715) (610,061) (1,282,776) - - (569) - (569) Balance as of 06.30.15 555,044 681,014 1,236,058 259,110 224,970 - 222,266 706,346 91 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Consolidated Current Non-current Poultry Pork Total Poultry Pork Cattle Forests Total Balance as of 12.31.14 515,937 614,643 1,130,580 244,277 215,851 640 222,442 683,210 Acquisition 80,891 578,506 659,397 14,922 67,412 - - 82,334 Increase due to reproduction, consumption of animal feed, medication and remuneration of outgrowers 627,378 68,764 696,142 185,066 8,810 322 - 194,198 Depreciation/Depletion - - - (158,234) (37,941) (15) (13,987) (210,177) Transfer between current and non-current 26,168 29,162 55,330 (26,168) (29,162) (378) - (55,708) Transfer of property, plan and equipment - 13,811 13,811 Reduction due to slaughtering (685,855) (610,061) (1,295,916) - - (569) - (569) Exchange rate variation 657 - 657 98 - - - 98 Balance as of 06.30.15 565,176 681,014 1,246,190 259,961 224,970 - 222,266 707,197 Breeding animal costs are depreciated using the straight-line method for a period from 15 to 30 months. RECOVERABLE TAXES Parent company Consolidated 12.31.14 12.31.14 State ICMS ("VAT") 1,049,396 990,317 1,129,686 1,048,236 PIS and COFINS ("Federal Taxes to Social Fund Programs") 287,178 289,333 287,234 289,389 Income and social contribution tax 386,683 551,050 426,987 585,187 IPI ("Federal VAT") 59,961 59,560 59,961 59,560 Other 163,212 148,940 189,084 172,031 (-) Provision for losses (226,306) (233,245) 1,699,069 1,812,894 1,838,124 1,921,158 Current 963,213 914,720 1,081,805 1,009,076 Non-current 735,856 898,174 756,319 912,082 The rollforward of the provision for losses is presented below: Parent company Additions Write-offs State ICMS ("VAT") (169,518) (10,150) 3,640 PIS and COFINS ("Federal Taxes to Social Fund Programs") (14,482) - Income and social contribution tax - - IPI ("Federal VAT") (14,740) - - Other (1,585) (138) 75 3,715 Consolidated Additions Write-offs Exchange rate variation State ICMS ("VAT") (169,518) (10,150) 3,640 - PIS and COFINS ("Federal Taxes to Social Fund Programs") (14,482) - - Income and social contribution tax - - - IPI ("Federal VAT") (14,740) - - - Other (8,479) (138) 75 (528) 3,715 92 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) ASSETS AND LIABILITIES OF DISCONTINUED OPERATIONS AND ASSETS HELD FOR SALE Breakdown of the balances 12.31.14 Parent company Consolidated Parent company Consolidated Dairy Other Total Dairy Other Total Dairy Other Total Other Total Asset Current Assets Cash and Cash Equivalents - Trade Accounts Receivable - 233,000 - 233,000 - 233,000 Inventories - 213,000 - 213,000 - 213,000 Recoverable Taxes - Other - Total current assets - 446,000 - 446,000 - 446,000 Non-Current Assets Trade Accounts Receivable - Biological Assets - Deferred Taxes - Recoverable Taxes - - - 6 - 6 - Investments - - 15,089 - 15,089 - 15,089 Property, Plant and Equipment, net - 750,677 74,401 825,078 442 825,520 Intangible - - 671,398 - 671,398 - 671,398 Total non-current assets 1,437,164 74,401 1,511,565 442 1,512,007 Total Assets 1,883,164 74,401 1,957,565 442 1,958,007 Liabilities Current Liabilities Suppliers - 279,000 - 279,000 - 279,000 Social and Labor Obligations - 14,277 - 14,277 - 14,277 Tax Obligations - 14,370 - 14,370 - 14,370 Other - Deferred Income Tax - - 200,617 - 200,617 - 200,617 Total current liabilities - - 508,264 - 508,264 - 508,264 Non-current Liabilities Other - Total non-current liabilities - Total Liabilities - - 508,264 - 508,264 - 508,264 Assets and Liabilities of Discontinued Operations and Held for Sale 1,374,900 74,401 1,449,301 442 1,449,743 Discontinued operations On December 05, 2014, BRF entered into sales and purchase agreement (“SPA”) with Lactalis (“buyer”), which established the terms and conditions for the sale of operating segment of dairy products, including (i) the manufacturing facilities located in the cities of Bom Conselho (PE), Carambeí (PR), Ravena (MG), Concórdia (SC), Teutônia (RS), Itumbiara (GO), Terenos (MS), Ijuí (RS), Três de Maio I (RS), Três de Maio II (RS) and Santa Rosa (RS and (ii) the related assets and trademarks ( Batavo , Elegê , Cotochés , Santa Rosa and DoBon ) dedicated to such segment (“Transaction”). At that date, the value of such Transaction was set forth at US$697,756 (equivalent to R$1,800,000), to be received at the conclusion date of the transaction, subject to usual adjustments for working capital and net debt, as determined by the terms of SPA. 93 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Since the value of Transaction was fixed in U.S. Dollars and, considering that the functional currency of BRF and of buyer is different from U.S. Dollars, an embedded derivative was recognized under the terms of CPC 38, approved by CVM Deliberation nº 604/09. The fair market value of the embedded derivative totaled R$258,057 on June 30, 2015 and was recorded as other financial assets with effect in the statement of income of R$230,102. The conclusion of the Transaction was subject to compliance with precedent conditions, such as necessary investments to adapt the assets to transfer to the buyer and regulatory approval, including the Administrative Council for Economic Defense (“CADE”) which occurs without restrictions on April 22, 2015, with final decisions on May 07, 2015. The Company is measuring the effects of the Transaction, occurred on July 01, 2015, as disclosed in note 35. The statements of income and cash flows from discontinued operations that represent the dairy segment performance are disclosed as follows: STATEMENTS OF INCOME Parent company Consolidated 06.30.14 06.30.14 Net Sales 1,307,790 1,307,790 Cost of Sales ) (1,048,274 ) ) (1,048,274 ) Gross Profit 259,516 259,516 Operating Income (Expenses) Selling ) (220,049 ) ) (220,049 ) General and Administrative ) (14,978 ) ) (14,978 ) Other Operating Expenses, net ) (10,645 ) ) (10,645 ) Income from Associates and Joint Ventures ) 433 ) 433 OPERATING INCOME ) 14,277 ) 14,277 Financial Expenses - - ) - Financial Income - - 10 - Income Before Taxes ) 14,277 ) 14,277 Current Income and Social Contribution Taxes ) (3,643 ) ) (3,643 ) Deferred Income Tax - - - Net income from discontined operations ) 10,634 ) 10,634 94 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) STATEMENTS OF CASH FLOWS Parent company Consolidated 06.30.14 06.30.14 Net profit from discontinued operations ) 10,634 ) 10,634 Adjustments to reconcile net income to net cash provided by discontinued operations Depreciation and amortization 76 31,989 31,989 Equity pick-up (433 ) (433 ) Deferred income tax - - ) - Trade accounts receivable - - - Inventories - - ) - Trade accounts payable - - ) - Other rights and obligations (15,942 ) (15,942 ) Net cash provided by discontinued operating activities 26,248 26,248 Investing activities from discontinued operations Capital increase in subsidiaries ) - - - Additions to property, plant and equipment ) (26,248 ) ) (26,248 ) Net cash used investing activities from discontinued operations ) (26,248 ) ) (26,248 ) Proceeds from debt issuance - - - Capital increase - - - Net cash (used in) provided by financing activities - - - Net increase in cash - - - At the end of the period - - - 95 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) INCOME AND SOCIAL CONTRIBUTION TAXES Deferred income and social contribution taxes Parent company Consolidated 12.31.14 12.31.14 Assets Tax loss carryforwards (corporate income tax) 1,020,102 640,745 1,092,303 697,843 Negative calculation basis (social contribution tax) 408,316 262,731 408,639 263,159 Temporary differences Provisions for tax, civil and labor risks 206,919 200,748 210,402 204,212 Suspended collection taxes 78,912 69,074 78,913 69,074 Allowance for doubtful accounts 24,191 6,783 25,060 7,652 Provision for property, plant and equipment losses 15,980 15,529 15,980 15,529 Provision for tax credits credits 80,487 73,350 81,030 73,893 Provision for other obligations 59,001 50,810 61,373 52,914 Employees' profit sharing 52,362 118,899 52,362 118,899 Provision for inventory losses 9,103 11,560 9,102 11,560 Employees' benefits plan 110,010 106,784 110,010 106,784 Business combination - Sadia 512,328 583,770 512,328 583,770 Unrealized losses on derivatives financial instruments 86,866 56,615 86,866 56,615 Provision for losses - other debtors 9,267 8,220 9,267 8,220 Other temporary differences 23,953 48,428 31,994 52,014 2,697,797 2,254,046 2,785,629 2,322,138 Liabilities Temporary differences Business combination - Sadia (750,509) (750,509) Business combination - other companies - - (75,729) Unrealized gains on derivatives (10,601) (10,601) Difference between tax basis and accounting basis of goodwill amortization (223,213) (223,213) Difference between tax depreciation rate and accounting depreciation rate (useful life) (511,404) (511,404) Estimated annual effective tax rate - CPC 21 - - Other temporary differences (6,387) (36,667) (1,502,114) (1,608,123) Total net deferred tax assets 765,398 751,932 753,564 714,015 Business combination - Dánica and Avex (deferred tax liability) - - (15,633) Business combination - AFC (deferred tax liability) - - (34,636) Business combination - AKF (deferred tax liability) - - (4,334) Business combination - Federal Foods (deferred tax liability) - - (7,751) Other - exchange variation - - (27,830) - - (90,184) Total deferred tax 765,398 751,932 638,550 623,831 The deferred tax asset on the business combination with Sadia is mainly computed on the difference between the accounting and tax basis of goodwill determined in the purchase price allocation. Deferred tax liabilities on business combinations Sadia are substantially represented by the fair value of property, plant and equipment, trademarks and contingent liabilities . Certain subsidiaries of the Company have tax loss carryforwards and negative basis of social contribution of R$16,424 and R$16,241, respectively, (R$16,474 and R$16,291 as of December 31, 2014), for which no deferred tax asset was recorded. If there was an expectation that such tax credits would be realized the amount to be recognized in the balance sheet would be R$5,568 (R$5,585 as of December 31, 2014). 96 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Estimated time of realization Deferred tax arising from temporary differences that will be realized as they are settled or realized. The period of the settlement or realization of such differences would not be properly estimated and is tied to several factors that are not under control of Management. When assessing the likelihood of the realization of deferred tax assets on income tax loss carryforward and negative calculation bases of social contribution tax, Management considers the Company’s budget, strategic plan and projected taxable income. Based on this estimate, Management believes that it is probable that the deferred tax will be realized, as shown below: Parent company Consolidated 2015 11,888 12,715 2016 176,178 177,318 2017 196,901 218,469 2018 219,883 242,551 2019 onwards 823,568 849,889 1,428,418 1,500,942 The rollforward of deferred tax is set forth below: Parent company Consolidated 12.31.14 12.31.14 Beginning balance 751,932 745,875 623,831 645,111 Deferred income and social contribution taxes recognized in the statement of income (235,889) (235,205) Deferred income and social contribution taxes transfered to assets held for sale - dairy business 23,759 200,617 23,759 200,617 Deferred income and social contribution taxes recognized in Business combination - Minerva 1,128 - - Deferred income and social contribution taxes recognized in other comprehensive income 94,715 52,783 94,648 52,824 Business combination - - - (46,722) Other - (12,582) 7,206 Ending balance 765,398 751,932 638,550 623,831 97 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Income and social contribution taxes reconciliation Parent company Consolidated 06.30.14 06.30.14 Income before taxes from continued operations 925,628 642,164 934,550 648,916 Nominal tax rate 34% 34% 34% 34% Expected tax expense at nominal tax rate (218,336) (220,631) Reconciling itens: Equity interest in income of subsidiaries, associates and joint venture 328,741 64,563 7,655 Exchange rate variation on foreign investments 88,076 (59,088) 119,561 (58,794) Difference of tax rates on results of foreign subsidiaries - - 324,480 55,522 Interest on shareholders' equity 144,792 122,740 144,792 122,740 Penalties (10,260) (10,260) Investment grant 18,389 24,589 18,389 24,589 Estimated annual effective tax rate - CPC 21 14,077 14,077 Other permanent differences (8,566) (7,721) (70,281) (72,823) Current income tax 3,798 2,037 (16,552) Deferred income tax (72,318) (56,271) The taxable income, current and deferred income tax from foreign subsidiaries is presented below: Consolidated 06.30.14 Taxable income (loss) from foreign subsidiaries 1,038,675 160,235 Current income tax credit (expense) from foreign subsidiaries (17,366) Deferred income tax from foreign subsidiaries 91 11,225 The Company has determined that the earnings recorded by the holdings of its wholly-owned subsidiaries located abroad will not be redistributed. Such resources will be used for investments in the subsidiaries, and thus no deferred income tax was recognized. The total of undistributed earnings corresponds to R$3,178,218 as of June 30, 2015 (R$1,896,478 as of December 31, 2014). Brazilian income taxes are subject to review for a 5-year period, during which the tax authorities might audit and assess the Company for additional taxes and penalties. Subsidiaries located abroad are taxed in their respective jurisdictions, according to local regulations. 98 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) JUDICIAL DEPOSITS The rollforward of the judicial deposits is presented below: Parent company Additions Reversals Write-offs Price index update Tax 352,274 13,831 (27,007) - 15,682 354,780 Labor 228,309 63,258 (8,789) (23,815) 14,015 272,978 Civil, commercial and other 31,703 3,181 (182) (52) 1,968 36,618 612,286 80,270 31,665 664,376 Consolidated Additions Reversals Write-offs Price index update Exchange rate variation Tax 352,184 13,831 (27,008) - 15,697 - 354,704 Labor 231,369 65,790 (9,153) (23,815) 14,016 168 278,375 Civil, commercial and other 32,166 3,181 (182) (52) 1,969 - 37,082 615,719 82,802 31,682 168 670,161 INVESTMENTS IN SUBSIDIARIES, ASSOCIATES AND JOINT VENTURES Investments breakdown Parent company Consolidated 12.31.14 12.31.14 Investment in subsidiaries and associates 4,736,182 3,439,320 132,337 137,359 Goodwill Quickfood 332,675 312,177 - - Goodwill Minerva 252,184 247,283 251,572 247,283 Goodwill AKF - - 61,057 52,428 Advance for future capital increase 100 100 - - 5,321,141 3,998,880 444,966 437,070 Other investments 1,107 849 1,539 1,353 5,322,248 3,999,729 446,505 438,423 99 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Summary of financial information of associates Avipal Centro Oeste S.A. Avipal Construtora S.A. BRF GmbH Elebat Alimentos S.A. Establec. Levino Zaccardi Perdigão Trading S.A. PSA Labor. Veter. Ltda. Quickfood S.A. Sadia Alimentos S.A. Sadia International Ltd. Sadia Uruguay S.A. Sadia Overseas S.A. VIP S.A. Empr. e Particip. Imob. Current assets 38 - 420,276 540,194 1,296 - 3,818 360,726 18,483 1,349 18,019 25,343 89,826 Non-current assets - - 4,367,774 790,094 118 - 2,641 250,318 166,877 204,973 94,068 261,996 1,719 Current liabilities - - - Non-current liabilities - Shareholders' equity - - 64,915 Net revenues - - 8,775 170,579 - - - 566,282 66 - 16,304 - - Net income (loss) - - 1,078,558 - 256 374 4,972 2,667 12.31.14 12.31.14 12.31.14 12.31.14 12.31.14 12.31.14 12.31.14 12.31.14 12.31.14 12.31.14 12.31.14 12.31.14 12.31.14 Current assets 38 - 391,669 1 3,921 - 3,698 232,850 18,533 1,428 - 39 65,907 Non-current assets - - 2,767,582 - 124 - 2,503 217,735 89,086 180,728 - 385,891 22,870 Current liabilities - - (13,402) - (1,729) - (637) (270,110) (13,106) (1,737) - (2,917) (2,608) Non-current liabilities - - (205,604) - (1,235) - - (161,763) (16,110) - - (424,367) (26) Shareholders' equity (38) - (2,940,245) (1) (1,081) - (5,564) (18,712) (78,403) (180,419) - 41,354 (86,143) Net revenues - - 10,283 - 3,718 - - 860,071 3,440 - Net income (loss) (44) (49) 717,782 - (2,960) (52) 630 (23,500) (35,543) (10,024) - (20,030) 10,489 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Rollforward of the interest in subsidiaries and associates – Parent company Subsidiaries Associates Avipal Centro Oeste S.A. BRF GmbH Elebat Alimentos S.A. Establec. Levino Zaccardi PSA Labor. Veter. Ltda Quickfood S.A. Sadia Alimentos S.A. Sadia International Ltd. Sadia Uruguay S.A. Sadia Overseas S.A. VIP S.A. Empr. e Particip. Imob K&S Alimentos S.A. Minerva S.A. Nutrifont Alimentos S.A. PP-BIO Adm. Bem próprio S.A. PR-SAD Adm. Bem próprio S.A. UP! Alimentos Ltda Total 12.31.14 a) Capital share as of June 30, 2015 % of share 100.00% 100.00% 99.99% 98.26% 99.99% 90.05% 43.10% 100.00% 86.11% 100.00% 100.00% 49.00% 16.29% 50.00% 33.33% 33.33% 50.00% Total number of shares and membership interests 6,963,854 1 710,184,339 100 5,463,850 36,469,606 33,717,308 900 898,160,091 50,000 14,249,459 27,664,086 178,000,090 20,000 - - 1,000 Number of shares and membership interest held 6,963,854 1 710,184,330 98 5,463,849 32,841,224 33,717,308 900 773,396,778 50,000 14,249,459 13,555,402 29,000,000 10,000 - - 500 b) Information as of June 30, 2015 Capital stock 5,972 6,565 1,028,638 6,604 5,564 28,117 338,800 2,792 92,723 3 40,061 27,664 834,151 35,000 - - 1 Shareholders' equity 38 4,200,801 1,010,474 208 5,820 21,563 154,687 202,175 106,022 (64,915) 88,811 46,079 176,141 - - - 11,346 Fair value adjustments of assets and liabilities acquired - 143,664 - Goodwill based on expectation of future profitability - 189,011 - 252,184 - Income (loss) for the period - 1,078,558 (18,164) (1,079) 256 374 (44,689) (8,280) 4,972 (16,369) 2,667 10,307 (530,797) - - - 22,959 c) Balance of investments as of June 30, 2015 Beginning balance 38 2,940,251 - 1,060 5,561 328,960 78,307 180,418 - - 86,142 17,528 357,246 - 1,354 2,014 1 3,998,880 3,203,993 Equity pick-up - 1,078,558 (18,164) (1,060) 256 337 (26,443) (8,280) 4,862 (16,369) 2,667 5,050 (86,467) (1,301) - - 11,480 945,126 659,572 Unrealized profit in inventory - - - 166 - 701 (133) - 734 512 Goodwill in the acquisition of non-controlling entities - 245,941 Exchange rate variation on goodwill in the acquisiton of non-controlling entities - (1,144) - 3 Exchange rate variation on goodwill - 23,888 - 23,888 (126,664) Goodwill - (3,390) - 4,901 - 1,511 (8,033) Write-off of fair value of property, plant and equipment - (555) Exchange rate variation on foreign investments - 236,261 - 7,332 30,037 (7,393) (7,191) - 259,046 19,021 Other comprehensive income - 94,732 - 39 - 1,599 7,475 - 5,197 - 109,042 (4,402) Increase / decrease in capital - - 318,453 - 93,825 - 159 710 - 413,147 180,769 Acquisition of non-controlling interest - (259,101) - Appreciation in exchange of shares - 111,247 - 111,247 - Dividends and interests on shareholders' equity - (5,807) (127,941) Write-off of investment - (181,349) Deferred income and social contribution tax on goodwill - Acquisition of equity interest - 127,210 Impairment losses for investments - 23,560 - 23,560 25,892 Transfer to held for sale and discontinued operations - - (300,289) - 1,301 - - - (15,089) 38 4,200,804 - 205 5,817 352,095 66,538 202,175 91,294 - 88,809 22,578 280,877 - 1,513 2,724 5,674 5,321,141 3,998,880 The exchange rate variation on the investments in foreign subsidiaries, whose functional currency is Brazilian Reais, resulted in a gain of R$351,647 on June 30, 2015 (loss of R$172,921 as of June 30, 2014) and was recognized as financial income. On June 30, 2015, these subsidiaries, associates and joint ventures do not have any significant restriction to transfer dividends or repay their loans or advances to the Company. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Summary of financial information of associates K&S Minerva Nutrifont PP-BIO PR-SAD UP! Total 12.31.14 12.31.14 12.31.14 12.31.14 12.31.14 12.31.14 12.31.14 Current assets 53,205 46,133 2,613,459 2,648,897 - 40,350 - 42,259 73,105 Non-current assets 12,158 8,916 4,246,789 3,566,269 - 123,654 4,538 4,065 8,172 6,045 201 201 Current liabilities (18,467) (1,357,818) - (130,710) - (73,305) Non-current liabilities (810) (4,182,311) - (3,118) - Shareholder's equity 46,079 35,772 176,141 675,037 - 30,176 4,538 4,065 8,172 6,045 11,346 1 % of participation 49.00% 49.00% 16.29% 50.00% 50.00% 50.00% 33.33% 33.33% 33.33% 33.33% 50.00% 50.00% Book value of investment 22,578 17,528 28,693 109,963 - 15,088 1,513 1,355 2,724 2,015 5,674 1 Transfer to held for sale - (15,088) - Book value of investment 22,578 17,528 28,693 109,963 - - 1,513 1,355 2,724 2,015 5,674 1 61,182 130,862 Dividends declared - 1,221 - 63,700 64,921 K&S Minerva Nutrifont PP-BIO PR-SAD UP! 06.30.14 06.30.14 06.30.14 06.30.14 06.30.14 06.30.14 Net revenues 63,655 53,106 2,572,183 - 92,804 101,239 Net income (loss) 10,307 5,824 - - 864 - 22,959 34,168 Equity pick-up 5,050 2,854 - 432 - 11,480 17,084 Transfer to held for sale - 1,301 - Equity pick-up 5,050 2,854 - - 432 - 11,480 17,084 20,370 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Summary of financial information of joint venture AKF SATS BRF Total 12.31.14 12.31.14 Assets Current 95,168 73,914 - Cash and cash equivalents 16,034 8,271 - Prepaid expenses 379 93 - Other current assets 78,755 65,550 - Non-current 7,632 5,667 - Liabilities Current (60,973) - Trade accounts payable (7,312) - Tax payable (3,632) - Other current liabilities (50,029) - Non-current (2,364) - Long-term debt - (165) - Deferred income (2,199) - Shareholder's equity 28,179 16,244 122,210 150,389 16,244 % of participation 40.00% 40.00% 49.00% Book value of investment 11,272 6,498 59,883 71,155 6,498 AKF SATS BRF Total 12.31.14 12.31.14 Net sales 148,512 - - Depreciation and amortization - - Financial expense - - Income before taxes 7,156 - - Net income (loss) 7,156 - - 7,156 - % of participation 40.00% 40.00% 49.00% Equity pick-up 2,862 - - 2,862 - (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) PROPERTY, PLANT AND EQUIPMENT, NET Property, plant and equipment rollforward is presented below: Parent company Weighted average depreciation rate (p.a.) Additions Additions from discontinued operations Disposals Reversals Transfers Net transfers between held for sale Cost Land - 549,494 647 39 (20) - (32,993) 9,736 526,903 Buildings and improvements - 4,854,292 14,899 - (1,368) - 98,928 3,856 4,970,607 Machinery and equipment - 5,980,863 12,746 79 (38,864) - 238,669 (10,019) 6,183,474 Facilities - 1,644,353 17 - (4,343) - 73,016 (6,686) 1,706,357 Furniture - 87,821 6 50 (980) - 20,848 (385) 107,360 Vehicles - 131,418 73 - (3,815) - (74,615) 143 53,204 Construction in progress - 457,777 482,770 8,101 - - (428,774) (3,657) 516,217 Advances to suppliers - 3,570 28,820 - - - (27,688) - 4,702 13,709,588 539,978 8,269 - 14,068,824 Depreciation Buildings and improvements 3.07% (1,348,195) (71,632) - 520 - 1,249 - Machinery and equipment 5.85% (2,310,811) (169,490) - 27,709 - (2,142) - Facilities 3.80% (475,997) (33,036) - 2,674 - (88) - Furniture 7.98% (41,371) (3,413) - 627 - 181 - Vehicles 16.93% (57,921) (8,277) - 1,719 - 36,948 - - 33,249 - 36,148 - Provision for losses - - 4,366 - - 9,424,609 248,437 8,269 4,366 9,566,067 Refers to the transfer of R$33,957 to intangible assets, R$13,811 to biological assets, R$36,736 to held for sale and R$18,969 to Investments. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Consolidated Weighted average depreciation rate (p.a.) Additions Additions from discontinued operations Business combinations Disposals Reversals Transfers Net transfers between held for sale Exchange rate variation Cost Land - 544,998 647 39 - (352) - (32,993) 9,736 1,609 523,684 Buildings and improvements - 5,099,255 15,140 - 4,732 (1,973) - 112,458 3,856 14,065 5,247,533 Machinery and equipment - 6,303,425 13,889 79 3,153 (46,079) - 320,871 (10,019) 38,790 6,624,109 Facilities - 1,757,408 72 - - (4,346) - 71,126 (6,686) 8,107 1,825,681 Furniture - 100,430 197 50 - (1,035) - 22,107 (385) 8,633 129,997 Vehicles - 144,048 452 - 1,627 (5,036) - (74,615) 143 (6,212) 60,407 Construction in progress - 607,709 524,093 8,101 - (939) - (534,865) (3,657) 3,884 604,326 Advances to suppliers - 20,267 27,381 - - (41) - (27,688) - (363) 19,556 14,577,540 581,871 8,269 9,512 - 68,513 15,035,293 Depreciation Buildings and improvements 3.07% (1,359,840) (76,996) - (244) 912 - 1,189 - (2,794) Machinery and equipment 5.86% (2,486,173) (182,674) - (3,045) 27,553 - 1,556 - (12,242) Facilities 3.88% (507,934) (35,306) - - 2,674 - 153 - (766) Furniture 7.98% (54,606) (4,211) - - 638 - 172 - (948) Vehicles 17.51% (58,954) (8,511) - (772) 2,320 - 36,944 - (755) - 34,097 - 40,014 - Provision for losses - - - 4,366 - - - 10,059,349 268,480 8,269 5,451 4,366 51,008 10,260,622 Refers to the transfer of R$41,081 to intangible assets, R$13,811 to biological assets, R$36,736 to held for sale and R$18,969 to Investments. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The Company has fully depreciated items that are still operating, which are set forth below: Parent company Consolidated 12.31.14 12.31.14 Cost Buildings and improvements 117,162 114,984 119,426 127,168 Machinery and equipment 657,697 633,241 690,497 671,054 Facilities 71,649 71,313 76,126 71,676 Furniture 14,930 14,499 17,742 19,140 Vehicles 4,962 4,494 5,672 4,494 Others 46,785 39,852 46,785 39,852 913,185 878,383 956,248 933,384 During six-month period ended June 30, 2015, the Company capitalized interest in the amount of R$9,408 in the parent company and R$9,562 in the consolidated (R$19,357 in the parent company and R$24,123 in the consolidated in June 30, 2014). The weighted average interest rate utilized to determine the capitalized amount was 5.86% p.a. in the parent company and 6.06% in the consolidated in June 30, 2015 (5.46% p.a. in the parent company and 6.23% p.a. in the consolidated in June 30, 2014). On June 30, 2015, the Company had no commitments assumed related to acquisition and/or construction of property, plant and equipment items. The property, plant and equipment items that are pledged as collateral for various transactions are presented below: Parent company and Consolidated 12.31.14 Type of collateral Book value of the collateral Book value of the collateral Land Financial/Labor/Tax/Civil 284,020 320,905 Buildings and improvements Financial/Labor/Tax/Civil 1,690,888 1,670,522 Machinery and equipment Financial/Labor/Tax 2,123,780 2,053,784 Facilities Financial/Labor/Tax 653,363 640,400 Furniture Financial/Labor/Tax/Civil 28,506 18,699 Vehicles Financial/Tax 2,152 10,835 Others Financial/Labor/Tax/Civil 77,005 76,944 4,859,714 4,792,089 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) INTANGIBLES Intangible assets are comprised of the following items: Parent company Weighted average amortization rate (p.a.) Cost Accumulated amortization 12.31.14 Goodwill - 2,096,587 - 2,096,587 2,096,587 Outgrowers relationship 12.50% 13,986 (4,854) 9,132 9,727 Trademarks - 1,173,000 - 1,173,000 1,173,000 Patents 16.51% 3,722 (1,722) 2,000 2,325 Software 20.00% 423,869 (243,983) 179,886 163,451 3,711,164 3,460,605 3,445,090 Consolidated Weighted average amortization rate (p.a.) Cost Accumulated amortization 12.31.14 Goodwill - 2,880,157 - 2,880,157 2,525,343 Outgrowers relationship 12.50% 13,986 (4,854) 9,132 9,727 Trademarks - 1,275,187 - 1,275,187 1,267,888 Patents 17.57% 5,344 (2,635) 2,709 2,557 Customer relationship 7.71% 387,063 (33,363) 353,700 330,012 Supplier relationship 42.00% 10,683 (9,342) 1,341 2,484 Software 20.00% 478,012 (265,961) 212,051 190,632 5,050,432 4,734,277 4,328,643 The intangible assets rollforward is set forth below: Parent company Additions Disposals Transfers Cost Goodwill 2,096,587 - - - 2,096,587 Ava 49,368 - - - 49,368 Eleva Alimentos 808,140 - - - 808,140 Incubatório Paraíso 656 - - - 656 Paraíso Agroindustrial 16,751 - - - 16,751 Perdigão Mato Grosso 7,636 - - - 7,636 Sadia 1,214,036 - - - 1,214,036 Outgrowers relationship 13,682 304 - - 13,986 Trademarks 1,173,000 - - - 1,173,000 Patents 3,722 - - - 3,722 Software 414,941 23,954 (48,998) 33,972 423,869 3,701,932 24,258 33,972 3,711,164 Amortization Outgrowers relationship (3,955) (899) - - Patents (1,397) (325) - - Software (251,490) (41,476) 48,998 (15) 48,998 3,445,090 - 33,957 3,460,605 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Consolidated Additions Disposals Business combination Transfers Exchange rate variation Cost Goodwill 2,525,343 - - 309,284 - 45,530 2,880,157 Ava 49,368 - 49,368 Avex 28,965 - 2,219 31,184 BRF AFC 138,341 - 18,114 156,455 BRF Invicta - - - 308,507 - - 308,507 Dánica 7,373 - 565 7,938 Eleva Alimentos 808,140 - 808,140 Federal Foods 57,428 - 9,656 67,084 Incubatório Paraíso 656 - 656 Invicta Food Group - - - 777 - - 777 Paraíso Agroindustrial 16,751 - 16,751 Perdigão Mato Grosso 7,636 - 7,636 Plusfood 21,087 - 1,527 22,614 Quickfood 175,562 - 13,449 189,011 Sadia 1,214,036 - 1,214,036 Non-compete agreement 332 - (350) - - 18 - Outgrowers relationship 13,682 304 - 13,986 Trademarks 1,267,888 - 7,299 1,275,187 Patents 4,823 6 - - 479 36 5,344 Customer relationship 351,449 - 35,614 387,063 Supplier relationship 10,064 - 619 10,683 Software 453,551 24,101 (49,104) - 44,483 4,981 478,012 4,627,132 24,411 309,284 44,962 94,097 5,050,432 Amortization Non-compete agreement (332) - 350 - - (18) - Outgrowers relationship (3,955) (899) - Patents (2,266) (350) - - - (19) Customer relationship (21,437) (14,151) - - - 2,225 Supplier relationship (7,580) (1,317) - - - (445) Software (262,919) (45,967) 49,075 - (3,881) (2,269) 49,425 - 4,328,643 309,284 41,081 93,571 4,734,277 For the six-month period ended June 30, 2015, Management did not identify and event that could indicate an impairment of such assets. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2015 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) LOANS AND FINANCING Parent company Charges (p.a.) Weighted average interest rate (p.a.) WAMT Current Non-current 12.31.14 Local currency Working capital 6.50% (6.26% on 12.31.14) 6.50% (6.26% on 12.31.14) 0.6 1,174,816 - 1,174,816 1,239,834 Development bank credit lines Fixed rate / TJLP + 1.42% (Fixed rate / TJLP + 2.50% on 12.31.14) 3.66% (3.89% on 12.31.14) 1.5 214,565 353,570 568,135 763,748 Bonds 7.75% (7.75% on 12.31.14) 7.75% (7.75% on 12.31.14) 2.9 4,140 497,483 501,623 501,192 Export credit facility 10.84% (9.63% on 12.31.14) 10.84% (9.63% on 12.31.14) 0.4 397,296 - 397,296 967,748 Special program asset restructuring Fixed rate / IGPM + 4.90% (Fixed rate / IGPM + 4.90% on 12.31.14) 10.48% (8.54% on 12.31.14) 4.7 1,648 218,091 219,739 213,451 Other secured debts and financial lease 8.14% (8.14% on 12.31.14) 8.14% (8.14% on 12.31.14) 2.9 32,904 141,989 174,893 294,626 Fiscal incentives Fixed rate / 10.00% IGPM + 1.00% (Fixed rate / 10.00% IGPM + 1.00% on 12.31.14) 2.04% (1.52% on 12.31.14) 3.6 14,361 10,735 25,096 12,545 1,839,730 1,221,868 3,061,598 3,993,144 Foreign currency Bonds 4.10% (4.97% on 12.31.14) + e.r. US$ 4.10% (4.97% on 12.31.14) + e.r. US$ 8.0 25,698 5,981,849 6,007,547 5,201,196 Export credit facility LIBOR + 2.74% (LIBOR + 2.74% on 12.31.14) + e.r. US$ 3.12%
